 



Exhibit 10.13(a)
American Color Graphics, Inc.,
ACG Holdings, Inc.,
and
The Bank of New York Trust Company, N.A.
AMENDED AND RESTATED INDENTURE
Dated as of November 14, 2007

 



--------------------------------------------------------------------------------



 



CROSS-REFERENCE TABLE

          TIA Sections   Indenture Sections
Section 310(a)(1)
    7.10  
                   (a)(2)
    7.10  
                   (a)(3)
    N.A.  
                   (a)(4)
    N.A.  
                   (b)
    7.08; 7.10  
                   (c)
    N.A.  
Section 311(a)
    7.12  
                   (b)
    7.12  
                   (c)
    N.A.  
Section 312(a)
    2.04  
                   (b)
    12.02  
                   (c)
    12.02  
Section 313(a)
    7.06  
                   (b)(1)
    7.06  
                   (b)(2)
    7.06; 7.07  
                   (c)
    7.05; 12.02  
                   (d)
    7.06  
Section 314(a)
    4.17; 4.18  
                   (b)
    11.04  
                   (c)(1)
    12.03  
                   (c)(2)
    12.03  
                   (c)(3)
    12.03  
                   (d)
    11.06  
                   (e)
    12.04  
                   (f)
    N.A.  
Section 315(a)
    7.01  
                   (b)
    7.05; 12.02  
                   (c)
    7.01; 7.02  
                   (d)
    7.01; 7.02  
                   (e)
    6.11  
Section 316(a)(last sentence)
    2.10  
                   (a)(1)(A)
    6.05  
                   (a)(1)(B)
    6.04  
                   (a)(2)
    N.A.  
                   (b)
    6.07  
Section 317(a)(1)
    6.08  
                   (a)(2)
    6.09  
                   (b)
    2.05  
Section 318(a)
    12.01  
                   (b)
    N.A.  
                   (c)
    12.01  

Note: This Cross-Reference Table shall not for any purpose be deemed to be a
part of the Indenture.

1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Page

         
ARTICLE ONE DEFINITIONS AND INCORPORATION BY REFERENCE
    5  
SECTION 1.01 Definitions
    5  
SECTION 1.02 Incorporation by Reference of Trust Indenture Act
    29  
SECTION 1.03 Rules of Construction
    29  
 
       
ARTICLE TWO THE NOTES
    30  
SECTION 2.01 Form and Dating
    30  
SECTION 2.02 Restrictive Legends
    31  
SECTION 2.03 Execution, Authentication and Denominations
    33  
SECTION 2.04 Registrar and Paying Agent
    34  
SECTION 2.05 Paying Agent to Hold Money in Trust
    34  
SECTION 2.06 Transfer and Exchange
    35  
SECTION 2.07 Book-Entry Provisions For Global Notes
    36  
SECTION 2.08 Special Transfer Provisions
    37  
SECTION 2.09 Replacement Notes
    40  
SECTION 2.10 Outstanding Notes
    40  
SECTION 2.11 Temporary Notes
    41  
SECTION 2.12 Cancellation
    41  
SECTION 2.13 CUSIP Numbers
    41  
SECTION 2.14 Defaulted Interest
    42  
 
       
ARTICLE THREE REDEMPTION
    42  
SECTION 3.01 Right of Redemption
    42  
SECTION 3.02 Notices To Trustee
    43  
SECTION 3.03 Selection of Notes to be Redeemed
    43  
SECTION 3.04 Notice of Redemption.
    44  
SECTION 3.05 Effect of Notice of Redemption
    45  
SECTION 3.06 Deposit of Redemption Price
    45  
SECTION 3.07 Payment of Notes Called for Redemption
    45  
SECTION 3.08 Notes Redeemed in Part
    46  
 
       
ARTICLE FOUR COVENANTS
    46  
SECTION 4.01 Payment Of Notes
    46  
SECTION 4.02 Maintenance of Office or Agency
    46  
SECTION 4.03 Limitation on Indebtedness
    47  
SECTION 4.04 Limitation on Restricted Payments
    49  
SECTION 4.05 Limitation on Dividend and other Payment Restrictions Affecting
Restricted Subsidiaries
    53  
SECTION 4.06 Limitation on The Issuance and Sale of Capital Stock of Restricted
Subsidiaries
    55  
SECTION 4.07 Limitation on Issuances of Guarantees by Restricted Subsidiaries
    55  
SECTION 4.08 Limitation on Transactions with Shareholders and Affiliates
    55  
SECTION 4.09 Limitation on Liens
    57  
SECTION 4.10 Limitation on Sale-Leaseback Transactions
    57  

2



--------------------------------------------------------------------------------



 



         
SECTION 4.11 Limitation On Asset Sales
    58  
SECTION 4.12 Repurchase of Notes Upon a Change of Control
    59  
SECTION 4.13 Existence
    59  
SECTION 4.14 Payment of Taxes
    59  
SECTION 4.15 Maintenance of Properties
    60  
SECTION 4.16 Notice of Defaults
    60  
SECTION 4.17 Compliance Certificates
    60  
SECTION 4.18 Commission Reports and Reports to Holders
    61  
SECTION 4.19 Waiver of Stay, Extension or Usury Laws
    61  
 
       
ARTICLE FIVE SUCCESSOR CORPORATION
    61  
SECTION 5.01 When Company May Merge, etc
    61  
SECTION 5.02 Successor Substituted
    63  
 
       
ARTICLE SIX DEFAULT AND REMEDIES
    63  
SECTION 6.01 Events of Default
    63  
SECTION 6.02 Acceleration
    65  
SECTION 6.03 Other Remedies
    66  
SECTION 6.04 Waiver of Past Defaults
    66  
SECTION 6.05 Control by Majority
    66  
SECTION 6.06 Limitation on Suits
    67  
SECTION 6.07 Rights of Holders to Receive Payment
    67  
SECTION 6.08 Collection Suit by Trustee
    67  
SECTION 6.09 Trustee May File Proofs of Claim
    68  
SECTION 6.10 Priorities
    68  
SECTION 6.11 Undertaking for Costs
    68  
SECTION 6.12 Restoration of Rights and Remedies
    68  
SECTION 6.13 Rights and Remedies Cumulative
    69  
SECTION 6.14 Delay or Omission not Waiver
    69  
 
       
ARTICLE SEVEN TRUSTEE
    69  
SECTION 7.01 Duties of Trustee
    69  
SECTION 7.02 Certain Rights of Trustee
    70  
SECTION 7.03 Individual Rights of Trustee
    72  
SECTION 7.04 Trustee’s Disclaimer
    72  
SECTION 7.05 Notice of Default
    72  
SECTION 7.06 Reports by Trustee to Holders
    72  
SECTION 7.07 Compensation and Indemnity
    72  
SECTION 7.08 Replacement of Trustee
    73  
SECTION 7.09 Successor Trustee by Merger, Etc
    74  
SECTION 7.10 Eligibility
    75  
SECTION 7.11 Money Held In Trust
    75  
SECTION 7.12 Preferential Collection of Claims Against Company
    75  
SECTION 7.13 Appointment of Co-Trustees or Co-Collateral Agents
    75  
 
       
ARTICLE EIGHT DISCHARGE OF INDENTURE
    76  
SECTION 8.01 Termination of Company’s and Guarantor’s Obligations
    76  
SECTION 8.02 Application Of Trust Money
    80  
SECTION 8.03 Repayment to Company
    80  

3



--------------------------------------------------------------------------------



 



         
SECTION 8.04 Reinstatement
    81  
 
       
ARTICLE NINE AMENDMENTS, SUPPLEMENTS AND WAIVERS
    81  
SECTION 9.01 Without Consent of Holders
    81  
SECTION 9.02 With Consent of Holders
    82  
SECTION 9.03 Revocation and Effect of Consent
    83  
SECTION 9.04 Notation on or Exchange Of Notes
    83  
SECTION 9.05 Trustee to Sign Amendments, Etc
    84  
SECTION 9.06 Conformity With Trust Indenture Act
    84  
 
       
ARTICLE TEN GUARANTEE
    84  
SECTION 10.01 Guarantee
    84  
SECTION 10.02 Limitation on Guarantor Liability
    85  
SECTION 10.03 Execution And Delivery Of The Guarantee
    85  
 
       
ARTICLE ELEVEN COLLATERAL AND SECURITY DOCUMENTS
    86  
SECTION 11.01 Collateral and Security Documents
    86  
SECTION 11.02 Application of Proceeds of Collateral
    86  
SECTION 11.03 Possession, Use and Release of Collateral
    86  
SECTION 11.04 Opinion of Counsel
    88  
SECTION 11.05 Further Assurances
    88  
SECTION 11.06 Trust Indenture Act Requirements
    88  
SECTION 11.07 Suits to Protect Collateral
    89  
SECTION 11.08 Purchaser Protected
    89  
SECTION 11.09 Powers Exerciseable by Receiver or Trustee
    89  
SECTION 11.10 Release Upon Termination of Company’s Obligations
    89  
SECTION 11.11 Limitation On Duty Of Trustee In Respect Of Collateral
    89  
SECTION 11.12 Authorization of Trustee
    90  
 
       
ARTICLE TWELVE MISCELLANEOUS
    90  
SECTION 12.01 Trust Indenture Act of 1939
    90  
SECTION 12.02 Notices
    90  
SECTION 12.03 Certificate And Opinion As To Conditions Precedent
    92  
SECTION 12.04 Statements Required in Certificate or Opinion
    92  
SECTION 12.05 Rules by Trustee, Paying Agent or Registrar
    92  
SECTION 12.06 Payment Date Other Than a Business Day
    92  
SECTION 12.07 Governing Law
    92  
SECTION 12.08 No Adverse Interpretation of Other Agreements
    93  
SECTION 12.09 No Recourse Against Others
    93  
SECTION 12.10 Successors
    93  
SECTION 12.11 Duplicate Originals
    93  
SECTION 12.12 Separability
    93  
SECTION 12.13 Table of Contents, Headings, Etc
    93  
SECTION 12.14 No Liability for Clean-Up of Hazardous Materials
    93  
SECTION 12.16 Force Majeure
    94  

4



--------------------------------------------------------------------------------



 



     AMENDED AND RESTATED INDENTURE dated as of November 14, 2007 among American
Color Graphics, Inc., a New York corporation (the “Company”), ACG Holdings,
Inc., a Delaware corporation (“Holdings” or the “Guarantor”) and The Bank of New
York Trust Company, N.A., a national banking association (the “Trustee”).
RECITALS
     The Company has duly authorized the execution and delivery of this
Indenture to provide for the issuance of its secured noninterest-bearing notes
(the “2008 Notes”), due March 15, 2008 (herein called the “2008 Notes” and,
collectively with the 2010 Notes, the “Notes”). Holdings has duly authorized the
execution and delivery of this Indenture to provide for a guarantee of the 2008
Notes and of certain of the Company’s obligations hereunder. All things
necessary to make this Indenture a valid agreement of the Company and Holdings,
in accordance with its terms, have been done.
     The Company and Guarantor have entered into that certain Indenture, dated
as of July 3, 2003 (the “Initial Indenture”), between the Company, the Guarantor
and the Trustee. On July 3, 2003, the Company issued and sold $280,000,000
aggregate principal amount of its 2010 Notes pursuant to the Initial Indenture.
     The Company duly authorized the execution and delivery of the Initial
Indenture to provide for the issuance from time to time of its 10% Senior Second
Secured Notes Due 2010 (herein called the “2010 Notes”). Holdings duly
authorized the execution and delivery of the Initial Indenture to provide for a
guarantee of the 2010 Notes and of certain of the Company’s obligations
hereunder.
     This Indenture amends and restates the Initial Indenture in its entirety
and this Indenture is subject to, and shall be governed by, the provisions of
the Trust Indenture Act of 1939, as amended, that are required to be a part of
and to govern indentures qualified under the Trust Indenture Act of 1939, as
amended.
AND THIS INDENTURE FURTHER WITNESSETH
     For and in consideration of the premises and the purchase of the Notes by
the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Notes, as follows.
ARTICLE ONE
DEFINITIONS AND INCORPORATION BY REFERENCE
     SECTION 1.01 Definitions.
     “2003 Recapitalization” means, collectively, (a) the offering and sale of
the 2010 Notes, (b) the closing of the Credit Agreement on the Closing Date and
the initial drawings thereunder, (c) the repayment of indebtedness under the
Company’s credit agreement in effect on the Closing Date, (d) the redemption of
all the 12 3/4% Notes, (e) the repurchase, and concurrent retirement, of all the
outstanding shares of preferred stock of Holdings and the cancellation of all

5



--------------------------------------------------------------------------------



 



options to purchase shares of preferred stock of Holdings, and (f) all
transactions relating to the implementation of the foregoing.
     “2008 Holder” or “2008 Noteholder” means the registered holder of any 2008
Note.
     “2008 Note Guarantee” means any Guarantee of the obligations of the Company
under this Indenture and the 2008 Notes by any Guarantor.
     “2010 Holder” or “2010 Noteholder” means the registered holder of any 2010
Note.
     “2010 Note Guarantee” means any Guarantee of the obligations of the Company
under this Indenture and the 2010 Notes by any Guarantor.
     “Adjusted Consolidated Net Income” means, for any period, the aggregate net
income (or loss) of the Company and its Restricted Subsidiaries for such period
determined in conformity with GAAP, provided that the following items shall be
excluded in computing Adjusted Consolidated Net Income (without duplication):
     (1) the net income (or loss) of any Person that is not a Restricted
Subsidiary, except to the extent of the amount of dividends or other
distributions actually paid to the Company or any of its Restricted Subsidiaries
during such period;
     (2) the net income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary or is merged into or consolidated with the
Company or any of its Restricted Subsidiaries or all or substantially all the
property and assets of such Person are acquired by the Company or any of its
Restricted Subsidiaries;
     (3) the net income of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of such net income is not at the time permitted by the operation of
the terms of its charter or any agreement, instrument; judgment, decree, order,
statute, rule or governmental regulation applicable to such Restricted
Subsidiary;
     (4) any gains or losses (on an after-tax basis) attributable to sales of
assets outside the ordinary course of business of the Company and its Restricted
Subsidiaries;
     (5) solely for purposes of calculating the amount of Restricted Payments
that may be made pursuant to clause (C) of the first paragraph of Section 4.04,
any amount paid or accrued as dividends on Preferred Stock of the Company owned
by Persons other than the Company and any of its Restricted Subsidiaries;
     (6) all extraordinary, unusual or non-recurring gains and, solely for
purposes of calculating the Interest Coverage Ratio, extraordinary, unusual or
non-recurring losses or expenses; and
     (7) the cumulative effect of a change in accounting principles.

6



--------------------------------------------------------------------------------



 



     “Adjusted Consolidated Net Tangible Assets” means at any time the total
amount of assets of the Company and its consolidated Restricted Subsidiaries
(less applicable depreciation, amortization and other valuation reserves), after
deducting therefrom all current liabilities of the Company and its consolidated
Restricted Subsidiaries (excluding intercompany items) and all goodwill, trade
names, trademarks, patents, unamortized debt discount and expense and other
intangibles, all as set forth on the consolidated balance sheet of the Company
and its consolidated Restricted Subsidiaries as of the end of the most recent
fiscal quarter ended at least 45 days prior to the date of determination.
     “Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
     “Agent” means any Registrar, Co-Registrar, Paying Agent or authenticating
agent.
     “Agent Members” has the meaning provided in Section 2.07(a).
     “Applicable Pari Passu Indebtedness” means (1) in respect of any assets or
properties that are the subject of an Asset Sale at a time when such assets or
properties are included in the Collateral, Indebtedness that is pari passu with
the Notes and that is secured equally and ratably with the Notes by Collateral
at such time, and (2) in respect of any other assets or properties, Indebtedness
that is pari passu with the Notes.
     “Asset Acquisition” means (1) an investment by the Company or any of its
Restricted Subsidiaries in any other Person pursuant to which such Person shall
become a Restricted Subsidiary or shall be merged into or consolidated with the
Company or any of its Restricted Subsidiaries, provided that such Person’s
primary business is related, ancillary or complementary to the businesses of the
Company and its Restricted Subsidiaries on the date of such investment or (2) an
acquisition by the Company or any of its Restricted Subsidiaries of the property
and assets of any Person other than the Company or any of its Restricted
Subsidiaries that constitute substantially all of a division or line of business
of such Person, provided that the property and assets acquired are related,
ancillary or complementary to the businesses of the Company and its Restricted
Subsidiaries on the date of such acquisition.
     “Asset Disposition” means the sale or other disposition by the Company or
any of its Restricted Subsidiaries (other than to the Company or another
Restricted Subsidiary) of (1) all or substantially all the Capital Stock of any
Restricted Subsidiary or (2) all or substantially all the assets that constitute
a division or line of business of the Company or any of its Restricted
Subsidiaries.
     “Asset Sale” means any sale, transfer or other disposition (including by
way of merger, consolidation or sale-leaseback transaction) in one transaction
or a series of related

7



--------------------------------------------------------------------------------



 



transactions by the Company or any of its Restricted Subsidiaries to any Person
other than the Company or any of its Restricted Subsidiaries of:
     (1) all or any of the Capital Stock of any Restricted Subsidiary,
     (2) all or substantially all the property and assets of an operating unit
or business of the Company or any of its Restricted Subsidiaries of,
     (3) any other property and assets (other than the Capital Stock or other
Investment in an Unrestricted Subsidiary) of the Company or any of its
Restricted Subsidiaries outside the ordinary course of business of the Company
or such Restricted Subsidiary and,
in each case, that is not governed by the provisions of this Indenture
applicable to mergers, consolidations and sales of assets of the Company,
provided that “Asset Sale” shall not include:
     (a) sales or other dispositions of inventory, receivables and other current
assets,
     (b) sales, transfers or other dispositions of assets constituting a
Permitted Investment or Restricted Payment permitted to be made under
Section 4.04,
     (c) sales, transfers or other dispositions of assets with a fair market
value not in excess of $1 million in any transaction or series of related
transactions,
     (d) any sale, transfer, assignment or other disposition of any property or
equipment that has become damaged, worn out, obsolete or otherwise unsuitable
for use in connection with the business of the Company or its Restricted
Subsidiaries, or sale and leaseback of assets occurring within 180 days after
the date of the acquisition of such assets by the Company or any Restricted
Subsidiaries.
     “Average Life” means, at any date of determination with respect to any debt
security, the quotient obtained by dividing (1) the sum of the products of
(a) the number of years from such date of determination to the dates of each
successive scheduled principal payment of such debt security and (b) the amount
of such principal payment by (2) the sum of all such principal payments.
     “Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state
law for the relief of debtors.
     “Board of Directors” means, with respect to any Person, the Board of
Directors of such Person or any duly authorized committee of such Board of
Directors.
     “Board Resolution” means a copy of a resolution certified by the Secretary
or an Assistant Secretary of the Company to have been duly adopted by the Board
of Directors of the Company and to be in full force and effect on the date of
such certification.

8



--------------------------------------------------------------------------------



 



     “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in The City of New York, or in the city of the Corporate
Trust Office of the Trustee, are authorized or obligated by law to be closed.
     “Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) in equity of such Person, whether outstanding on the
Closing Date or issued thereafter, including, without limitation, all Common
Stock and Preferred Stock.
     “Capitalized Lease” means, as applied to any Person, any lease of any
property (whether real, personal or mixed) of which the discounted present value
f the rental obligations of such Person as lessee, in conformity with GAAP, is
required to be capitalized on the balance sheet of such Person.
     “Capitalized Lease Obligations” means the discounted present value of the
rental obligations under a Capitalized Lease.
     “Certificate of Disposal” has the meaning provided in Section 2.12.
     “Change of Control” means such time as (i) a “person” or “group” (within
the meaning of Sections 13(d) and 14(d) of the Exchange Act), other than the
Permitted Holders and their respective Affiliates, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) (treating all Permitted
Holders and their respective Affiliates as if they were not members of any such
“person” or “group”) of more than (A) forty percent (40%) of the total voting
power of the then outstanding Voting Stock of the Company or Holdings and
(B) the total voting power of the then outstanding Voting Stock of the Company
or Holdings, as the case may be, beneficially owned by the Permitted Holders and
their respective Affiliates, treating the Permitted Holders and their respective
Affiliates as a “group”; or (ii) during any period of two consecutive calendar
years, individuals who at the beginning of such period constituted the Board of
Directors of (A) the Company (together with any new directors whose election by
the Company’s Board of Directors or whose nomination for election by the
Company’s Board of Directors or whose nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) or
(B) Holdings (together with any new directors whose election by Holdings’ Board
of Directors or whose nomination for election by Holdings’ Board of Directors or
whose nomination for election by Holdings’ shareholders was approved by a vote
of at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved), in either case, cease for any reason to
constitute a majority of the directors of the Company or Holdings, as the case
may be, then in office; or (iii) (A) the Company or Holdings consolidates with
or merges into any other Person or conveys, transfers or leases all or
substantially all its assets to any Person or (B) any Person merges into the
Company or Holdings, in either event pursuant to a transaction in which any
Voting Stock of the Company or Holdings, as the case may be, outstanding
immediately prior to the effectiveness thereof is reclassified or changed into
or exchanged for cash, securities or other property, provided, however, that any
consolidation, conveyance, transfer or lease (x) between the Company and any of
its Subsidiaries, between Holdings and any

9



--------------------------------------------------------------------------------



 



of its Subsidiaries, between any of the Company’s Subsidiaries or between any of
Holdings’ Subsidiaries (including the reincorporation of the Company or Holdings
in another jurisdiction) or (y) for the purpose of creating a public holding
company for the Company or Holdings in another jurisdiction or (z) for the
purpose of creating a public holding company for the Company or Holdings in
which all holders of the Capital Stock of the Company or Holdings, as the case
may be, would be entitled to receive (other than cash in lieu of fractional
shares) solely Capital Stock of the holding company in amounts proportionate to
their holdings of such Capital Stock of the Company or Holdings, as the case may
be, immediately prior to such transaction, shall be excluded from the operation
of this clause (iii).
     “Closing Date” means the date on which the 2010 Notes were originally
issued under the Initial Indenture.
     “Collateral” means all of the assets of the Company or any Guarantor
whether real, personal or mixed, in which the Holders, the Trustee, the
Collateral Agent or any of them now or hereafter holds a Lien as security for
any Noteholder Claim.
     “Collateral Agent” means the collateral agent under this Indenture, the
Intercreditor Agreement and the Security Agreement, which initially shall be the
Trustee, acting in its capacity as Collateral Agent under such agreements on
behalf of and for the benefit of the Trustee and the Holders.
     “Commission” means the Securities and Exchange Commission, as from time to
time constituted, created under the Exchange Act or, if at any time after the
execution of this instrument such Commission is not existing and performing the
duties now assigned to it under the TIA, then the body performing such duties at
such time.
     “Commodity Agreement” means any forward contract, commodity swap agreement,
commodity option agreement or other similar agreement or arrangement.
     “Common Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s equity, other than Preferred Stock of
such Person, whether outstanding on the Closing Date or issued thereafter,
including, without limitation, all series and classes of such common stock.
     “Company” means the party named as such in the first paragraph of this
Indenture until a successor replaces it pursuant to Article Five of this
Indenture and thereafter means the successor.
     “Company Order” means a written request or order signed in the name of the
Company by two Officers.
     “Consolidated EBITDA” means, for any period, Adjusted Consolidated Net
Income for such period plus, to the extent such amount was deducted in
calculating such Adjusted Consolidated Net Income:
     (1) the Capital Stock of any Restricted Subsidiary,

10



--------------------------------------------------------------------------------



 



     (2) income taxes;
     (3) depreciation expense;
     (4) amortization expense; and
     (5) all other non-cash items reducing Adjusted Consolidated Net Income
(other than items that will require cash payments and for which an accrual or
reserve is, or is required by GAAP to be, made), less all non-cash items
increasing Adjusted Consolidated Net Income,
all as determined on a consolidated basis for the Company and its Restricted
Subsidiaries in conformity with GAAP, provided that, if any Restricted
Subsidiary is not a Wholly Owned Restricted Subsidiary, Consolidated EBITDA
shall be reduced (to the extent not otherwise reduced in accordance with GAAP)
by an amount equal to (A) the amount of the Adjusted Consolidated Net Income
attributable to such Restricted Subsidiary multiplied by (B) the percentage
ownership interest in the income of such Restricted Subsidiary not owned on the
last day of such period by the Company or any of its Restricted Subsidiaries.
     “Consolidated Interest Expense” means, for any period, the aggregate amount
of interest in respect of Indebtedness (including, without limitation,
amortization of original issue discount on any Indebtedness and the interest
portion of any deferred payment obligation, calculated in accordance with the
effective interest method of accounting; all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing; the net costs associated with Interest Rate Agreements; and
Indebtedness that is Guaranteed or secured by the Company or any of its
Restricted Subsidiaries) and all but the principal component of rentals in
respect of Capitalized Lease Obligations paid, accrued or scheduled to be paid
or to be accrued by the Company and its Restricted Subsidiaries during such
period; excluding, however, (1) any amount of such interest of any Restricted
Subsidiary if the net income of such Restricted Subsidiary is excluded in the
calculation of Adjusted Consolidated Net Income pursuant to clause (3) of the
definition thereof (but only in the same proportion as the net income of such
Restricted Subsidiary is excluded from the calculation of Adjusted Consolidated
Net Income pursuant to clause (3) of the definition thereof) and (2) any
premiums, fees and expenses (and any amortization thereof) payable in connection
with the offering of the Notes, all as determined on a consolidated basis
(without taking into account Unrestricted Subsidiaries) in conformity with GAAP.
     “Corporate Trust Office” means the office of the Trustee at which this
Indenture shall, at any particular time, be principally administered, which
office is, at the date of the Initial Indenture, located at 100 Ashford Center
North, Suite 520, Atlanta, Georgia 30338; Attn: Corporate Trust Administration,
or such other address as the Trustee may designate from time to time by notice
to the Holders, the Company and the Guarantor, or the principal corporate trust
office of any successor Trustee (or such other address as such successor Trustee
may designate from time to time by notice to the Holders, the Company and the
Guarantor).
     “Credit Agreement” means the Credit Agreement dated as of the Closing Date,
among Holdings, the Company, the lenders from time to time party thereto, and
Bank of

11



--------------------------------------------------------------------------------



 



America, N.A., as Administrative Agent, together with all the other documents
related thereto (including, without limitation, any Guarantees and security
documents), in each case as such agreements may be amended (including any
amendment and restatement thereof), supplemented, extended, renewed, replaced or
otherwise modified from time to time, including, without limitation, any
agreement increasing the amount of, extending the maturity of, refinancing or
otherwise restructuring (including, but not limited to, the inclusion or
substitution of additional or different borrowers, guarantors, debtors or
lenders thereunder that are Subsidiaries of Holdings or the Company and whose
obligations are guaranteed by Holdings or the Company thereunder) all or a
portion of the Indebtedness under such agreements or any successor agreements.
     “Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement.
     “Default” means any event that is, or after notice or passage of time or
both would be, an Event of Default.
     “Depository” means The Depository Trust Company, its nominees, and their
respective successors.
     “Disinterested Director” of any Person means, with respect to any
transaction or series of related transactions, a member of the Board of
Directors of such Person who does not have any material direct or indirect
financial interest in or with respect to such transaction or series of related
transactions, provided that the entire Board of Directors may, in good faith,
determine whether any member of the Board of Directors is a Disinterested
Director for such purpose, and such determination shall be conclusive.
     “Disqualified Stock” means any class or series of Capital Stock of any
Person that by its terms or otherwise is (1) required to be redeemed prior to
the Stated Maturity of the Notes, (2) redeemable at the option of the holder of
such class or series of Capital Stock at any time prior to the Stated Maturity
of the Notes or (3) convertible into or exchangeable for Capital Stock referred
to in clause (1) or (2) above or Indebtedness having a scheduled maturity prior
to the Stated Maturity of the Notes, provided that any Capital Stock that would
not constitute Disqualified Stock but for provisions thereof giving holders
thereof the right to require such Person to repurchase or redeem such Capital
Stock upon the occurrence of an “asset sale” or “change of control” occurring
prior to the Stated Maturity of the Notes shall not constitute Disqualified
Stock if the “asset sale” or “change of control” provisions applicable to such
Capital Stock are no more favorable to the holders of such Capital Stock than
the provisions contained in Section 4.11 and Section 4.12 and such Capital Stock
specifically provides that such Person will not repurchase or redeem any such
stock pursuant to such provision prior to the Company’s repurchase of such Notes
as are required to be repurchased pursuant to the provisions contained in
Section 4.11 and Section 4.12.
     “Event of default” has the meaning provided in Section 6.01.
     “Excess Proceeds” has the meaning provided in Section 4.11.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

12



--------------------------------------------------------------------------------



 



     “Exchange Notes” means, with respect to a series of Notes, any securities
of the Company containing terms identical to the Notes of such series (except
that such Exchange Notes shall be registered under the Securities Act) that are
issued and exchanged for the Notes pursuant to the Registration Rights Agreement
or any other registration rights agreement and this Indenture.
     “Fair Market Value” means the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by the Board of Directors, whose determination shall be conclusive if
evidenced by a resolution of the Board of Directors.
     “First Priority Lien Obligations” means (i) the Indebtedness and other
obligations under the Credit Agreement of Holdings, the Company and its
Subsidiaries, (ii) Indebtedness and other obligations of the Company and its
Subsidiaries in respect of Interest Rate Agreements, Currency Agreements and
other hedging arrangements and agreements related to such Indebtedness, and
(iii) any obligations under any other agreements evidencing Indebtedness, in the
case of each of (i), (ii) and (iii) secured by a first priority Lien on any
assets or properties of the Company or any Restricted Subsidiary under clause
(6) of the definition of Permitted Liens.
     “First Priority Liens” means all Liens that secure the First Priority Lien
Obligations.
     “Foreign Collateral” has the meaning provided in Section 11.12.
     “Foreign Subsidiary” means any Subsidiary of the Company that is an entity
which is a controlled foreign corporation under Section 957 of the Internal
Revenue Code.
     “Four Quarter Period” means, with respect to any date, the most recent four
fiscal quarters prior to such date for which reports have been filed with the
Commission or provided to the Trustee.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect as of the Closing Date, including, without limitation,
those set forth in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as approved by a significant segment of the
accounting profession. All ratios and computations contained or referred to in
this Indenture shall be computed in conformity with GAAP applied on a consistent
basis, except that calculations made for purposes of determining compliance with
the terms of the covenants and with other provisions of this Indenture shall be
made without giving effect to (1) the amortization of any expenses incurred in
connection with the 2003 Recapitalization and (2) the write-off of expenses
relating to the repayment of Indebtedness repaid in connection with the 2003
Recapitalization.
     “Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such

13



--------------------------------------------------------------------------------



 



Person (1) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services (unless such purchase arrangements are on
arm’s-length terms and are entered into in the ordinary course of business), to
take-or-pay, or to maintain financial statement conditions or otherwise) or
(2) entered into for purposes of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part), provided that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business. The term “Guarantee” used as a verb has a corresponding meaning.
     “Guarantor” means Holdings and each Subsidiary Guarantor, and their
successors under this Indenture, until such Guarantor is released in accordance
with the terms of this Indenture.
     “Holder” or “Noteholder” means the registered holder of any Note.
     “Incur” means, with respect to any Indebtedness, to incur, create, issue,
assume, Guarantee or otherwise become liable for or with respect to, or become
responsible for, the payment of, contingently or otherwise, such Indebtedness,
provided that (1) any Indebtedness of a Person existing at the time such Person
becomes a Restricted Subsidiary will be deemed to be incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary and (2) neither the
accrual of interest nor the accretion of original issue discount shall be
considered an Incurrence of Indebtedness.
     “Indebtedness” means, with respect to any Person at any date of
determination (without duplication):
     (1) all indebtedness of such Person for borrowed money,
     (2) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments,
     (3) all obligations of such Person in respect of letters of credit or other
similar instruments (including reimbursement obligations with respect thereto,
but excluding obligations with respect to letters of credit (including trade
letters of credit) securing obligations (other than obligations described in
(1) or (2) above or (5), (6) or (7) below) entered into in the ordinary course
of business of such Person to the extent such letters of credit are not drawn
upon or, if drawn upon, to the extent such drawing is reimbursed no later than
the third Business Day following receipt by such Person of a demand for
reimbursement),
     (4) all obligations of such Person to pay the deferred and unpaid purchase
price of property or services, which purchase price is due more than six months
after the date of placing such property in service or taking delivery and title
thereto or the completion of such services, except Trade Payables and other
accrued expenses arising in the ordinary course of business and payable within
one year of the incurrence thereof,
     (5) all Capitalized Lease Obligations,

14



--------------------------------------------------------------------------------



 



     (6) all Indebtedness of other Persons secured by a Lien on any asset of
such Person, whether or not such Indebtedness is assumed by such Person,
provided that the amount of such Indebtedness shall be the lesser of (A) the
fair market value of such asset at such date of determination and (B) the amount
of such Indebtedness,
     (7) all Indebtedness of other Persons Guaranteed by such Person to the
extent such Indebtedness is Guaranteed by such Person,
     (8) to the extent not otherwise included in this definition, obligations
under Commodity Agreements, Currency Agreements and Interest Rate Agreements
(other than Commodity Agreements, Currency Agreements and Interest Rate
Agreements designed solely to protect the Company or its Restricted Subsidiaries
against fluctuations in commodity prices, foreign currency exchange rates or
interest rates and that do not increase the Indebtedness of the obligor
outstanding at any time other than as a result of fluctuations in commodity
prices, foreign currency exchange rates or interest rates or by reason of fees,
indemnities and compensation payable thereunder), and
     (9) all Disqualified Stock issued by such Person with the amount of
Indebtedness represented by such Disqualified Stock being equal to the greater
of its voluntary or involuntary liquidation preference and its maximum fixed
repurchase price, but excluding accrued dividends, if any.
     For purposes hereof, the “maximum fixed repurchase price” of any
Disqualified Stock which does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock as if such
Disqualified Stock were purchased on any date on which Indebtedness shall be
required to be determined pursuant to this Indenture, and if such price is based
upon, or measured by, the fair market value of such Disqualified Stock, such
fair market value shall be determined reasonably and in good faith by the Board
of Directors of the issuer of such Disqualified Stock.
     The amount of Indebtedness of any Person at any date shall be the
outstanding balance at such date of all unconditional obligations as described
above and, with respect to contingent obligations, the maximum liability upon
the occurrence of the contingency giving rise to the obligation, provided
     (A) that the amount outstanding at any time of any Indebtedness issued with
original issue discount is the face amount of such Indebtedness less the
remaining unamortized portion of the original issue discount of such
Indebtedness at such time as determined in conformity with GAAP,
     (B) that money borrowed and set aside at the time of the Incurrence of any
Indebtedness in order to prefund the payment of the interest on such
Indebtedness shall not be deemed to be “Indebtedness” so long as such money is
held to secure the payment of such interest, and
     (C) that Indebtedness shall not include:
     (x) any liability for federal, state, local or other taxes,

15



--------------------------------------------------------------------------------



 



     (y) performance, surety or appeal or other similar bonds provided in the
ordinary course of business, or
     (z) agreements providing for indemnification, adjustment of purchase price,
“earn out” or similar obligations, or Guarantees or letters of credit, surety
bonds or performance bonds securing any obligations of the Company or any of its
Restricted Subsidiaries pursuant to such agreements, in any case Incurred in
connection with the disposition of any business, assets or Restricted Subsidiary
(other than Guarantees of Indebtedness Incurred by any Person acquiring all or
any portion of such business, assets or Restricted Subsidiary for the purpose of
financing such acquisition), so long as the principal amount does not exceed the
gross proceeds actually received by the Company or any Restricted Subsidiary in
connection with such disposition.
     “Indenture” means this Amended and Restated Indenture, which amends and
restates the Initial Indenture in its entirety, as this Indenture is originally
executed or as may be amended or supplemented from time to time by one or more
indentures supplemental to this Indenture entered into pursuant to the
applicable provisions of this Indenture.
     “Initial Indenture” has the meaning provided in the second recital of this
Indenture.
     “Institutional Accredited Investor” means an institution that is an
“accredited investor” as that term is defined in Rule 501(a)(1), (2), (3) or
(7) under the Securities Act.
     “Intercreditor Agreement” means the Intercreditor Agreement to be dated on
or about the Closing Date among the Senior Collateral Agent, the Trustee, the
Collateral Agent, the Company, Holdings and the Subsidiaries of the Company
party thereto, as amended, modified, restated, supplemented or replaced from
time to time.
     “Interest Coverage Ratio” means, on any Transaction Date, the ratio of
(1) the aggregate amount of Consolidated EBITDA for the Four Quarter Period
prior to such Transaction Date to (2) the aggregate Consolidated Interest
Expense during such Four Quarter Period. In making the foregoing calculation:
     (A) pro forma effect shall be given to any Indebtedness Incurred or repaid
during the period (the “Reference Period”) commencing on the first day of the
Four Quarter Period and ending on the Transaction Date (other than Indebtedness
Incurred or repaid under a revolving credit or similar arrangement to the extent
of the commitment thereunder (or under any predecessor revolving credit or
similar arrangement) in effect on the last day of such Four Quarter Period,
unless any portion of such Indebtedness is projected, in the reasonable judgment
of the senior management of the Company, to remain outstanding for a period in
excess of 12 months from the date of the Incurrence thereof), in each case as if
such Indebtedness had been Incurred or repaid on the first day of such Reference
Period;
     (B) Consolidated Interest Expense attributable to interest on any
Indebtedness (whether existing or being Incurred) computed on a pro forma basis
and bearing a

16



--------------------------------------------------------------------------------



 



floating interest rate shall be computed as if the rate in effect on the
Transaction Date (taking into account any Interest Rate Agreement applicable to
such Indebtedness if such Interest Rate Agreement has a remaining term in excess
of 12 months or, if shorter, at least equal to the remaining term of such
Indebtedness) had been the applicable rate for the entire period;
     (C) pro forma effect shall be given to Asset Dispositions and Asset
Acquisitions (including giving pro forma effect to the application of proceeds
of any Asset Disposition and to any expense and cost reductions, calculated on a
basis consistent with Regulation S-X under the Exchange Act, attributable to the
assets which are the subject of the Asset Acquisition or Asset Disposition) that
occur during such Reference Period as if they had occurred and such proceeds had
been applied on the first day of such Reference Period; and
     (D) pro forma effect shall be given to asset dispositions and asset
acquisitions (including giving pro forma effect to the application of proceeds
of any asset disposition and to expense and cost reductions, calculated on a
basis consistent with Regulation S-X under the Exchange Act, attributable to the
assets that are the subject of any asset disposition or asset acquisition) that
have been made by any Person that has become a Restricted Subsidiary or has been
merged with or into the Company or any Restricted Subsidiary during such
Reference Period and that would have constituted Asset Dispositions or Asset
Acquisitions had such transactions occurred when such Person was a Restricted
Subsidiary as if such asset dispositions or asset acquisitions were Asset
Dispositions or Asset Acquisitions that occurred on the first day of such
Reference Period, provided that to the extent that clause (C) or (D) of this
sentence requires that pro forma effect be given to an Asset Acquisition or
Asset Disposition, such pro forma calculation shall be based upon the four full
fiscal quarters immediately preceding the Transaction Date of the Person, or
division or line of business of the Person, that is acquired or disposed for
which financial information is available.
     “Interest Payment Date”, when used with respect to the 2010 Notes, means
the Stated Maturity of an installment of interest on the 2010 Notes.
     “Interest Rate Agreement” means any interest rate protection agreement,
interest rate future agreement, interest rate option agreement, interest rate
swap agreement, interest rate cap agreement, interest rate collar agreement,
interest rate hedge agreement, option or future contract or other similar
agreement or arrangement.
     “Investment” in any Person means any direct or indirect advance, loan or
other extension of credit (including, without limitation, by way of Guarantee or
similar arrangement; but excluding advances to customers or suppliers in the
ordinary course of business that are, in conformity with GAAP, recorded as
accounts receivable, prepaid expenses or deposits on the balance sheet of the
Company or its Restricted Subsidiaries and endorsements for collection or
deposit arising in the ordinary course of business) or capital contribution to
(by means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others), or any purchase or
acquisition of Capital Stock, bonds, notes, debentures or other similar
instruments issued by, such Person and shall include (1) the

17



--------------------------------------------------------------------------------



 



designation of a Restricted Subsidiary as an Unrestricted Subsidiary and (2) the
retention of the Capital Stock (or any other Investment) by the Company or any
of its Restricted Subsidiaries, of (or in) any Person that has ceased to be a
Restricted Subsidiary, including without limitation, by reason of any
transaction permitted by Section 4.06. For purposes of the definition of
“Unrestricted Subsidiary” and Section 4.04, (a) the amount of or a reduction in
an Investment shall be equal to the fair market value thereof at the time such
Investment is made or reduced and (b) in the event the Company or a Restricted
Subsidiary makes an Investment by transferring assets to any Person and as part
of such transaction receives Net Cash Proceeds, the amount of such Investment
shall be the fair market value of the assets less the amount of Net Cash
Proceeds so received, provided the Net Cash Proceeds are applied in accordance
with clause (A) or (B) of Section 4.11.
     “Junior Liens” means the Liens on the Collateral granted by the Company or
any Guarantor to secure the payment and performance of all or any Noteholder
Claims, and all replacements, renewals and other modifications of such Liens.
     “Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof or any agreement to
give any security interest).
     “Management Investors” means the officers, directors, employees and other
members of the management of the Company, Holdings or a Subsidiary, or family
members or relatives thereof or trusts for the benefit of any of the foregoing,
who at any particular date shall beneficially own or have the right to acquire,
directly or indirectly, Capital Stock of Holdings.
     “Management Stock” means Capital Stock of Holdings, or options, warrants or
rights to acquire Capital Stock of Holdings, held by any of the Management
Investors.
     “Moody’s” means Moody’s Investors Service, Inc. and its successors.
     “Net Cash Proceeds” means:
     (a) with respect to any Asset Sale, the proceeds of such Asset Sale in the
form of cash or cash equivalents, including payments in respect of deferred
payment obligations (to the extent corresponding to the principal, but not
interest, component thereof) when received in the form of cash or cash
equivalents and proceeds from the conversion of other property received when
converted to cash or cash equivalents, net of:
     (1) brokerage commissions and other fees and expenses (including fees and
expenses of counsel and investment bankers) related to such Asset Sale;
     (2) provisions for all taxes (whether or not such taxes will actually be
paid or are payable) as a result of such Asset Sale without regard to the
consolidated results of operations of the Company and its Restricted
Subsidiaries, taken as a whole;
     (3) payments made to repay Indebtedness or any other obligation outstanding
at the time of such Asset Sale that either (x) is secured by a Lien on the
property or assets sold or (y) is required to be paid as a result of such Asset
Sale; and

18



--------------------------------------------------------------------------------



 



     (4) appropriate amounts to be provided by the Company or any Restricted
Subsidiary as a reserve against any liabilities associated with such Asset Sale,
including, without limitation, pension and other post-employment benefit
liabilities, liabilities related to environmental matters and liabilities under
any indemnification obligations associated with such Asset Sale, all as
determined in conformity with GAAP; and
          (b) with respect to any issuance or sale of Capital Stock, the
proceeds of such issuance or sale in the form of cash or cash equivalents,
including payments in respect of deferred payment obligations (to the extent
corresponding to the principal, but not interest, component thereof) when
received in the form of cash or cash equivalents and proceeds from the
conversion of other property received when converted to cash or cash
equivalents, net of attorney’s fees, accountants’ fees, underwriters’ or
placement agents’ fees, discounts or commissions and brokerage, consultant and
other fees incurred in connection with such issuance or sale and net of taxes
paid or payable as a result thereof.
     “Non-U.S. Person” means a person who is not a “U.S. person” (as defined in
Regulation S).
     “Noteholder Claims” has the meaning provided in Section 11.01.
     “Notes” means any of the Securities, as defined in the first recital of
this Indenture that are authenticated and delivered under the Initial Indenture
or this Indenture. For all purposes of this Indenture, the term “Notes” shall
include the 2010 Notes initially issued on the Closing Date, any Exchange Notes
to be issued and exchanged for any 2010 Notes pursuant to the Registration
Rights Agreement and the Initial Indenture and any other Notes issued after the
Closing Date under this Indenture, including the 2008 Notes. For purposes of
this Indenture, the 2010 Notes will vote together as one series of Notes under
this Indenture and the 2008 Notes will vote together as one series of Notes
under this Indenture.
     “Note Guarantee” means any Guarantee of the obligations of the Company
under this Indenture and the Notes by any Guarantor.
     “Offer to Purchase” means an offer to purchase Notes by the Company from
the Holders commenced by mailing a notice to the Trustee and each Holder
stating:
     (i) the Section of this Indenture pursuant to which the offer is being made
and that all Notes validly tendered will be accepted for payment in a pro rata
basis;
     (ii) the purchase price and the date of purchase (which shall be a Business
Day no earlier than 30 days nor later than 60 days from the date such notice is
mailed) (the “Payment Date”);
     (iii) that any Note not tendered will continue to accrue interest pursuant
to its terms;
     (iv) that, unless the Company defaults in the payment of the purchase
price, any Note accepted for payment pursuant to the Offer to Purchase shall
cease to accrue interest on and after the Payment Date;

19



--------------------------------------------------------------------------------



 



     (v) that Holders electing to have a Note purchased pursuant to the Offer to
Purchase will be required to surrender the Note, together with the form entitled
“Option of the Holder to Elect Purchase” on the reverse side of the Note
completed, to the Paying Agent at the address specified in the notice prior to
the close of business on the Business Day immediately preceding the Payment
Date;
     (vi) that Holders will be entitled to withdraw their election if the Paying
Agent receives, not later than the close of business on the third Business Day
immediately preceding the Payment Date, a telegram, facsimile transmission or
letter setting forth the name of such Holder, the principal amount of Notes
delivered for purchase and a statement that such Holder is withdrawing his
election to have such Notes purchased; and
     (vii) that Holders whose 2010 Notes or 2008 Notes, as the case may be, are
being purchased only in part will be issued new 2010 Notes or 2008 Notes, as the
case may be, equal in principal amount to the unpurchased portion of the 2010
Notes or 2008 Notes, as the case may be, surrendered; provided that each 2010
Note purchased and each new 2010 Note issued shall be in a principal amount of
$1,000 or integral multiples of $1,000 and each 2008 Note purchased and each new
2008 Note issued shall be in a principal amount of $1.00 or integral multiples
of $1.00.
     On the Payment Date, the Company shall (a) accept for payment on a pro rata
basis Notes or portions thereof tendered pursuant to an Offer to Purchase;
(b) deposit with the Paying Agent money sufficient to pay the purchase price of
all Notes or portions thereof so accepted; and (c) deliver, or cause to be
delivered, to the Trustee all Notes or portions thereof so accepted together
with an Officers’ Certificate specifying the Notes or portions thereof accepted
for payment by the Company. The Paying Agent shall promptly mail to the Holders
of Notes so accepted payment in an amount equal to the purchase price, and the
Trustee shall promptly authenticate and mail to such Holders a new Note equal in
principal amount to any unpurchased portion of the Note surrendered; provided
that each 2010 Note purchased and each new 2010 Note issued shall be in a
principal amount of $1,000 or integral multiples of $1,000 and each 2008 Note
purchased and each new 2008 Note issued shall be in a principal amount of $1.00
or integral multiples of $1.00. The Company will publicly announce the results
of an Offer to Purchase as soon as practicable after the Payment Date. The
Trustee shall act as the Paying Agent for an Offer to Purchase. The Company will
comply with Rule 14e-1 under the Exchange Act and any other securities laws and
regulations thereunder to the extent such laws and regulations are applicable,
in the event that the Company is required to repurchase Notes pursuant to an
Offer to Purchase.
     “Officer” means, with respect to the Company, the Chairman or Vice Chairman
of the Board, the Chief Executive Officer, the President, any Vice President or
the Chief Financial Officer, the Treasurer or any Assistant Treasurer, or the
Secretary or any Assistant Secretary.
     “Officers’ Certificate” means a certificate signed by two Officers. Each
Officers’ Certificate (other than certificates provided pursuant to TIA
Section 314(a)(4)) shall include the statements provided for in TIA
Section 314(e).
     “Offshore Global Notes” has the meaning provided in Section 2.01.

20



--------------------------------------------------------------------------------



 



     “Offshore Physical Notes” has the meaning provided in Section 2.01.
     “Opinion of Counsel” means a written opinion that meets the requirements of
Section 12.04 and is signed by legal counsel, who may be an employee of or
counsel to the Company. Each such Opinion of Counsel shall include the
statements provided for in TIA Section 314(e).
     “Paying Agent” has the meaning provided in Section 2.04, except that, for
the purposes of Article Eight, the Paying Agent shall not be the Company or a
Subsidiary of the Company or an Affiliate of any of them. The term “Paying
Agent” includes any additional Paying Agent.
     “Payment Date” has the meaning provided in the definition of Offer to
Purchase.
     “Permitted Holders” means, collectively, The Morgan Stanley Leveraged
Equity Fund II, L.P., a Delaware limited partnership, Morgan Stanley Capital
Partners III, L.P., a Delaware limited partnership, Morgan Stanley Capital
Investors, L.P., a Delaware limited partnership, and MSCP III 892 Investors,
L.P., a Delaware limited partnership, and the other investors, including the
officers and directors of the Company or Holdings, who beneficially own Voting
Stock of Holdings on the Closing Date after giving effect to the 2003
Recapitalization or, upon the death of any such individual investor, such
individual investor’s executors, administrators, testamentary trustees, heirs,
legatees or beneficiaries.
     “Permitted Investment” means:
     (1) an Investment in the Company or a Subsidiary Guarantor or a Person that
will, upon the making of such Investment, become a Subsidiary Guarantor or be
merged or consolidated with or into or transfer or convey all or substantially
all its assets to, the Company or a Subsidiary Guarantor, provided that such
person’s primary business is related, ancillary or complementary to the
businesses of the Company and its Restricted Subsidiaries on the date of such
Investment;
     (2) Temporary Cash Investments;
     (3) payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses in accordance
with GAAP;
     (4) stock, obligations or securities received in satisfaction of judgments;
     (5) an Investment in an Unrestricted Subsidiary consisting solely of an
Investment in another Unrestricted Subsidiary; and
     (6) Commodity Agreements, Interest Rate Agreements and Currency Agreements
designed solely to protect the Company or its Restricted Subsidiaries against
fluctuations in commodity prices, interest rates or foreign currency exchange
rates.
     “Permitted Liens” means:

21



--------------------------------------------------------------------------------



 



     (1) Liens securing the Notes and the Note Guarantees in an aggregate
principal amount outstanding at any time not to exceed $280 million with respect
to the 2010 Notes and $15,580,980 with respect to the 2008 Notes;
     (2) Liens existing on the Closing Date;
     (3) Liens granted after the Closing Date on any assets or Capital Stock of
the Company or its Restricted Subsidiaries created in favor of the Holders;
     (4) Liens with respect to the assets of a Restricted Subsidiary granted by
such Restricted Subsidiary to the Company or a Wholly Owned Restricted
Subsidiary to secure Indebtedness owing to the Company or such other Restricted
Subsidiary;
     (5) Liens securing Indebtedness that is Incurred to refinance secured
Indebtedness (other than Indebtedness secured by Liens pursuant to clause
(6) below) which is permitted to be Incurred under Clause (iii) of the second
paragraph of Section 4.03, provided that such Liens do not extend to or cover
any property or assets of the Company or any Restricted Subsidiary other than
the property or assets securing the Indebtedness being refinanced;
     (6) Liens to secure Indebtedness that is permitted under Section 4.03 in an
aggregate principal amount outstanding at any time not to exceed $105 million
and Liens securing Interest Rate Agreements, Currency Agreements or other
hedging arrangements or agreements related to such Indebtedness;
     (7) Liens (including extensions and renewals thereof) upon real or personal
property acquired after the Closing Date, provided that (a) such Lien is created
solely for the purpose of securing Indebtedness Incurred, in accordance with
Section 4.03, to finance the cost (including the cost of improvement or
construction) of the item of property or assets subject thereto and such Lien is
created prior to, at the time of or within six months after the later of the
acquisition, the completion of construction or the commencement of full
operation of such property, (b) the principal amount of the Indebtedness secured
by such Lien does not exceed 100% of such cost and (c) any such Lien shall not
extend to or cover any property or assets other than such item of property or
assets and any improvements on such item, provided further, that if such
Indebtedness is secured by a Lien on Collateral, the Notes shall be secured by a
Second Priority Lien on such item of property or assets;
     (8) Liens on cash set aside at the time of the Incurrence of any
Indebtedness, or government securities purchased with such cash, in either case
to the extent that such cash or government securities pre-fund the payment of
interest on such Indebtedness and are held in a collateral or escrow account or
similar arrangement to be applied for such purpose; or
     (9) Liens for taxes, assessments, governmental charges or claims that are
being contested in good faith by appropriate legal proceedings promptly
instituted and diligently conducted and for which a reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made;

22



--------------------------------------------------------------------------------



 



     (10) statutory and common law Liens of landlords and carriers,
warehousemen, mechanics, suppliers, materialmen, repairmen or other similar
Liens arising in the ordinary course of business and with respect to amounts not
yet delinquent or being contested in good faith by appropriate legal proceedings
promptly instituted and diligently conducted and for which a reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made;
     (11) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security;
     (12) Liens incurred or deposits made to secure the performance of tenders,
bids, leases, statutory or regulatory obligations, bankers’ acceptances, surety
and appeal bonds, government contracts, performance and return-of-money bonds
and other obligations of a similar nature incurred in the ordinary course of
business (exclusive of obligations for the payment of borrowed money);
     (13) easements, rights-of-way, municipal and zoning ordinances and similar
charges, encumbrances, title defects or other irregularities that do not
materially interfere with the ordinary course of business of the Company or any
of its Restricted Subsidiaries;
     (14) leases or subleases granted to others that do not materially interfere
with the ordinary course of business of the Company and its Restricted
Subsidiaries, taken as a whole;
     (15) Liens encumbering property or assets under construction arising from
progress or partial payments by a customer of the Company or its Restricted
Subsidiaries relating to such property or assets;
     (16) any interest or title of a lessor in the property subject to any
Capitalized Lease or operating lease;
     (17) Liens arising from filing Uniform Commercial Code financing statements
regarding leases;
     (18) Liens on property of, or on shares of Capital Stock or Indebtedness
of, any Person existing at the time such Person becomes, or becomes a part of,
any Restricted Subsidiary, provided that such Liens do not extend to or cover
any property or assets of the Company or any Restricted Subsidiary other than
the property or assets acquired;
     (19) Liens in favor of the Company or any Restricted Subsidiary;
     (20) Liens arising from the rendering of a final judgment or order against
the Company or any Restricted Subsidiary that does not give rise to an Event of
Default;
     (21) Liens securing reimbursement obligations with respect to letters of
credit that encumber documents and other property relating to such letters of
credit and the products and proceeds thereof;

23



--------------------------------------------------------------------------------



 



     (22) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (23) Liens encumbering customary initial deposits and margin deposits, and
other Liens that are within the general parameters customary in the industry and
incurred in the ordinary course of business, in each case, securing Indebtedness
under Commodity Agreements, Interest Rate Agreements and Currency Agreements
designed solely to protect the Company or any of its Restricted Subsidiaries
from fluctuations in interest rates, currencies or the price of commodities;
     (24) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any of
its Restricted Subsidiaries in the ordinary course of business in accordance
with the past practices of the Company and its Restricted Subsidiaries prior to
the Closing Date; and
     (25) Liens on shares of Capital Stock of any Unrestricted Subsidiary to
secure Indebtedness of such Unrestricted Subsidiary.
     “Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, government
or any agency or political subdivision thereof or any other entity.
     “Physical Notes” has the meaning provided in Section 2.01.
     “Pledge Agreement” means the Pledge Agreement to be dated on or about the
Closing Date between Holdings and the Collateral Agent, as amended, modified,
restated, supplemented or replaced from time to time.
     “Preferred Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s preferred or preference equity, whether
outstanding on the Closing Date or issued thereafter, including, without
limitation, all series and classes of such preferred or preference stock.
     “Private Placement Legend” means the legend initially set forth on the
Notes in the form set forth in Section 2.02.
     “QIB” means a “qualified institutional buyer” as defined in Rule 144A.
     “Redemption Date” means, when used with respect to any Note to be redeemed,
the date fixed for such redemption by or pursuant to this Indenture.
     “Redemption Price” means, when used with respect to any Note to be
redeemed, the price at which such Note is to be redeemed pursuant to this
Indenture.
     “Registrar” has the meaning provided in Section 2.04.

24



--------------------------------------------------------------------------------



 



     “Registration Rights Agreement” means the Registration Rights Agreement,
dated July 3, 2003, among the Company, the Guarantor and Morgan Stanley & Co.
Incorporated, Banc of America LLC and Credit Suisse First Boston LLC or any
other registration rights agreement providing for the registration of any Notes
under the Securities Act.
     “Registration Statement” means the Registration Statement as defined and
described in the Registration Rights Agreement.
     “Regular Record Date” for the interest payable on any Interest Payment Date
related to the 2010 Notes means the June 1 or December 1 (whether or not a
Business Day) next preceding such Interest Payment Date related to the 2010
Notes and with respect to any other debt security, including the 2008 Notes, the
date specified in such debt security.
     “Regulation S” means Regulation S under the Securities Act.
     “Replacement Assets” means, on any date, property or assets (other than
current assets) of a nature or type or that are used in a business (or an
Investment in a company having property or assets of a nature or type, or
engaged in a business) similar or related to the nature or type of the property
and assets of, or the business of, the Company and its Restricted Subsidiaries
existing on such date.
     “Responsible Officer”, when used with respect to the Trustee, means any
officer within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant treasurer, trust officer or any
other officer of the Trustee who customarily performs functions similar to those
performed by the persons who at the time shall be such officers, respectively,
or to whom any corporate trust matter is referred because of such person’s
knowledge of and familiarity with the particular subject and who shall have
direct responsibility for the administration of this Indenture.
     “Restricted Payments” has the meaning provided in Section 4.04.
     “Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.
     “Rule 144A” means Rule 144A under the Securities Act.
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, and
its successors.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Security Agreement” means the Security Agreement to be dated on or about
the Closing Date among the Collateral Agent, the Trustee, Holdings, the Company
and the Subsidiaries of the Company party thereto, granting, among other things,
a second priority Lien on the Collateral described therein in favor of the
Collateral Agent for the benefit of the Trustee and holders of the Notes, as
amended, modified, restated, supplemented or replaced from time to time.

25



--------------------------------------------------------------------------------



 



     “Security Documents” means, collectively, the Security Agreement, the
Intercreditor Agreement, the Pledge Agreement and all other security agreements,
pledges, collateral assignments or other instruments evidencing or creating any
Security Interests in favor of the Collateral Agent, for the benefit of the
Trustee and holders of the Notes, in all or any portion of the Collateral, in
each case, as amended, modified, restated, supplemented or replaced from time to
time.
     “Security Interests” means the Liens on the Collateral created by the
Security Documents in favor of the Collateral Agent for the benefit of the
Trustee and the holders of the Notes.
     “Security Register” has the meaning provided in Section 2.04.
     “Senior Collateral Agent” means Bank of America, N.A., as collateral agent
for the Holders of the Senior Lender Claims and any successors.
     “Senior Lender Claims” has the meaning provided in Section 11.01.
     “Senior Liens” means the Liens on the Collateral granted by the Company or
any Guarantor to secure the payment and performance of all or any Senior Lender
Claims, and all replacements, renewals and other modifications of such Liens.
     “Shelf Registration Statement” means the Shelf Registration Statement as
defined in the Registration Rights Agreement.
     “Significant Subsidiary” means, at any date of determination, any
Restricted Subsidiary that, together with its Subsidiaries, (1) for the most
recent fiscal year of the Company, accounted for more than 10% of the
consolidated revenues of the Company and its Restricted Subsidiaries or (2) as
of the end of such fiscal year, was the owner of more than 10% of the
consolidated assets of the Company and its Restricted Subsidiaries, all as set
forth on the most recently available consolidated financial statements of the
Company for such fiscal year.
     “Stated Maturity” means, (1) with respect to any debt security, the date
specified in such debt security as the fixed date on which the final installment
of principal of such debt security is due and payable and (2) with respect to
any scheduled installment of principal of or interest on any debt security, the
date specified in such debt security as the fixed date on which such installment
is due and payable.
     “Subsidiary” means, with respect to any Person, any corporation,
association or other business entity of which more than 50% of the voting power
of the outstanding Voting Stock is owned, directly or indirectly, by such Person
and one or more other Subsidiaries of such Person.
     “Subsidiary Guarantee” has the meaning provided in Section 4.07.
     “Subsidiary Guarantor” means any Restricted Subsidiary which provides a
Note Guarantee of the Company’s obligations under this Indenture and the Notes
pursuant to Section 4.07, and its successors until released in accordance with
the terms of this Indenture.

26



--------------------------------------------------------------------------------



 



     “Surviving Person” has the meaning provided in Section 5.01.
     “Temporary Cash Investment” means any of the following:
     (1) direct obligations of the United States of America or any agency
thereof or obligations fully and unconditionally guaranteed by the United States
of America or any agency thereof, in each case maturing within one year unless
such obligations are deposited by the Company (x) to defease any Indebtedness or
(y) in a collateral or escrow account or similar arrangement to prefund the
payment of interest on any indebtedness;
     (2) time deposit accounts, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by a
bank or trust company which is organized under the laws of the United States of
America, any state thereof or any foreign country recognized by the United
States of America, and which bank or trust company has capital, surplus and
undivided profits aggregating in excess of $100 million (or the foreign currency
equivalent thereof) and has outstanding debt which is rated “A” (or such similar
equivalent rating) or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act) or any
money market fund sponsored by a registered broker dealer or mutual fund
distributor;
     (3) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (1) above entered into
with a bank or trust company meeting the qualifications described in clause
(2) above;
     (4) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Company)
organized and in existence under the laws of the United States of America, any
state thereof or any foreign country recognized by the United States of America
with a rating at the time as of which any investment therein is made of “P-1”
(or higher) according to Moody’s or “A-1” (or higher) according to SP
     (5) securities with maturities of six months or less from the date of
acquisition issued or fully and unconditionally guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by S&P or
Moody’s; and
     (6) any mutual fund that has at least 95% of its assets continuously
invested in investments of the types described in clauses (1) through (5) above.
     “TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939 (15
U.S. Code Sections 77aaa-77bbbb), as in effect on the date this Indenture was
executed, except as provided in Section 9.06.
     “Trade Payables” means, with respect to any Person, any accounts payable or
any other indebtedness or monetary obligation to trade creditors created,
assumed or Guaranteed by such Person or any of its Subsidiaries arising in the
ordinary course of business in connection with the acquisition of goods or
services.

27



--------------------------------------------------------------------------------



 



     “Transaction Date” means, with respect to the Incurrence of any
Indebtedness, the date such Indebtedness is to be Incurred and, with respect to
any Restricted Payment, the date such Restricted Payment is to be made.
     “Trustee” means the party named as such in the first paragraph of this
Indenture until a successor replaces it in accordance with the provisions of
Article Seven of this Indenture and thereafter means such successor.
     “United States Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as
amended and as codified in Title 11 of the United States Code, as amended from
time to time hereafter, or any successor federal Bankruptcy Law.
     “Unrestricted Subsidiary” means (1) any Subsidiary of the Company that at
the time of determination shall be designated an Unrestricted Subsidiary by the
Board of Directors in the manner provided below; and (2) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Restricted
Subsidiary (including any newly acquired or newly formed Subsidiary of the
Company) to be an Unrestricted Subsidiary unless such Subsidiary owns any
Capital Stock of, or owns or holds any Lien on any property of, the Company or
any Restricted Subsidiary, provided that (A) any Guarantee by the Company or any
Restricted Subsidiary of any Indebtedness of the Subsidiary being so designated
shall be deemed an “Incurrence” of such Indebtedness and an “Investment” by the
Company or such Restricted Subsidiary (or both, if applicable) at the time of
such designation; (B) either (I) the Subsidiary to be so designated has total
assets of $1,000 or less or (II) if such Subsidiary has assets greater than
$1,000, such designation would be permitted under Section 4.04 and (C) if
applicable, the Incurrence of Indebtedness and the Investment referred to in
clause (A) of this proviso would be permitted under Section 4.03 and
Section 4.04. The Board of Directors may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary, provided that (a) no Default or Event of Default
shall have occurred and be continuing at the time of or after giving effect to
such designation and (b) all Liens and Indebtedness of such Unrestricted
Subsidiary outstanding immediately after such designation would, if Incurred at
such time, have been permitted to be Incurred (and shall be deemed to have been
Incurred) for all purposes of this Indenture. Any such designation by the Board
of Directors shall be evidenced to the Trustee by promptly filing with the
Trustee a copy of the Board Resolution giving effect to such designation and an
officers’ certificate certifying that such designation complied with the
foregoing provisions.
     “U.S. Global Notes” has the meaning provided in Section 2.01.
     “U.S. Government Obligations” means securities that are (1) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged or (2) obligations of a Person controlled or
supervised by and acting as an agency or instrumentality of the United States of
America the payment of which is unconditionally guaranteed as a full faith and
credit obligation by the United States of America, which, in either case, are
not callable or redeemable at the option of the issuer thereof at any time prior
to the Stated Maturity of the Notes, and shall also include a depository receipt
issued by a bank or trust company as custodian with respect to any such U.S.
Government Obligation or a specific payment of interest on or principal of any
such U.S. Government Obligation held by such custodian for the account of the
holder of a depository receipt, provided that (except as required by law) such
custodian is not

28



--------------------------------------------------------------------------------



 



authorized to make any deduction from the amount payable to the holder of such
depository receipt from any amount received by the custodian in respect of the
U.S. Government Obligation or the specific payment of interest on or principal
of the U.S. Government Obligation evidenced by such depository receipt.
     “U.S. Physical Notes” has the meaning provided in Section 2.01.
     “Voting Stock” means with respect to any Person, Capital Stock of any class
or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.
     “Wholly Owned” means, with respect to any Subsidiary of any Person, the
ownership of all of the outstanding Capital Stock of such Subsidiary (other than
any director’s qualifying shares or Investments by foreign nationals mandated by
applicable law) by such Person or one or more Wholly Owned Subsidiaries of such
Person.
     SECTION 1.02 Incorporation by Reference of Trust Indenture Act. Whenever
this Indenture refers to a provision of the TIA, the provision is incorporated
by reference in and made a part of this Indenture. The following TIA terms used
in this Indenture have the following meanings:
     “indenture securities” means the Notes;
     “indenture security holder” means a Holder or a Noteholder;
     “indenture to be qualified” means this Indenture;
     “indenture trustee” or “institutional trustee” means the Trustee; and
     “obligor” on the indenture securities means the Company or any other
obligor on the Notes.
     All other TIA terms used in this Indenture that are defined by the TIA,
defined by TIA reference to another statute or defined by a rule of the
Commission and not otherwise defined herein have the meanings assigned to them
therein.
     SECTION 1.03 Rules of Construction. Unless the context otherwise requires:
     (i) a term has the meaning assigned to it;
     (ii) an accounting term not otherwise defined has the meaning assigned to
it in accordance with GAAP;
     (iii) “or” is not exclusive;
     (iv) words in the singular include the plural, and words in the plural
include the singular;

29



--------------------------------------------------------------------------------



 



     (v) provisions apply to successive events and transactions;
     (vi) “herein,” “hereof” and other words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision;
     (vii) all ratios and computations based on GAAP contained in this Indenture
shall be computed in accordance with the definition of GAAP set forth in
Section 1.01; and
     (viii) all references to Sections or Articles refer to Sections or Articles
of this Indenture unless otherwise indicated.
ARTICLE TWO
THE NOTES
     SECTION 2.01 Form and Dating. The 2010 Notes and the Trustee’s certificate
of authentication shall be substantially in the form attached hereto as
Exhibit A-1 and the 2008 Notes and the Trustee’s certificate of authentication
shall be substantially in the form attached hereto as Exhibit A-2, in each case
with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by this Indenture. The Notes may have notations,
legends or endorsements required by law, stock exchange agreements to which the
Company or the Guarantor are subject, or usage. The Company shall approve the
form of the Notes and any notation, legend or endorsement on the Notes. Each
Note shall be dated the date of its authentication.
     The terms and provisions contained in the form of the Notes annexed hereto
as Exhibit A-1 and Exhibit A-2 shall constitute, and are hereby expressly made,
a part of this Indenture. To the extent applicable, the Company, the Guarantor
and the Trustee, by their execution and delivery of this Indenture, expressly
agree to such terms and provisions and to be bound thereby.
     Notes offered and sold in reliance on Rule 144A shall be issued initially
in the form of one or more permanent global Notes, without interest coupons, in
registered form (the “U.S. Global Notes”) registered in the name of the nominee
of the Depositary, deposited with the Trustee, as custodian for the Depositary,
duly executed by the Company and authenticated by the Trustee as hereinafter
provided. The aggregate principal amount of the U.S. Global Notes may from time
to time be increased or decreased by adjustments made on the records of the
Trustee, as custodian for the Depositary or its nominee, in accordance with the
instructions given by the Holder thereof, as hereinafter provided.
     Notes issued pursuant to Sections 2.06 and 2.07 in exchange for interests
in the U.S. Global Notes shall be in the form of permanent certificated Notes,
without interest coupons, in registered form (the “U.S. Physical Notes”).
     Notes offered and sold in offshore transactions in reliance on Regulation S
shall be issued initially in the form of one or more permanent global Notes in
registered form, without interest coupons (the “Offshore Global Notes”),
registered in the name of the nominee of the Depositary, deposited with the
Trustee, as custodian for the Depositary, duly executed by the

30



--------------------------------------------------------------------------------



 



Company and authenticated by the Trustee as hereinafter provided. The aggregate
principal amount of the Offshore Global Notes may from time to time be increased
or decreased by adjustments made on the records of the Trustee, as custodian for
the Depositary or its nominee, as hereinafter provided.
     Notes issued pursuant to Sections 2.06 and 2.07 in exchange for interests
in the Offshore Global Notes shall be in the form of permanent certificated
Notes, without interest coupons, in registered form (the “Offshore Physical
Notes”).
     Exchange Notes exchanged for interests in the U.S. Global Note and the
Offshore Global Note will be issued in the form of a permanent global Note,
without interest coupons, substantially in the form of Exhibit A-1 and
Exhibit A-2, deposited with the Trustee as hereinafter provided, including the
appropriate legend set forth in Section 2.02 (the “Exchange Global Note”). The
Exchange Global Note may be represented by more than one certificate, if so
required by DTC’s rules regarding the maximum principal amount to be represented
by a single certificate.
     Exchange Notes exchanged for interests in a U.S. Physical Note will be
issued in the form of permanent certificated Notes, without interest coupons,
substantially in the form of Exhibit A-1 and Exhibit A-2 hereto (the “U.S.
Physical Exchange Note”). Exchange Notes exchanged for interests in an Offshore
Physical Note will be issued in the form of permanent certificated Notes,
without interest coupons, substantially in the form of Exhibit A-1 and
Exhibit A-2 hereto (the “Offshore Physical Exchange Note”).
     The Offshore Physical Notes and U.S. Physical Notes are sometimes
collectively herein referred to as the “Physical Notes.” The U.S. Global Notes,
the Offshore Global Notes and the Exchange Global Notes are sometimes referred
to herein as the “Global Notes.”
     The definitive Notes of shall be typed, printed, lithographed or engraved
or produced by any combination of these methods or may be produced in any other
manner permitted by the rules of any securities exchange on which the Notes may
be listed, all as determined by the Officers executing such Notes, as evidenced
by their execution of such Notes.
     SECTION 2.02 Restrictive Legends. Unless and until a Note is exchanged for
an Exchange Note or sold in connection with an effective Registration Statement
pursuant to the Registration Rights Agreement, (i) the U.S. Global Notes and
U.S. Physical Notes shall bear the legend set forth below on the face thereof
and (ii) the Offshore Physical Notes and Offshore Global Notes shall bear the
legend set forth below on the face thereof until at least the 41st day after the
initial issuance date of such Note and receipt by the Company and the Trustee of
a certificate substantially in the form of Exhibit B hereto.
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS,
EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF, THE
HOLDER (1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS

31



--------------------------------------------------------------------------------



 



DEFINED IN RULE 144A UNDER THE SECURITIES ACT), (B) IT IS AN INSTITUTIONAL
“ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) OF
REGULATION D UNDER THE SECURITIES ACT), OR (C) IT IS NOT A U.S. PERSON AND IS
ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S
UNDER THE SECURITIES ACT, (2) AGREES THAT IT WILL NOT, WITHIN THE TIME PERIOD
REFERRED TO IN RULE 144(K) UNDER THE SECURITIES ACT AS IN EFFECT ON THE DATE OF
THE TRANSFER OF THIS NOTE, RESELL OR OTHERWISE TRANSFER THIS NOTE, EXCEPT (A) TO
THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) INSIDE THE UNITED STATES
TO AN INSTITUTIONAL ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES
TO THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS NOTE (THE FORM OF WHICH LETTER
CAN BE OBTAINED FROM THE TRUSTEE), AND, IF SUCH TRANSFER IS IN RESPECT OF
AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $100,000, AN OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT, (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT, (E) PURSUANT TO THE EXEMPTION
FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE),
OR (F) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
AND (3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE IS
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN CONNECTION
WITH ANY TRANSFER OF THIS NOTE WITHIN THE TIME PERIOD REFERRED TO IN RULE 144(K)
UNDER THE SECURITIES ACT AFTER THE ORIGINAL ISSUANCE OF THE NOTES, THE HOLDER
MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE REVERSE HEREOF RELATING TO THE
MANNER OF SUCH TRANSFER AND SUBMIT THIS CERTIFICATE TO THE TRUSTEE. IF THE
PROPOSED TRANSFEREE IS AN INSTITUTIONAL ACCREDITED INVESTOR, THE HOLDER MUST,
PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND THE COMPANY SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION”, “UNITED STATES”, AND “U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM
BY REGULATIONS UNDER THE SECURITIES ACT. THE INDENTURE CONTAINS A PROVISION
REQUIRING THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE IN
VIOLATION OF THE FOREGOING RESTRICTIONS.
     Each Global Note, whether or not an Exchange Note, shall also bear the
following legend on the face thereof:

32



--------------------------------------------------------------------------------



 



UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF THE DEPOSITORY TRUST COMPANY OR TO A SUCCESSOR THEREOF OR
SUCH SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 2.08 OF THE INDENTURE.
     SECTION 2.03 Execution, Authentication and Denominations. Subject to
Article Four and applicable law, the aggregate principal amount of Notes that
may be authenticated and delivered under this Indenture is unlimited. The Notes
shall be executed by two Officers of the Company. The signature of these
Officers on the Notes may be by facsimile or manual signature in the name and on
behalf of the Company.
     If an Officer whose signature is on a Note no longer holds that office at
the time the Trustee or authenticating agent authenticates the Note, the Note
shall be valid nevertheless.
     A Note shall not be valid until the Trustee or authenticating agent
manually signs the certificate of authentication on the Note. The signature
shall be conclusive evidence that the Note has been authenticated under this
Indenture.
     At any time and from time to time after the execution of this Indenture,
the Trustee or an authenticating agent shall upon receipt of a Company Order
authenticate for original issue Notes in the aggregate principal amount
specified in such Company Order; provided that the Trustee shall be entitled to
receive an Officers’ Certificate and an Opinion of Counsel of the Company in
connection with such authentication of Notes. Such Company Order shall specify
the amount of Notes to be authenticated and the date on which the original issue
of Notes is to be authenticated and, in case of an issuance of Notes at any time
following the Closing Date, shall certify that such issuance is in compliance
with Article Four.
     The Trustee may appoint an authenticating agent to authenticate Notes. An
authenticating agent may authenticate Notes whenever the Trustee may do so. Each
reference in this Indenture to authentication by the Trustee includes
authentication by such authenticating agent. An authenticating agent has the
same rights as an Agent to deal with the Company or the Guarantor or an
Affiliate of the Company or the Guarantor.

33



--------------------------------------------------------------------------------



 



     The 2010 Notes shall be issuable only in registered form without coupons
and only in denominations of $1,000 in principal amount and any integral
multiple thereof. The 2008 Notes shall be issuable only in registered form
without coupons and only in denominations of $1.00 in principal amount and any
integral multiple thereof.
     SECTION 2.04 Registrar and Paying Agent. The Company shall maintain an
office or agency where Notes may be presented for registration of transfer or
for exchange (the “Registrar”), an office or agency where Notes may be presented
for payment (the “Paying Agent”) and an office or agency where notices and
demands to or upon the Company in respect of the Notes and this Indenture may be
served, which shall be in the Borough of Manhattan, The City of New York. The
Company shall cause the Registrar to keep a register of the Notes and of their
transfer and exchange (the “Security Register”). The Security Register shall be
in written form or any other form capable of being converted into written form
within a reasonable time. The Company may have one or more co-Registrars and one
or more additional Paying Agents.
     The Company shall enter into an appropriate agency agreement with any Agent
not a party to this Indenture. The agreement shall implement the provisions of
this Indenture that relate to such Agent. The Company shall give prompt written
notice to the Trustee of the name and address of any such Agent and any change
in the address of such Agent. If the Company fails to maintain a Registrar,
Paying Agent and/or agent for service of notices and demands, the Trustee shall
act as such Registrar, Paying Agent and/or agent for service of notices and
demands. The Company may remove any Agent upon written notice to such Agent and
the Trustee; provided that no such removal shall become effective until (i) the
acceptance of an appointment by a successor Agent to such Agent as evidenced by
an appropriate agency agreement entered into by the Company and such successor
Agent and delivered to the Trustee or (ii) notification to the Trustee that the
Trustee shall serve as such Agent until the appointment of a successor Agent in
accordance with clause (i) of this proviso. The Company, any Subsidiary of the
Company, or any Affiliate of any of them may act as Paying Agent, Registrar or
co-Registrar, and/or agent for service of notice and demands.
     The Company initially appoints the Trustee as Registrar, Paying Agent,
authenticating agent and agent for service of notice and demands. The Trustee
shall preserve in as current a form as is reasonably practicable the most recent
list available to it of the names and addresses of Holders and shall otherwise
comply with TIA Section 312(a). If the Trustee is not the Registrar, the Company
shall furnish to the Trustee as of each Regular Record Date and at such other
times as the Trustee may reasonably request the names and addresses of Holders
as they appear in the Security Register, including the aggregate principal
amount of Notes held by each Holder.
     SECTION 2.05 Paying Agent to Hold Money in Trust. Not later than 10:00 a.m.
(New York City time) each due date of the principal, premium, if any, and
interest on Notes, the Company shall deposit with the Paying Agent money in
immediately available funds sufficient to pay such principal, premium, if any,
and interest so becoming due. The Company shall require each Paying Agent other
than the Trustee to agree in writing that such Paying Agent shall hold in trust
for the benefit of the Holders or the Trustee all money held by the Paying Agent
for the payment of principal of, premium, if any, and interest on such Notes
(whether such money has been paid to it by the Company or any other obligor on
such Notes), and such Paying

34



--------------------------------------------------------------------------------



 



Agent shall promptly notify the Trustee of any default by the Company (or any
other obligor on such Notes) in making any such payment. The Company at any time
may require a Paying Agent to pay all money held by it to the Trustee and
account for any funds disbursed, and the Trustee may at any time during the
continuance of any payment default, upon written request to a Paying Agent,
require such Paying Agent to pay all money held by it to the Trustee and to
account for any funds disbursed. Upon doing so, the Paying Agent shall have no
further liability for the money so paid over to the Trustee. If the Company or
any Subsidiary of the Company or any Affiliate of any of them acts as Paying
Agent, it will, on or before each due date of any principal of, premium, if any,
or interest on such Notes, segregate and hold in a separate trust fund for the
benefit of the Holders a sum of money sufficient to pay such principal, premium,
if any, or interest so becoming due until such sum of money shall be paid to
such Holders or otherwise disposed of as provided in this Indenture, and will
promptly notify the Trustee of its action or failure to act.
     SECTION 2.06 Transfer and Exchange. The Notes are issuable only in
registered form, without interest coupons. A Holder may transfer a Note only by
written application to the Registrar stating the name of the proposed transferee
and otherwise complying with the terms of this Indenture. No such transfer shall
be effected until, and such transferee shall succeed to the rights of a Holder
only upon, final acceptance and registration of the transfer by the Registrar in
the Security Register. Prior to the registration of any transfer by a Holder as
provided herein, the Company, the Trustee, and any agent of the Company shall
treat the person in whose name the Note is registered as the owner thereof for
all purposes whether or not the Note shall be overdue, and none of the Company,
the Trustee, or any such agent shall be affected by notice to the contrary.
Furthermore, any Holder of a Global Note shall, by acceptance of such Global
Note, agree that transfers of beneficial interests in such Global Note may be
effected only through records maintained by the Holder of such Global Note or
its agent (with respect to interests of participants) and the records of
participants (with respect to interests of persons other than participants) and
that ownership of a beneficial interest in the Note shall be required to be
reflected in a book entry. When Notes are presented to the Registrar or a
co-Registrar with a request to register the transfer or to exchange them for an
equal principal amount of Notes of other authorized denominations (including an
exchange of Notes for Exchange Notes), the Registrar shall register the transfer
or make the exchange as requested if its requirements for such transactions are
met (including that such Notes are duly endorsed or accompanied by a written
instrument of transfer in form satisfactory to the Trustee and Registrar duly
executed by the Holder thereof or by an attorney who is authorized in writing to
act on behalf of the Holder); provided that no exchanges of Notes for Exchange
Notes shall occur until a Registration Statement shall have been declared
effective by the Commission and that any Notes that are exchanged for Exchange
Notes shall be cancelled by the Trustee. To permit registrations of transfers
and exchanges, the Company shall execute and the Trustee shall authenticate
Notes at the Registrar’s request. No service charge shall be made for any
registration of transfer or exchange or redemption of the Notes, but the Company
may require payment of a sum sufficient to cover any transfer tax or similar
governmental charge payable in connection therewith (other than any such
transfer taxes or other similar governmental charge payable upon exchanges
pursuant to Section 2.11, 3.08 or 9.04).
     The Registrar shall not be required (i) to issue, register the transfer of
or exchange any Note during a period beginning at the opening of business
15 days before the day of the

35



--------------------------------------------------------------------------------



 



mailing of a notice of redemption of Notes selected for redemption under
Section 3.03 and ending at the close of business on the day of such mailing, or
(ii) to register the transfer of or exchange any Note so selected for redemption
in whole or in part, except the unredeemed portion of any Note being redeemed in
part.
     All Notes issued upon any transfer or exchange pursuant to the terms of
this Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Notes surrendered upon such transfer or
exchange.
     SECTION 2.07 Book-Entry Provisions For Global Notes. (a) The U.S. Global
Notes and Offshore Global Notes initially shall (i) be registered in the name of
the Depositary for such Global Notes or the nominee of such Depositary, (ii) be
delivered to the Trustee as custodian for such Depositary and (iii) bear legends
as set forth in Section 2.02.
     Members of, or participants in, the Depositary (“Agent Members”) shall have
no rights under this Indenture with respect to any Global Note held on their
behalf by the Depositary, or the Trustee as its custodian, or under such Global
Note, and the Depositary may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner of such Global Note
for all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
prevent the Company, the Trustee or any agent of the Company or the Trustee,
from giving effect to any written certification, proxy or other authorization
furnished by the Depositary or impair, as between the Depositary and its Agent
Members, the operation of customary practices governing the exercise of the
rights of a holder of any Note.
     (b) Transfers of a Global Note shall be limited to transfers of such Global
Note in whole, but not in part, to the Depositary, its successors or their
respective nominees. Interests of beneficial owners in Global Notes may be
transferred in accordance with the rules and procedures of the Depositary and
the provisions of Section 2.08. In addition, U.S. Physical Notes and Offshore
Physical Notes shall be transferred to all beneficial owners in exchange for
their beneficial interests in the U.S. Global Notes or the Offshore Global
Notes, as the case may be, if (i) the Depositary notifies the Company that it is
unwilling or unable to continue as Depositary for the U.S. Global Notes or the
Offshore Global Notes, as the case may be, and a successor depositary is not
appointed by the Company within 90 days of such notice, (ii) the Depository
ceases to be registered as a “clearing agency” under the Exchange Act and a
successor depository is not appointed by the Company within 90 days of such
notice, (iii) an Event of Default has occurred and is continuing and the
Registrar has received a request from the Depositary or (iii) in accordance with
the rules and procedures of the Depositary and the provisions of Section 2.08.
     (c) Any beneficial interest in one of the Global Notes that is transferred
to a person who takes delivery in the form of an interest in another Global Note
will, upon transfer, cease to be an interest in such Global Note and become an
interest in such other Global Note and, accordingly, will thereafter be subject
to all transfer restrictions, if any, and other procedures applicable to
beneficial interests in such other Global Note for as long as it remains such an
interest.

36



--------------------------------------------------------------------------------



 



     (d) In connection with any transfer of a portion of the beneficial
interests in a Global Note to beneficial owners pursuant to paragraph (b) of
this Section 2.07, the Registrar shall reflect on its books and records the date
and a decrease in the principal amount of such Global Note in an amount equal to
the principal amount of the beneficial interest in such Global Note to be
transferred, and the Company shall execute, and the Trustee shall authenticate
and deliver, one or more U.S. Physical Notes or Offshore Physical Notes, as the
case may be, of like tenor and amount.
     (e) In connection with the transfer of the U.S. Global Notes or the
Offshore Global Notes, in whole, to beneficial owners pursuant to paragraph
(b) of this Section 2.07, the U.S. Global Notes or Offshore Global Notes, as the
case may be, shall be deemed to be surrendered to the Trustee for cancellation,
and the Company shall execute, and the Trustee shall authenticate and deliver,
to each beneficial owner identified by the Depositary in exchange for its
beneficial interest in the U.S. Global Notes or Offshore Global Notes, as the
case may be, an equal aggregate principal amount of U.S. Physical Notes or
Offshore Physical Notes, as the case may be, of authorized denominations.
     (f) Any U.S. Physical Note delivered in exchange for an interest in the
U.S. Global Notes pursuant to paragraph (b), (d) or (e) of this Section 2.07
shall, except as otherwise provided by paragraph (e) of Section 2.08, bear the
legend regarding transfer restrictions applicable to the U.S. Physical Note set
forth in Section 2.02.
     (g) Any Offshore Physical Note delivered in exchange for an interest in the
Offshore Global Notes pursuant to paragraph (b), (d) or (e) of this Section 2.07
shall, except as otherwise provided by paragraph (e) of Section 2.08, bear the
legend regarding transfer restrictions applicable to Offshore Physical Notes set
forth in Section 2.02.
     (h) The registered holder of a Global Note may grant proxies and otherwise
authorize any person, including Agent Members and persons that may hold
interests through Agent Members, to take any action that a Holder is entitled to
take under this Indenture or the Notes.
     SECTION 2.08 Special Transfer Provisions. Unless and until a Note is
exchanged for an Exchange Note or sold in connection with an effective
Registration Statement pursuant to the Registration Rights Agreement, the
following provisions shall apply:
     (a) Transfers to Non-QIB Institutional Accredited Investors. The following
provisions shall apply with respect to the registration of any proposed transfer
of a Note to any Institutional Accredited Investor that is not a QIB (excluding
Non-U.S. Persons)
     (i) The Registrar shall register the transfer of any Note, whether or not
such Note bears the Private Placement Legend, if (x) the requested transfer is
after the time period referred to in Rule 144(k) under the Securities Act or
(y) the proposed transferee has delivered to the Registrar (A) a certificate
substantially in the form of Exhibit E hereto and (B) if the aggregate principal
amount of the Notes being transferred is less than $100,000, an opinion of
counsel acceptable to the Company that such transfer is in compliance with the
Securities Act.

37



--------------------------------------------------------------------------------



 



     (ii) If the proposed transferor is an Agent Member holding a beneficial
interest in the U.S. Global Notes, upon receipt by the Registrar of (x) the
documents, if any, required by paragraph (i) above and (y) instructions given in
accordance with the Depositary’s and the Registrar’s procedures, the Registrar
shall reflect on its books and records the date and a decrease in the principal
amount of the U.S. Global Notes in an amount equal to the principal amount of
the beneficial interest in the U.S. Global Notes to be transferred, and the
Company shall execute, and the Trustee shall authenticate and deliver, one or
more U.S. Physical Notes of like tenor and amount.
     (b) Transfers to QIBs. The following provisions shall apply with respect to
the registration of any proposed transfer of a Note to a QIB (excluding Non-U.S.
Persons):
     (i) The Registrar shall register the transfer of any Note if the Note to be
transferred consists of either Offshore Physical Notes, Offshore Global Notes,
U.S. Global Notes or U.S. Physical Notes, prior to the removal of the Private
Placement Legend and such transfer is being made by a proposed transferor who
has checked the box provided for on the form of Note stating, or has otherwise
advised the Company and the Registrar in writing, that the sale has been made in
compliance with the provisions of Rule 144A to a transferee who has signed a
certificate substantially in the form of Exhibit C stating, or has otherwise
advised the Company and the Registrar in writing, that it is purchasing the Note
for its own account or an account with respect to which it exercises sole
investment discretion and that it and any such account is a QIB within the
meaning of Rule 144A and is aware that the sale to it is being made in reliance
on Rule 144A and acknowledges that it has received such information regarding
the Company as it has requested pursuant to Rule 144A or has determined not to
request such information and that it is aware that the transferor is relying
upon its foregoing representations in order to claim the exemption from
registration provided by Rule 144A.
     (ii) If the proposed transferee is an Agent Member, and the Note to be
transferred consists of U.S. Physical Notes, upon receipt by the Registrar of
the documents referred to in paragraph (i) above and instructions given in
accordance with the Depositary’s and the Registrar’s procedures, the Registrar
shall reflect on its books and records the date and an increase in the principal
amount of U.S. Global Notes in an amount equal to the principal amount of the
U.S. Physical Notes to be transferred, and the Trustee shall cancel the U.S.
Physical Notes so transferred.
     (c) Transfers of Interests in the Offshore Global Notes or Offshore
Physical Notes. The following provisions shall apply with respect to any
transfer of interests in Offshore Global Notes or Offshore Physical Notes:
     (i) prior to the removal of the Private Placement Legend from the Offshore
Global Notes or Offshore Physical Notes pursuant to Section 2.02, the Registrar
shall refuse to register such transfer unless such transfer complies with
paragraphs (a), (b) or (d) of this Section 2.08, as the case may be, and
     (ii) after removal of the Private Placement Legend, the Registrar shall
register the transfer of any such Note without requiring any additional
certification.

38



--------------------------------------------------------------------------------



 



     (d) Transfers to Non-U.S. Persons at Any Time. The following provisions
shall apply with respect to any transfer of a Note to a Non-U.S. Person:
     (i) The Registrar shall register any proposed transfer to any Non-U.S.
Person if the Note to be transferred is a U.S. Physical Note, an Offshore
Physical Note or an interest in U.S. Global Notes or the Offshore Global Notes,
upon receipt of a certificate substantially in the form of Exhibit D hereto from
the proposed transferor.
     (ii) (a) If the proposed transferor is an Agent Member holding a beneficial
interest in the U.S. Global Notes or the Offshore Global Notes, upon receipt by
the Registrar of (x) the documents, if any, required by paragraph (ii) and
(y) instructions in accordance with the Depositary’s and the Registrar’s
procedures, the Registrar shall reflect on its books and records the date and a
decrease in the principal amount of the U.S. Global Notes or the Offshore Global
Notes in an amount equal to the principal amount of the beneficial interest in
the U.S. Global Notes or the Offshore Global Notes to be transferred, and (b) if
the proposed transferee is an Agent Member, upon receipt by the Registrar of
instructions given in accordance with the Depositary’s and the Registrar’s
procedures, the Registrar shall reflect on its books and records the date and an
increase in the principal amount of the Offshore Global Notes in an amount equal
to the principal amount of the U.S. Physical Notes, the Offshore Physical Notes
or the U.S. Global Notes or the Offshore Global Notes, as the case may be, to be
transferred, and the Trustee shall cancel the Physical Note, if any, so
transferred or decrease the amount of the U.S. Global Notes or the Offshore
Global Note, as the case may be.
     (e) Private Placement Legend. Upon the transfer, exchange or replacement of
Notes not bearing the Private Placement Legend, the Registrar shall deliver
Notes that do not bear the Private Placement Legend. Upon the transfer, exchange
or replacement of Notes bearing the Private Placement Legend, the Registrar
shall deliver only Notes that bear the Private Placement Legend unless (i) the
Private Placement Legend is no longer required by Section 2.02, or (ii) the
circumstances contemplated by paragraph (a)(i)(x) of this Section 2.08 exist or
(iii) there is delivered to the Registrar an Opinion of Counsel reasonably
satisfactory to the Company and the Trustee to the effect that neither such
legend nor the related restrictions on transfer are required in order to
maintain compliance with the provisions of the Securities Act.
     (f) General. By its acceptance of any Note bearing the Private Placement
Legend, each Holder of such a Note acknowledges the restrictions on transfer of
such Note set forth in this Indenture and in the Private Placement Legend and
agrees that it will transfer such Note only as provided in this Indenture. The
Registrar shall not register a transfer of any Note unless such transfer
complies with the restrictions on transfer of such Note set forth in this
Indenture. In connection with any transfer of Notes, each Holder agrees by its
acceptance of the Notes to furnish the Registrar or the Company such
certifications, legal opinions or other information as either of them may
reasonably require to confirm that such transfer is being made pursuant to an
exemption from, or a transaction not subject to, the registration requirements
of the Securities Act; provided that the Registrar shall not be required to
determine (but may rely on a determination made by the Company with respect to)
the sufficiency of any such certifications, legal opinions or other information.

39



--------------------------------------------------------------------------------



 



     The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.07 or this Section 2.08. The
Company shall have the right to inspect and make copies of all such letters,
notices or other written communications at any reasonable time upon the giving
of reasonable written notice to the Registrar.
     Each Holder of a Note agrees to indemnify the Trustee against any liability
that may result from the transfer, exchange or assignment of such Holder’s Note
in violation of any provision of this Indenture and/or applicable United States
federal or state securities law.
     The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Agent Members or
beneficial owners of interests in any Global Note) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.
     SECTION 2.09 Replacement Notes. If a mutilated Note is surrendered to the
Trustee or if the Holder claims that the Note has been lost, destroyed or
wrongfully taken, there has been delivered to the Company and the Trustee
evidence to their satisfaction of the destruction, loss or wrongful taking, and
such security or indemnity as may be satisfactory to the Company or the Trustee
to save each of them and any agent of either of them harmless, which, if
required by the Company or the Trustee, may be an indemnity bond, then, in the
absence of written notice to the Company or the Trustee that such Note has been
acquired by a protected purchaser, the Company shall issue and the Trustee shall
authenticate a replacement Note of like tenor and principal amount and bearing a
number not contemporaneously outstanding; provided that the requirements of this
Section 2.09 are met. The Company may charge such Holder for its expenses and
the expenses of the Trustee in replacing a Note. In case any such mutilated,
lost, destroyed or wrongfully taken Note has become or is about to become due
and payable, the Company in its discretion may pay such Note instead of issuing
a new Note in replacement thereof.
     Every replacement Note is an additional obligation of the Company and the
Guarantor and shall be entitled to the benefits of this Indenture.
     SECTION 2.10 Outstanding Notes. Notes outstanding at any time are all Notes
that have been authenticated by the Trustee except for those cancelled by it,
those delivered to it for cancellation and those described in this Section 2.10
as not outstanding.
     If a Note is replaced pursuant to Section 2.09, it ceases to be outstanding
unless and until the Trustee and the Company receive proof satisfactory to them
that the replaced Note is held by a Bona Fide purchaser.
     If the Paying Agent (other than the Company or an Affiliate of the Company)
holds on the redemption date or the maturity date money sufficient to pay Notes
(or portions

40



--------------------------------------------------------------------------------



 



thereof) to be redeemed or maturing on that date, then on and after that date
such Notes cease to be outstanding and interest on them shall cease to accrue.
     A Note does not cease to be outstanding because the Company or one of its
Affiliates holds such Note, provided, however, that in determining whether the
Holders of the requisite principal amount of the outstanding Notes have given
any request, demand, authorization, direction, notice, consent or waiver
hereunder, Notes owned by the Company or any other obligor upon the Notes or any
Affiliate of the Company or of such other obligor shall be disregarded and
deemed not to be outstanding, except that, in determining whether the Trustee
shall be protected in relying upon any such request, demand, authorization,
direction, notice, consent or waiver, only Notes that a Responsible Officer of
the Trustee has actual knowledge to be so owned shall be so disregarded. Notes
so owned that have been pledged in good faith may be regarded as outstanding if
the pledgee establishes to the satisfaction of the Trustee the pledgee’s right
so to act with respect to such Notes and that the pledgee is not the Company or
any other obligor upon the Notes or any Affiliate of the Company or of such
other obligor.
     SECTION 2.11 Temporary Notes. Until definitive Notes are ready for
delivery, the Company may prepare and execute and the Trustee shall authenticate
temporary Notes. Temporary Notes shall be substantially in the form of
definitive Notes but may have insertions, substitutions, omissions and other
variations determined to be appropriate by the Officers executing the temporary
Notes, as evidenced by their execution of such temporary Notes. If temporary
Notes are issued, the Company will cause definitive Notes to be prepared without
unreasonable delay. After the preparation of definitive Notes, the temporary
Notes shall be exchangeable for definitive Notes upon surrender of the temporary
Notes at the office or agency of the Company designated for such purpose
pursuant to Section 4.02, without charge to the Holder. Upon surrender for
cancellation of any one or more temporary Notes, the Company shall execute and
the Trustee shall authenticate and deliver in exchange therefore a like
principal amount of definitive Notes of authorized denominations representing an
equal principal amount of Notes. Until so exchanged, the temporary Notes shall
be entitled to the same benefits under this Indenture as definitive Notes.
     SECTION 2.12 Cancellation. The Company at any time may deliver to the
Trustee for cancellation any Notes previously authenticated and delivered
hereunder that the Company may have acquired in any manner whatsoever, and may
deliver to the Trustee for cancellation any Notes previously authenticated
hereunder that the Company has not issued and sold. The Registrar and the Paying
Agent shall forward to the Trustee any Notes surrendered to them for transfer,
exchange or payment. The Trustee shall cancel all Notes surrendered for
transfer, exchange, payment or cancellation and shall dispose of them in
accordance with its normal procedures, including delivery of a certificate upon
the Company’s request therefor (a “Certificate of Disposal”) describing such
Notes disposed (subject to the record retention requirements of the Exchange
Act). The Company may not issue new Notes to replace Notes it has (i) paid or
(ii) delivered to the Trustee for cancellation for any reason, except in the
case of (ii) above, other than in connection with a transfer or exchange.
     SECTION 2.13 CUSIP Numbers. The Company in issuing the Notes may use
“CUSIP”, “CINS” or “ISIN” numbers (if then generally in use), and the Company
and the Trustee shall use CUSIP, CINS or ISIN numbers, as the case may be, in
notices of redemption or

41



--------------------------------------------------------------------------------



 



exchange as a convenience to Holders; provided that any such notice shall state
that no representation is made as to the correctness of such numbers either as
printed on the Notes or as contained in any notice of redemption or exchange and
that reliance may be placed only on the other identification numbers printed on
the Notes, and any such redemption shall not be affected by any defect in or
omission of such CUSIP numbers. The Company shall promptly notify the Trustee of
any change in “CUSIP”, “CINS” or “ISIN” numbers for the Notes.
     SECTION 2.14 Defaulted Interest. If the Company defaults in a payment of
interest on the Notes, such interest shall forthwith cease to be payable to the
Holder on the regular record date by virtue of having been such Holder, and it
shall (i) pay, or shall deposit with the Paying Agent money in immediately
Available funds sufficient to pay, the defaulted interest, plus (to the extent
lawful) any interest payable on the defaulted interest, to the Persons who are
Holders of the Notes on a subsequent special record date and (ii) pay any
defaulted interest in any other lawful manner not inconsistent with the
requirements of any securities exchange on which the Notes may be listed, and
upon such notice as may be required by such exchange, if, after notice given by
the Company to the Trustee of the proposed payment pursuant to this clause, such
manner of payment shall be deemed practicable by the Trustee. A special record
date, as used in this Section 2.14 with respect to the payment of any defaulted
interest, shall mean the 15th day next preceding the date fixed by the Company
for the payment of defaulted interest, whether or not such day is a Business
Day. At least 15 days before the subsequent special record date, the Company
shall mail to each Holder and to the Trustee a notice that states the subsequent
special record date, the payment date and the amount of defaulted interest to be
paid.
ARTICLE THREE
REDEMPTION
     SECTION 3.01 Right of Redemption. (a) The 2010 Notes are redeemable, at the
Company’s option, in whole or in part, at any time or from time to time, on or
after June 15, 2007 and prior to maturity, upon not less than 30 nor more than
60 days’ prior notice mailed by first-class mail to each Holder’s last address,
as it appears in the Security Register, at the following Redemption Prices
(expressed in percentages of principal amount), plus accrued and unpaid interest
to the Redemption Date (subject to the right of Holders of record on the
relevant Regular Record Date that is prior to the Redemption Date to receive
interest due on an Interest Payment Date), if redeemed during the 12-month
period commencing June 15 of the years set forth below:

          Year   Redemption Price
2007
    105.0 %
2008
    102.5 %
2009
    100.0 %

     (b) In addition, at any time prior to June 15, 2006, the Company may redeem
up to 35% of the aggregate principal amount of the 2010 Notes with the Net Cash
Proceeds of one or more sales of Capital Stock of the Company (other than
Disqualified Stock) or a capital contribution to the Company’s common equity, at
any time as a whole or from time to time in part, at a Redemption Price
(expressed as a percentage of principal amount) of 110%, plus

42



--------------------------------------------------------------------------------



 



accrued and unpaid interest to the Redemption Date (subject to the rights of
2010 Holders of record on the relevant Regular Record Date that is prior to the
Redemption Date to receive interest due on an Interest Payment Date); provided
that (i) at least $150 million aggregate principal amount of the 2010 Notes
remain outstanding after each such redemption and (ii) notice of such redemption
is mailed within 60 days after such sale of Capital Stock.
     (c) The 2008 Notes are redeemable at the Company’s option, in whole or in
part, at any time or from time to time upon not less than 30 nor more than
60 days’ prior notice mailed by first-class mail to each Holder’s last address,
as it appears in the Security Register, at the Redemption Price (expressed as a
percentage of principal amount) of 100%.
     SECTION 3.02 Notices To Trustee. If the Company elects to redeem Notes
pursuant to Section 3.01, it shall notify the Trustee in writing of the
Redemption Date and the principal amount of Notes to be redeemed and the clause
of this Indenture pursuant to which redemption shall occur.
     The Company shall give each notice provided for in this Section 3.02 at
least 10 days before the Notice of Redemption is to be mailed out (unless a
shorter period shall be satisfactory to the Trustee).
     SECTION 3.03 Selection of Notes to be Redeemed(a) . (a) If less than all of
the 2010 Notes are to be redeemed at any time, the Trustee shall select the 2010
Notes to be redeemed in compliance with the requirements of the principal
national securities exchange, if any, on which the 2010 Notes are listed or, if
the 2010 Notes are not listed on a national securities exchange or automated
quotation system, by lot or by such other method as the Trustee in its sole
discretion shall deem fair and appropriate; provided that no 2010 Note of $1,000
in principal amount or less shall be redeemed in part.
     The Trustee shall make the selection from the 2010 Notes outstanding and
not previously called for redemption. 2010 Notes in denominations of $1,000 in
principal amount may only be redeemed in whole. The Trustee may select for
redemption portions (equal to $1,000 in principal amount or any integral
multiple thereof) of 2010 Notes that have denominations larger than $1,000 in
principal amount. Provisions of this Indenture that apply to the 2010 Notes
called for redemption also apply to portions of the 2010 Notes called for
redemption. The Trustee shall notify the Company and the Registrar promptly in
writing of the 2010 Notes or portions of the 2010 Notes to be called for
redemption.
     (b) If less than all of the 2008 Notes are to be redeemed at any time, the
Trustee shall select the 2008 Notes to be redeemed in compliance with the
requirements of the principal national securities exchange, if any, on which the
2008 Notes are listed or, if the 2008 Notes are not listed on a national
securities exchange or automated quotation system, by lot or by such other
method as the Trustee in its sole discretion shall deem appropriate; provided
that no 2008 Note of $1.00 in principal amount or less shall be redeemed in
part.
     The Trustee shall make the selection from the 2008 Notes outstanding and
not previously called for redemption. 2008 Notes in denominations of $1.00 in
principal amount may only be redeemed in whole. The Trustee may select for
redemption portions (equal to $1.00

43



--------------------------------------------------------------------------------



 



in principal amount or any integral multiple thereof) of 2008 Notes that have
denominations larger than $1.00 in principal amount. Provisions of this
Indenture that apply to the 2008 Notes called for redemption also apply to
portions of the 2008 Notes called for redemption. The Trustee shall notify the
Company and the Registrar promptly in writing of the 2008 Notes or portions of
the 2008 Notes to be called for redemption.
     SECTION 3.04 Notice of Redemption. With respect to any redemption of the
2010 Notes or the 2008 Notes, as the case may be, pursuant to Section 3.01, at
least 30 days but not more than 60 days before a Redemption Date, the Company
shall mail, or cause to be mailed, a notice of redemption by first-class mail to
each 2010 Holder or 2008 Holder, as the case may be, whose 2010 Notes or 2008
Notes, as the case may be, are to be redeemed.
     The notice shall identify the 2010 Notes or the 2008 Notes, as the case may
be, (including CUSIP, CINS or ISIN numbers, if any) to be redeemed and shall
state:
     (i) the Redemption Date;
     (ii) the Redemption Price;
     (iii) the name and address of the Paying Agent;
     (iv) that the 2010 Notes or 2008 Notes, as the case may be, called for
redemption must be surrendered to the Paying Agent in order to collect the
Redemption Price;
     (v) that, unless the Company defaults in making the redemption payment,
interest on the 2010 Notes called for redemption ceases to accrue on and after
the Redemption Date and the only remaining right of the 2010 Holders is to
receive payment of the Redemption Price plus accrued interest to the Redemption
Date, if any, upon surrender of the 2010 Notes to the Paying Agent;
     (vi) that, if any 2010 Note or 2008 Note, as the case may be, is being
redeemed in part, the portion of the principal amount (equal to $1,000 in
principal amount or any integral multiple thereof in the case of the 2010 Notes
and equal to $1.00 in principal amount of or any integral multiple thereof in
the case of the 2008 Notes) of such 2010 Note or 2008 Note, as the case may be,
to be redeemed and that, on and after the Redemption Date, upon surrender of
such 2010 Note or 2008 Note, as the case may be, a new 2010 Note or 2008 Note or
2010 Notes or 2008 Notes, as the case may be, in principal amount equal to the
unredeemed portion thereof will be reissued; and
     (vii) that, if any 2010 Note or 2008 Note, as the case may be, contains a
CUSIP, CINS or ISIN number as provided in Section 2.13, no representation is
being made as to the correctness of the CUSIP, CINS or ISIN number either as
printed on the 2010 Notes or the 2008 Notes, as the case may be, or as contained
in the notice of redemption and that reliance may be placed only on the other
identification numbers printed on the 2010 Notes or 2008 Notes, as the case may
be.

44



--------------------------------------------------------------------------------



 



     At the Company’s request (which request may be revoked by the Company at
any time prior to the time at which the Trustee shall have given such notice to
the 2010 Holders or 2008 Holders, as the case may be), made in writing to the
Trustee at least 45 days (or such shorter period as shall be satisfactory to the
Trustee) before a Redemption Date, the Trustee shall give the notice of
redemption in the name and at the expense of the Company. If, however, the
Company gives such notice to the 2010 Holders or the 2008 Holders, as the case
may be, the Company shall concurrently deliver to the Trustee an Officers’
Certificate stating that such notice has been given.
     SECTION 3.05 Effect of Notice of Redemption. Once notice of redemption is
mailed, 2010 Notes or 2008 Notes, as the case may be, called for redemption
become due and payable on the Redemption Date and at the Redemption Price. Upon
surrender of any of the 2010 Notes to the Paying Agent, such 2010 Notes shall be
paid at the Redemption Price, plus accrued interest, if any, to the Redemption
Date. Upon surrender of any of the 2008 Notes to the Paying Agent, such 2008
Notes shall be paid at the Redemption Price to the Redemption Date.
     Notice of redemption shall be deemed to be given when mailed, whether or
not the 2010 Holder or 2008 Holder, as the case may be, receives the notice. In
any event, failure to give such notice, or any defect therein, shall not affect
the validity of the proceedings for the redemption of the 2010 Notes or the 2008
Notes, as the case may be, held by the 2010 Holders or the 2008 Holders, as the
case may be, to whom such notice was properly given.
     SECTION 3.06 Deposit of Redemption Price. On or prior to 10:00 a.m., New
York City time, on any Redemption Date, the Company shall deposit with the
Paying Agent (or, if the Company is acting as its own Paying Agent, shall
segregate and hold in trust as provided in Section 2.05) money sufficient to pay
the Redemption Price, of and accrued interest on, if any, all 2010 Notes or 2008
Notes, as the case may be, to be redeemed on that date other than the 2010 Notes
or the 2008 Notes, as the case may be, or portions thereof called for redemption
on that date that have been delivered by the Company to the Trustee for
cancellation.
     SECTION 3.07 Payment of Notes Called for Redemption. If notice of
redemption has been given in the manner provided above, the 2010 Notes or the
2008 Notes, as the case may be, or portion of the 2010 Notes or the 2008 Note,
as the case may be, specified in such notice to be redeemed shall become due and
payable on the Redemption Date at the Redemption Price stated therein, together
with accrued interest, if any, to such Redemption Date, and on and after such
date (unless the Company shall default in the payment of such 2010 Notes or the
2008 Notes, as the case may be, at the Redemption Price and accrued interest, if
any, to the Redemption Date, in which case the principal, until paid, shall bear
interest from the Redemption Date at the rate prescribed in the 2010 Notes or
the 2008 Notes, as the case may be), such 2010 Notes or 2008 Notes, as the case
may be, shall cease to accrue interest. Upon surrender of any of the 2010 Notes
or 2008 Notes, as the case may be, for redemption in accordance with a notice of
redemption, such 2010 Note or 2008 Note, as the case may be, shall be paid and
redeemed by the Company at the Redemption Price, together with accrued interest,
if any, to the Redemption Date; provided that installments of interest whose
Stated Maturity is on or prior to the Redemption Date shall be payable to the
2010 Holders or the 2008 Holders, as the case may be, registered as such at the
close of business on the relevant Regular Record Date.

45



--------------------------------------------------------------------------------



 



     SECTION 3.08 Notes Redeemed in Part. Upon surrender of any of the 2010
Notes or the 2008 Notes, as the case may be, that are redeemed in part, the
Company shall execute and the Trustee shall authenticate and deliver to the 2010
Holder or the 2008 Holder, as the case may be, without service charge, a new
2010 Note or 2008 Note, as the case may be, equal in principal amount to the
unredeemed portion of such surrendered 2010 Note or 2008 Note, as the case may
be, upon cancellation of the original 2010 Note or 2008 Note, as the case may
be; provided that each such new 2010 Note will be in a principal amount of
$1,000 or integral multiple thereof and each such new 2008 Note will be in a
principal amount of $1.00 or integral multiple thereof.
ARTICLE FOUR
COVENANTS
     SECTION 4.01 Payment Of Notes. The Company shall pay, or cause to be paid,
the principal of, premium, if any, and interest on the Notes on the dates and in
the manner provided in the Notes and this Indenture. An installment of
principal, premium, if any, or interest shall be considered paid on the date due
if the Trustee or Paying Agent (other than the Company, a Subsidiary of the
Company, or any Affiliate of any of them) holds as of 10:00 a.m. (New York City
time) on that date money designated for and sufficient to pay the installment.
If the Company or any Subsidiary of the Company or any Affiliate of any of them
acts as Paying Agent, an installment of principal, premium, if any, or interest
shall be considered paid on the due date if the entity acting as Paying Agent
complies with the last sentence of Section 2.05. As provided in Section 6.09,
upon any bankruptcy or reorganization procedure relative to the Company, the
Trustee shall serve as the Paying Agent, if any, for the Notes. The Company
shall pay interest on overdue principal and premium, if any, and interest on
overdue installments of interest, to the extent lawful, at the rate per annum
specified in the Notes.
     SECTION 4.02 Maintenance of Office or Agency. The Company will maintain in
the Borough of Manhattan, The City of New York, an office or agency where Notes
may be surrendered for registration of transfer or exchange or for presentation
for payment and where notices and demands to or upon the Company in respect of
the Notes and this Indenture may be served. The Company will give prompt written
notice to the Trustee of the location, and any change in the location, of such
office or agency. If at any time the Company shall fail to maintain any such
required office or agency or shall fail to furnish the Trustee with the address
thereof, such presentations, surrenders, notices and demands may be made or
served at the address of the Trustee set forth in Section 12.02.
     The Company may also from time to time designate one or more other offices
or agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided that no
such designation or rescission shall in any manner relieve the Company of its
obligation to maintain an office or agency in the Borough of Manhattan, The City
of New York, for such purposes. The Company shall give prompt written notice to
the Trustee of any such designation or rescission and of any change in the
location of any such other office or agency.
     The Company hereby initially designates the Corporate Trust Office of the
Trustee as one such office of the Company in accordance with Section 2.04.

46



--------------------------------------------------------------------------------



 



     SECTION 4.03 Limitation on Indebtedness. (a) The Company will not, and will
not permit any of its Restricted Subsidiaries to, Incur any Indebtedness (other
than the 2010 Notes, the 2010 Note Guarantees and other Indebtedness existing on
the Closing Date), provided that the Company or any Subsidiary Guarantor may
Incur Indebtedness, if, after giving effect to the Incurrence of such
Indebtedness and the receipt and application of the proceeds therefrom, the
Interest Coverage Ratio would be greater than 2.0:1, for Indebtedness Incurred
on or prior to March 31, 2005, and 2.25:1, for Indebtedness Incurred thereafter.
     Notwithstanding the foregoing, the Company and any Restricted Subsidiary
(except as specified below) may Incur each and all of the following:
     (i) Indebtedness of the Company or any Subsidiary Guarantor under the
Credit Agreement outstanding at any time in an aggregate principal amount not to
exceed $5 million plus the greater of (A) $70 million, less any amount of such
Indebtedness permanently repaid as provided under Section 4.11 and (B) the
amount equal to the sum of 85% of the consolidated net book value of accounts
receivable and 65% of the consolidated net book value of inventory of the
Company and its Restricted Subsidiaries as determined in accordance with GAAP as
of the most recently ended fiscal quarter of the Company for which reports have
been filed with the Commission or provided to the Trustee;
     (ii) Indebtedness owed (A) to the Company or any Subsidiary Guarantor
evidenced by an unsubordinated promissory note or (B) to any other Restricted
Subsidiary, provided that (x) any event that results in any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any subsequent transfer of
such Indebtedness (other than to the Company or another Restricted Subsidiary)
shall be deemed, in each case, to constitute an Incurrence of such Indebtedness
not permitted by this clause (ii) and (y) if the Company or any Subsidiary
Guarantor is the obligor on such Indebtedness, such Indebtedness must be
expressly subordinated in right of payment to the Notes, in the case of the
Company or the Note Guarantee, in the case of a Subsidiary Guarantor;
     (iii) Indebtedness issued in exchange for, or the net proceeds of which are
used to refinance, defease, renew or refund, then outstanding Indebtedness
(other than Indebtedness outstanding under clause (i), (ii), (v) or (viii)) and
any refinancings thereof in an amount not to exceed the amount so refinanced or
refunded (plus premiums, accrued interest, fees and expenses), provided that
(a) Indebtedness the proceeds of which are used to refinance or refund the Notes
or Indebtedness that is pari passu with, or subordinated in right of payment to,
the Notes or a Note Guarantee shall only be permitted under this clause (iii) if
(x) in case the Notes are refinanced in part or the Indebtedness to be
refinanced is pari passu with the Notes or a Note Guarantee, such new
Indebtedness, by its terms or by the terms of any agreement or instrument
pursuant to which such new Indebtedness is outstanding, is expressly made pari
passu with, or subordinate in right of payment to, the remaining Notes or the
Note Guarantee, or (y) in case the Indebtedness to be refinanced is subordinated
in right of payment to the Notes or a Note Guarantee, such new Indebtedness, by
its terms or by the terms of any agreement or instrument pursuant to which such
new Indebtedness is issued or remains outstanding, is expressly made subordinate
in right of payment to the Notes or the Note Guarantee at

47



--------------------------------------------------------------------------------



 



least to the extent that the Indebtedness to be refinanced is subordinated to
the Notes or the Note Guarantee, (b) such new Indebtedness, determined as of the
date of Incurrence of such new Indebtedness, does not mature prior to the Stated
Maturity of the Indebtedness to be refinanced or refunded, and the Average Life
of such new Indebtedness is at least equal to the remaining Average Life of the
Indebtedness to be refinanced or refunded and (c) such new Indebtedness is
Incurred by the Company or a Subsidiary Guarantor or by the Restricted
Subsidiary who is the obligor on the Indebtedness to be refinanced or refunded;
     (iv) Indebtedness of the Company, to the extent the net proceeds thereof
are, as promptly as practicable (A) used to purchase Notes tendered in an Offer
to Purchase made as a result of a Change in Control or (B) deposited to defease
the Notes as set forth in Article Eight;
     (v) Guarantees of the Notes and Guarantees of Indebtedness of the Company
or any Subsidiary Guarantor by any Restricted Subsidiary, provided that the
Guarantee of such Indebtedness is permitted by and made in accordance with
Section 4.07;
     (vi) the Incurrence by the Company or any Guarantor of Indebtedness,
including, without limitation, Capitalized Lease Obligations, mortgage
financings or purchase money obligations, Incurred for the purpose of financing
all or any part of the purchase price or cost of construction or improvement of
property, plant or equipment used in the business of the Company or such
Guarantor, provided that the aggregate principal amount of such Indebtedness
(together with refinancings thereof) Incurred in any fiscal year shall not
exceed $5 million and that the aggregate principal amount of such Indebtedness
outstanding at any time (together with refinancings thereof) shall not exceed
$10 million; and
     (vii) Indebtedness of the Company or any Subsidiary Guarantor (in addition
to Indebtedness permitted under clauses (i) through (vi) above) in an aggregate
principal amount outstanding at any time (together with refinancings thereof)
not to exceed $20 million, less any amount of such Indebtedness permanently
repaid as provided under Section 4.11.
     (viii) the Incurrence by the Company of the amount of Indebtedness
represented by the 2008 Notes and the 2008 Note Guarantees with an aggregate
principal amount equal to the sum of (i) the amount of the December 15, 2007
interest payment with respect to the 2010 Notes held by the Consenting Holders
(as defined in the Consent Solicitation Statement dated November 5, 2007 by the
Company) and (ii) the consent fee in connection with the Consent Solicitation
Statement dated November 5, 2007 by the Company.
     (b) Notwithstanding any other provision of this Section 4.03, the maximum
amount of Indebtedness that may be Incurred pursuant to this Section 4.03 will
not be deemed to be exceeded, with respect to any outstanding Indebtedness due
solely to the result of fluctuations in the exchange rates of currencies.

48



--------------------------------------------------------------------------------



 



     (c) For purposes of determining any particular amount of Indebtedness under
this Section 4.03, (x) Indebtedness Incurred under the Credit Agreement on or
prior to the Closing Date shall be treated as Incurred pursuant to clause (1) of
the second paragraph of clause (a) of this Section 4.03, (y) Guarantees, Liens
or obligations with respect to letters of credit supporting Indebtedness
otherwise included in the determination of such particular amount shall not be
included and (z) any Liens granted pursuant to the equal and ratable provisions
referred to in Section 4.09 shall not be treated as Indebtedness. For purposes
of determining compliance with this Section 4.03, in the event that an item of
Indebtedness meets the criteria of more than one of the types of Indebtedness
described above (other than Indebtedness referred to in clause (x) of the
preceding sentence), including under the first paragraph of part (a), the
Company, in its sole discretion, shall classify, and from time to time may
reclassify, such item of Indebtedness.
     The Company will not Incur any Indebtedness if such Indebtedness is
subordinate in right of payment to any other Indebtedness, unless such
Indebtedness is also subordinate in right of payment to the Notes to the same
extent. The Company will not permit any Subsidiary Guarantor to Incur any
Indebtedness, if such Indebtedness is subordinate in right of payment to any
other Indebtedness, unless such Indebtedness is also subordinate in right of
payment to the Note Guarantee of such Subsidiary Guarantor to the same extent.
     SECTION 4.04 Limitation on Restricted Payments. (a) The Company will not,
and will not permit any Restricted Subsidiary to, directly or indirectly,
(1) declare or pay any dividend or make any distribution on or with respect to
its Capital Stock (other than (x) dividends or distributions payable solely in
shares of its Capital Stock (other than Disqualified Stock) or in options,
warrants or other rights to acquire shares of such Capital Stock and (y) pro
rata dividends or distributions on Common Stock of Restricted Subsidiaries
(other than Subsidiary Guarantors) held by minority stockholders) held by
Persons other than the Company or any of its Restricted Subsidiaries,
(2) purchase, call for redemption or redeem, retire or otherwise acquire for
value, any shares of Capital Stock of (A) the Company or any Subsidiary
Guarantor (including options, warrants or other rights to acquire such shares of
Capital Stock) held by any Person, or (B) a Restricted Subsidiary other than a
subsidiary Guarantor (including options, warrants or other rights to acquire
such shares of Capital Stock) held by any Affiliate of the Company (other than a
Wholly Owned Restricted Subsidiary) or any holder (or any Affiliate of such
holder) of 5% or more of the Capital Stock of the Company, (3) make any
voluntary or optional principal payment, or voluntary or optional redemption,
repurchase, defeasance, or other acquisition or retirement for value, of
Indebtedness of the Company that is subordinated in right of payment to the
Notes or any Indebtedness of a Subsidiary Guarantor that is subordinated in
right of payment to a Note Guarantee or (4) make any Investment, other than a
Permitted Investment, in any Person (such payments or any other actions
described in clauses (1) through (4) above being collectively “Restricted
Payments”) if, at the time of, and after giving effect to, the proposed
Restricted Payment:
     (A) a Default or Event of Default shall have occurred and be continuing;
     (B) the Company could not Incur at least $1.00 of Indebtedness under the
first paragraph of Section 4.03(a); or

49



--------------------------------------------------------------------------------



 



     (C) the aggregate amount of all Restricted Payments made after the Closing
Date shall exceed the sum of:
     (1) 50% of the aggregate amount of the Adjusted Consolidated Net Income
(or, if the Adjusted Consolidated Net Income is a loss, minus 100% of the amount
of such loss) accrued on a cumulative basis during the period (taken as one
accounting period) beginning on the first day of the fiscal quarter in which the
Closing Date occurs and ending on the last day of the last fiscal quarter
preceding the Transaction Date for which reports have been filed with the
Commission or provided to the Trustee, plus
     (2) the aggregate Net Cash Proceeds received by the Company after the
Closing Date as a capital contribution or from the issuance and sale of its
Capital Stock (other than Disqualified Stock) to a Person who is not a
Subsidiary of the Company, including an issuance or sale permitted by this
Indenture of Indebtedness of the Company for cash subsequent to the Closing Date
upon the conversion of such Indebtedness into Capital Stock (other than
Disqualified Stock) of the Company, or from the issuance to a Person who is not
a Subsidiary of the Company, of any options, warrants or other rights to acquire
Capital Stock of the Company (in each case, exclusive of any Disqualified Stock
or any options, warrants or other rights that are redeemable at the option of
the holder, or are required to be redeemed, prior to the Stated Maturity of the
Notes), plus
     (3) an amount equal to the net reduction in Investments (other than
reductions in Permitted Investments) in any Person resulting from payments of
interest on Indebtedness, dividends, repayments of loans or advances, or other
transfers of assets, in each case to the Company or any Restricted Subsidiary or
from the Net Cash Proceeds from the sale of any such Investment (except, in each
case, to the extent any such payment or proceeds are included in the calculation
of Adjusted Consolidated Net Income), from the release of any Guarantee or from
redesignations of Unrestricted Subsidiaries as Restricted Subsidiaries (valued
in each case as provided in the definition of “Investments”), not to exceed, in
each case, the amount of Investments previously made by the Company or any
Restricted Subsidiary in such Person or Unrestricted Subsidiary, plus
     (4) $5 million.
     (b) Section 4.04(a) shall not be violated by reason of:
     (1) the payment of any dividend or redemption of any Capital Stock within
60 days after the related date of declaration or call for redemption if, at said
date of declaration or call for redemption, such payment or redemption would
comply with the preceding paragraph;
     (2) the redemption, repurchase, defeasance or other acquisition or
retirement for value of Indebtedness that is subordinated in right of payment to
the Notes or any Note Guarantee including premium, if any, and accrued interest,

50



--------------------------------------------------------------------------------



 



with the proceeds of, or in exchange for, Indebtedness Incurred under clause
(iii) of the second paragraph of Section 4.03(a), or under the first paragraph
of Section 4.03(a);
     (3) the repurchase, redemption or other acquisition of Capital Stock of the
Company or a Subsidiary Guarantor (or options, warrants or other rights to
acquire such Capital Stock) in exchange for, or out of the proceeds of a capital
contribution or a substantially concurrent offering of, shares of Capital Stock
(other than Disqualified Stock) of the Company (or options, warrants or other
rights to acquire such Capital Stock), provided that such options, warrants or
other rights are not redeemable at the option of the holder, or required to be
redeemed, prior to the Stated Maturity of the Notes;
     (4) the making of any principal payment or the repurchase, redemption,
retirement, defeasance or other acquisition for value of Indebtedness that is
subordinated in right of payment to the Notes or any Note Guarantee in exchange
for, or out of the proceeds of a capital contribution or a substantially
concurrent offering of, shares of the Capital Stock (other than Disqualified
Stock) of the Company (or options, warrants or other rights to acquire such
Capital Stock), provided that such options, warrants or other rights are not
redeemable at the option of the holder, or required to be redeemed, prior to the
Stated Maturity of the Notes;
     (5) the declaration or payment of dividends on Capital Stock (other than
Disqualified Stock) of the Company in an aggregate amount not to exceed 6% of
the Net Cash Proceeds received by the Company after the Closing Date from the
sale of such Capital Stock;
     (6) Investments acquired as a capital contribution to, or in exchange for,
or out of the proceeds of a substantially concurrent offering of, Capital Stock
(other than Disqualified Stock) of the Company;
     (7) the repurchase of Capital Stock deemed to occur upon the exercise of
options or warrants if such Capital Stock represents all or a portion of the
exercise price thereof;
     (8) the payment of dividends or other distributions by the Company to
Holdings in amounts required to pay the tax obligations of Holdings attributable
to the Company and its Subsidiaries determined as if the Company and its
Subsidiaries had filed a separate consolidated, combined or unitary return for
the relevant taxing jurisdiction, provided that (x) the amount of dividends paid
pursuant to this clause (8) to enable Holdings to pay federal and state income
taxes (and franchise taxes based on income) at any time shall not exceed the
amount of such federal and state income taxes (and franchise taxes based on
income) actually owing by Holdings at such time to the respective tax
authorities for the respective period and (y) any refunds received by Holdings
or any of its Subsidiaries shall promptly be returned by Holdings to the Company
through a

51



--------------------------------------------------------------------------------



 



capital contribution or purchase of Capital Stock (other than Disqualified
Stock) of the Company;
     (9) payments to Holdings necessary for Holdings to pay corporate overhead
expenses, not to exceed $250,000 in any fiscal year;
     (10) Investments in an aggregate amount not to exceed $5 million;
     (11) payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger or
transfer of assets of the Company that complies with the provisions of this
Indenture applicable to mergers, consolidations and transfers of all or
substantially all the property and assets of the Company;
     (12) payments by the Company to Holdings not to exceed an amount necessary
to permit Holdings to (x) make payments in respect of its indemnification
obligations owing to directors, officers or other Persons under Holdings’
charter or by-laws or pursuant to written agreements with any such Person, or
obligations in respect of director and officer insurance (including premiums
therefor), or (y) satisfy its obligations, or by the Company to satisfy its
obligations, under any registration rights agreement or (z) make payments in
respect of indemnification obligations of Holdings in connection with any
issuance of Capital Stock of Holdings by Holdings;
     (13) loans, advances, dividends or distributions by the Company to Holdings
in order for Holdings to repurchase or otherwise acquire shares of Capital Stock
of Holdings or options, warrants or rights to acquire shares of Capital Stock of
Holdings, or the repurchase or other acquisition by the Company or any
Restricted Subsidiary of shares of Capital Stock of Holdings or options,
warrants or rights to acquire shares of Capital Stock of Holdings, from
Management Investors, but in any event in an amount not in excess of the sum of
(x) $2 million in cash consideration in any fiscal year, plus (y) any portion of
the $2 million available under the preceding clause (x) in the prior fiscal year
that was not utilized, plus (z) the Net Cash Proceeds received during such
fiscal year by the Company from Holdings as an equity contribution out of the
proceeds of the sale of Management Stock to any Management Investors (which Net
Cash Proceeds shall be excluded from the calculation of amounts under clause
(C)(2) of Section 4.04(a), provided, however, that the aggregate amount of such
repurchases or other acquisitions shall not exceed $12 million in cash
consideration in the aggregate;
     (14) any Restricted Payment constituting part of the 2003 Recapitalization;
or
     (15) Restricted Payments in an aggregate amount not to exceed $5 million.

52



--------------------------------------------------------------------------------



 



provided that, except in the case of clauses (1) and (3), no Default or Event of
Default shall have occurred and be continuing or occur as a consequence of the
actions or payments set forth therein.
     (c) Each Restricted Payment permitted pursuant to Section 4.04(b) (other
than the Restricted Payment referred to in clause (2) thereof, an exchange of
Capital Stock for Capital Stock or Indebtedness referred to in clause (3) or
(4) thereof and an Investment acquired as a capital contribution or in exchange
for Capital Stock referred to in clause (6) thereof), and the Net Cash Proceeds
from any issuance of Capital Stock referred to in clauses (3), (4) or (6), shall
be included in calculating whether the conditions of clause (C) of
Section 4.04(a) have been met with respect to any subsequent Restricted
Payments.
     (d) For purposes of determining compliance with this Section 4.04, (x) the
amount, if other than in cash, of any Restricted Payment shall be determined in
good faith by the Board of Directors of the Company, whose determination shall
be conclusive and evidenced by a Board Resolution and (y) in the event that a
Restricted Payment meets the criteria of more than one of the types of
Restricted Payments described in the above clauses, including Section 4.04(a),
the Company, in its sole discretion, may order and classify, and from time to
time may reclassify, such Restricted Payment if it would have been permitted at
the time such Restricted Payment was made and at the time of such
reclassification.
     SECTION 4.05 Limitation on Dividend and other Payment Restrictions
Affecting Restricted Subsidiaries. (a) The Company will not, and will not permit
any Restricted Subsidiary to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Restricted Subsidiary to (i) pay dividends or make any other
distributions permitted by applicable law on any Capital Stock of such
Restricted Subsidiary owned by the Company or any other Restricted Subsidiary,
(ii) pay any Indebtedness owed to the Company or any other Restricted
Subsidiary, (iii) make loans or advances to the Company or any other Restricted
Subsidiary or (iv) transfer any of its property or assets to the Company or any
other Restricted Subsidiary.
     (b) The foregoing provisions shall not restrict any encumbrances or
restrictions:
     (1) existing on the Closing Date in the Initial Indenture or any other
agreements in effect on the Closing Date, and any extensions, refinancings,
renewals or replacements of such agreements, provided that the encumbrances and
restrictions in any such extensions, refinancings, renewals or replacements
taken as a whole are no less favorable in any material respect to the Holders
than those encumbrances or restrictions that are then in effect and that are
being extended, refinanced, renewed or replaced;
     (2) existing under or by reason of applicable law;
     (3) arising pursuant to the Credit Agreement;
     (4) existing with respect to any Person or the property or assets of such
Person acquired by the Company or any Restricted Subsidiary, existing at the

53



--------------------------------------------------------------------------------



 



time of such acquisition and not incurred in contemplation thereof, which
encumbrances or restrictions are not applicable to any Person or the property or
assets of any Person other than such Person or the property or assets of such
Person so acquired and any extensions, refinancings, renewals or replacements of
thereof, provided that the encumbrances and restrictions in any such extensions,
refinancings, renewals or replacements taken as a whole are no less favorable in
and material respect to the Holders than those encumbrances or restrictions that
are then in effect and that are being extended, refinanced, renewed or replaced;
(5) in the case of clause (iv) of Section 4.05(a):
     (A) that restrict in a customary manner the subletting, assignment or
transfer of any property or asset that is a lease, license, conveyance or
contract or similar property or asset;
     (B) existing by virtue of any transfer of, agreement to transfer, option or
right with respect to, or Lien on, any property or assets of the Company or any
Restricted Subsidiary not otherwise prohibited by this Indenture; or
     (C) arising or agreed to in the ordinary course of business, not relating
to any Indebtedness, and that do not, individually or in the aggregate, detract
from the value of property or assets of the Company or any Restricted Subsidiary
in any manner material to the Company or any Restricted Subsidiary;
     (6) with respect to a Restricted Subsidiary and imposed pursuant to an
agreement that has been entered into for the sale or disposition of all or
substantially all of the Capital Stock of, or property and assets of, such
Restricted Subsidiary; or
     (7) relating to a Subsidiary Guarantor and contained in the terms of any
Indebtedness or any agreement pursuant to which such Indebtedness was issued if:
     (A) the encumbrance or restriction is not materially more disadvantageous
to the Holders of the Notes than is customary in comparable financings (as
determined by the Company in good faith), and
     (B) the Company determines that any such encumbrance or restriction will
not materially affect the Company’s ability to make principal or interest
payments on the Notes.
     (c) Nothing contained in this Section 4.05 shall prevent the company or any
Restricted Subsidiary from (1) creating, incurring, assuming or suffering to
exist any Liens otherwise permitted by Section 4.09 or (2) restricting the sale
or other disposition of property or assets of the Company or any of its
Restricted Subsidiaries that secure Indebtedness of the Company or any of its
Restricted Subsidiaries.

54



--------------------------------------------------------------------------------



 



     SECTION 4.06 Limitation on The Issuance and Sale of Capital Stock of
Restricted Subsidiaries. The Company will not sell, and will not permit any
Restricted Subsidiary, directly or indirectly, to issue or sell, any shares of
Capital Stock of a Restricted Subsidiary (including options, warrants or other
rights to purchase shares of such Capital Stock) except:
     (1) to the Company or a Wholly Owned Restricted Subsidiary;
     (2) issuances of director’s qualifying shares or sales to foreign nationals
of shares of Capital Stock of foreign Restricted Subsidiaries, to the extent
required by applicable law; or
     (3) if, immediately after giving effect to such issuance or sale, such
Restricted Subsidiary would no longer constitute a Restricted Subsidiary and any
Investment in such Person remaining after giving effect to such issuance or sale
would have been permitted to be made under Section 4.04 if made on the date of
such issuance or sale; or
     (4) sales of Common Stock (including options, warrants or other rights to
purchase shares of such Common Stock) of a Restricted Subsidiary by the Company
or a Restricted Subsidiary, provided that the Company or such Restricted
Subsidiary applies the Net Cash Proceeds of any such sale in accordance with
clause (A) or (B) of Section 4.11.
     SECTION 4.07 Limitation on Issuances of Guarantees by Restricted
Subsidiaries. The Company will cause each Restricted Subsidiary created or
acquired (including any Unrestricted Subsidiary that is redesignated a
Restricted Subsidiary) after the date of this Indenture other than a Foreign
Subsidiary to execute and deliver a supplemental indenture to this Indenture
providing for a Guarantee (a “Subsidiary Guarantee”) of payment of the Notes by
such Restricted Subsidiary.
     The Company will not permit any Restricted Subsidiary that is not a
Subsidiary Guarantor, directly or indirectly, to Guarantee any Indebtedness of
the Company or any other Subsidiary Guarantor, unless such Restricted Subsidiary
simultaneously executes and delivers a supplemental indenture to this Indenture
providing for a Subsidiary Guarantee by such Restricted Subsidiary.
     Notwithstanding the foregoing, any Subsidiary Guarantee by a Restricted
Subsidiary may provide by its terms that it shall be automatically and
unconditionally released and discharged upon (A) any sale, exchange or transfer,
to any Person not an Affiliate of the Company, of all of the Company’s and each
Restricted Subsidiary’s Capital Stock in such Restricted Subsidiary (which sale,
exchange or transfer is not prohibited by this Indenture) or (B) the designation
of such Restricted Subsidiary as an Unrestricted Subsidiary in accordance with
the terms of this Indenture.
     SECTION 4.08 Limitation on Transactions with Shareholders and Affiliates.
(a) The Company will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, enter into, renew or extend any transaction (including,
without limitation, the

55



--------------------------------------------------------------------------------



 



purchase, sale, lease or exchange of property or assets, or the rendering of any
service) with any holder (or any Affiliate of such holder) of 10% or more of any
class of Capital Stock of the Company or with any Affiliate of the Company or
any Restricted Subsidiary, except upon fair and reasonable terms no less
favorable to the Company or such Restricted Subsidiary than could be obtained,
at the time of such transaction or, if such transaction is pursuant to a written
agreement, at the time of the execution of the agreement providing therefor, in
a comparable arm’s-length transaction with a Person that is not such a holder or
an Affiliate.
     (b) Section 4.08(a) does not limit, and shall not apply to:
     (1) transactions (A) approved by a majority of the Disinterested Directors
of the Company or (B) for which the Company or a Restricted Subsidiary delivers
to the Trustee a written opinion of a nationally recognized investment banking,
accounting, valuation or appraisal firm stating that the transaction is fair to
the Company or such Restricted Subsidiary from a financial point of view;
     (2) any transaction solely between the Company and any of its Wholly Owned
Restricted Subsidiaries or solely among Wholly Owned Restricted Subsidiaries;
     (3) the payment of reasonable and customary regular fees to directors of
the Company who are not employees of the Company and indemnification
arrangements entered into by the Company consistent with past practices of the
Company;
     (4) any payments or other transactions pursuant to any tax-sharing
agreement between the Company and any other Person with which the Company files,
or is permitted to file, a consolidated tax return or with which the Company is
part of a consolidated group for tax purposes;
     (5) any sale of shares of Capital Stock (other than Disqualified Stock) of
the Company;
     (6) any Restricted Payment not prohibited by Section 4.04 or any Permitted
Investment; or
     (7) the payment of fees to Morgan Stanley & Co. Incorporated or its
Affiliates for financial, advisory, consulting, commercial banking or investment
banking services and related expenses that the Board of Directors of Holdings or
the Company deems advisable or appropriate (including, without limitation, the
payment of any underwriting discounts or commissions or placement agency fees in
connection with the issuance and sale of securities);
     (8) issuances of securities or payments or distributions in the ordinary
course of business in connection with employment incentive plans, employees
stock plans, employee stock option plans and similar plans and arrangements
approved by the Board of Directors of the Company;

56



--------------------------------------------------------------------------------



 



     (9) any agreement or arrangement in effect on the Closing Date, as amended,
modified or replaced from time to time, provided that the amended, modified or
replaced agreement or arrangement is not less favorable in any material respect
to the Company and its Restricted Subsidiaries than that in effect on the
Closing Date; or
     (10) the 2003 Recapitalization.
Notwithstanding the foregoing, any transaction or series of related transactions
covered by Section 4.08(a) and not covered by clauses (2) through (10) of
Section 4.08(b), (a) the aggregate amount of which exceeds $5 million in value,
must be approved or determined to be fair in the manner provided for in clause
(1)(A) or (B) above and (b) the aggregate amount of which exceeds $10 million in
value, must be determined to be fair in the manner provided for in clause (1)(B)
above.
     SECTION 4.09 Limitation on Liens. The Company will not, and will not permit
any Restricted Subsidiary to, create, incur, assume or suffer to exist any Liens
(other than Permitted Liens) on any of its assets or properties of any
character, or any shares of Capital Stock or Indebtedness of any Restricted
Subsidiary, without making effective provision for all the Notes and all other
amounts due under this Indenture to be directly secured equally and ratably with
(or, if the obligation or liability to be secured by such Lien is subordinated
in right of payment to the Notes, prior to) the obligation or liability secured
by such Liens.
     At all times that the First Priority Lien Obligations are secured by assets
or properties of the Company or any Restricted Subsidiary, the Company shall,
and shall cause each Subsidiary that grants a Lien on its assets for the benefit
of the holders of the First Priority Lien Obligations to, simultaneously grant a
Second Priority Lien on such assets or properties for the benefit of the Trustee
and the Holders.
     SECTION 4.10 Limitation on Sale-Leaseback Transactions. (a) The Company
will not, and will not permit any Restricted Subsidiary to, enter into any
sale-leaseback transaction involving any of its assets or properties whether now
owned or hereafter acquired, whereby the Company or a Restricted Subsidiary
sells or transfers such assets or properties and then or thereafter leases such
assets or properties or any part thereof or any other assets or properties that
the Company or such Restricted Subsidiary, as the case may be, intends to use
for substantially the same purpose or purposes as the assets or properties sold
or transferred.
     (b) The foregoing restriction does not apply to any sale-leaseback
transaction if:
     (i) the lease is for a period, including renewal rights, of not in excess
of three years;
     (ii) the transaction is solely between the Company and any Wholly Owned
Restricted Subsidiary or solely between Wholly Owned Restricted Subsidiaries; or
     (iii) the Company or such Restricted Subsidiary, within 12 months after the
sale or transfer of any assets or properties is completed, applies an amount not
less than

57



--------------------------------------------------------------------------------



 



the net proceeds received from such sale in accordance with clause (1)(A) or
(B) of the second paragraph of Section 4.11.
     SECTION 4.11 Limitation On Asset Sales. (a) The Company will not, and will
not permit any Restricted Subsidiary to, consummate any Asset Sale, unless
(1) the consideration received by the Company or such Restricted Subsidiary is
at least equal to the fair market value of the assets sold or disposed of (as
determined in good faith by the Board of Directors of the Company, whose
determination shall be conclusive) and (2) at least 75% of the consideration
received consists of (a) cash or temporary Cash Investments, (b) the assumption
of unsubordinated Indebtedness of the Company or any Subsidiary Guarantor or
Indebtedness of any other Restricted Subsidiary (in each case, other than
Indebtedness owed to the Company or any Affiliate of the Company), provided that
the Company, such Subsidiary Guarantor or such other Restricted Subsidiary is
irrevocably and unconditionally released from all liability under such
Indebtedness, (c) any securities, notes or other similar obligations converted
by the Company or such Restricted Subsidiary into cash (to the extent of the
cash received in that conversion) within 30 days of the applicable Asset Sale or
(d) Replacement Assets, provided that any assets or properties (other than Net
Cash Proceeds) received from an Asset Sale of Collateral shall be pledged as
Collateral under the Security Documents to create Second Priority Liens therein
securing the Notes.
     (b) In the event and to the extent that the Net Cash Proceeds received by
the Company or any of its Restricted Subsidiaries from one or more Asset Sales
occurring on or after the Closing Date in any period of 12 consecutive months
exceed 10% of the Adjusted Consolidated Net Tangible Assets (determined as of
the date closest to the commencement of such 12-month period for which a
consolidated balance sheet of the Company has been filed with the Commission or
provided to the Trustee), then the Company shall or shall cause the relevant
Restricted Subsidiary to:
     (1) within 12 months after the date Net Cash Proceeds are so received
exceed 10% of Adjusted Consolidated Net Tangible Assets,
     (A) apply an amount equal to such excess Net Cash Proceeds to permanently
repay Indebtedness of the Company or any Guarantor under First Priority Lien
Obligations, or
     (B) invest an equal amount, or the amount not so applied pursuant to clause
(A) (or enter into a definitive agreement committing to so invest within
12 months after the date of such agreement), in Replacement Assets, provided
that the Net Cash Proceeds from an Asset Sale of Collateral may only be invested
pursuant to this clause (B) in Replacement Assets that are pledged as Collateral
under the Security Documents to create Second Priority Liens therein securing
the Notes, and
     (2) apply (no later than the end of the 12-month period referred to in
clause (1) of this Section 4.11(b)) such excess Net Cash Proceeds (to the extent
not applied pursuant to clause (1) of this Section 4.11(b)) as provided in the
following paragraphs of this Section 4.11.

58



--------------------------------------------------------------------------------



 



The amount of such excess Net Cash Proceeds required to be applied (or to be
committed to be applied) during such 12-month period as set forth in clause
(1) of the preceding sentence and not applied as so required by the end of such
period shall constitute “Excess Proceeds”.
     If, as of the first day of any calendar month, the aggregate amount of
Excess Proceeds not theretofore subject to an Offer to Purchase pursuant to this
Section 4.11 totals at least $5 million, the Company must commence, not later
than the fifteenth Business Day of such month, and consummate an Offer to
Purchase from the Holders (and if required by the terms of any Applicable pari
passu Indebtedness, from the holders of such Applicable pari passu Indebtedness)
on a pro rata basis an aggregate principal amount of the Notes (and Applicable
pari passu Indebtedness) equal to the Excess Proceeds on such date, at a
purchase price equal to 100% of their principal amount, plus, in each case,
accrued interest (if any) to the Payment Date.
     SECTION 4.12 Repurchase of Notes Upon a Change of Control. The Company must
commence, within 30 days of the occurrence of a Change of Control, and
consummate an Offer to Purchase for all Notes then outstanding, at a purchase
price of the 2010 Notes equal to 101% of their principal amount, plus accrued
and unpaid interest (if any) to the Payment Date and of the 2008 Notes at par
value, plus accrued and unpaid interest (if any) to the Payment Date.
     The Company will not be required to make an Offer to Purchase upon the
occurrence of a Change of Control, if a third party makes an offer to purchase
the Notes in the manner, at the times and price and otherwise in compliance with
the requirements of this Indenture applicable to an Offer to Purchase for a
Change of Control and purchases all Notes validly tendered and not withdrawn in
such Offer to Purchase.
     SECTION 4.13 Existence. Except to the extent otherwise permitted under any
provision in Article Four, Five or Ten of this Indenture, the Company will do or
cause to be done all things necessary to preserve and keep in full force and
effect its existence and the existence of each of its Restricted Subsidiaries in
accordance with the respective organizational documents of the Company and each
Restricted Subsidiary and the material rights (pursuant to charter, partnership
certificate or statute), licenses and franchises of the Company and each
Restricted Subsidiary; provided that the Company shall not be required to
preserve any such right, license or franchise, or the existence of any
Restricted Subsidiary, if, in the judgment of the Company, the maintenance or
preservation thereof is no longer desirable, necessary or advisable in the
conduct of the business of the Company and its Restricted Subsidiaries taken as
a whole; and provided further that any Restricted Subsidiary may consolidate
with, merge into, or sell, convey, transfer, lease or otherwise dispose of all
or part of its property and assets (and the Company may take any actions to
affect any of the foregoing) to or with the Company or any Wholly Owned
Subsidiary of the Company.
     SECTION 4.14 Payment of Taxes. The Company will pay or discharge and shall
cause each of its Subsidiaries to pay or discharge, or cause to be paid or
discharged, before any material penalty accrues thereon all material taxes,
assessments and governmental charges levied or imposed upon (a) the Company or
any such Subsidiary, (b) the income or profits of any such Subsidiary which is a
corporation or (c) the property of the Company or any such Subsidiary that, if
unpaid, might by law become a Lien upon the property of the Company

59



--------------------------------------------------------------------------------



 



or any such Subsidiary; provided that the Company shall not be required to pay
or discharge, or cause to be paid or discharged, any such tax, assessment or
charge the amount, applicability or validity of which is being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP.
     SECTION 4.15 Maintenance of Properties. The Company will cause all
properties used or useful in the conduct of its business or the business of any
of its Restricted Subsidiaries material to the Company and its Restricted
Subsidiaries, taken as a whole to be maintained and kept in normal condition,
repair and working order (reasonable wear and tear excepted) and supplied with
all necessary material equipment and will cause to be made all necessary
material repairs, renewals and replacements thereof, all as in the judgment of
the Company may be necessary so that the business carried on in connection
therewith may be properly conducted at all times; provided that nothing in this
Section 4.15 shall prevent the Company or any Restricted Subsidiary from
discontinuing the use, operation or maintenance of any of such properties or
disposing of any of them, if such discontinuance or disposal is, in the judgment
of the Company, desirable, necessary or advisable in the conduct of the business
of the Company or such Restricted Subsidiary.
     SECTION 4.16 Notice of Defaults. In the event that the Chief Executive
Officer, President, Chief Financial Officer, Chief Accounting Officer or
Secretary of the Company becomes aware of any Event of Default or Default that
could reasonably be expected to become an Event of Default, the Company shall
give written notice thereof to the Trustee not later than three Business Days
thereafter.
     SECTION 4.17 Compliance Certificates. (a) The Company shall deliver to the
Trustee, within 120 days after the end of each fiscal year, an Officers’
Certificate stating whether or not the signers know of any Default or Event of
Default that occurred during such fiscal year. Such certificate shall contain a
certification from the principal executive officer, principal financial officer
or principal accounting officer of the Company as to his or her knowledge of the
Company’s compliance with all conditions and covenants under this Indenture. For
purposes of this Section 4.17, such compliance shall be determined without
regard to any period of grace or requirement of notice provided under this
Indenture. If any of the officers of the Company signing such certificate has
knowledge of such a Default or Event of Default, the certificate shall describe
any such Default or Event of Default and its status. The first certificate to be
delivered pursuant to this Section 4.17(a) shall be for the first fiscal year
beginning after the execution of this Indenture.
     (b) The Company shall deliver to the Trustee, within 120 days after the end
of each fiscal year, beginning with the fiscal year in which this Indenture was
executed, a certificate signed by the Company’s independent certified public
accountants (who shall be a firm of established national reputation) stating
that in making the examination necessary for certification of the Company’s
year-end financial statements for such fiscal year, nothing came to their
attention that caused them to believe that the Company was not in compliance
with any of the terms, covenants, provisions or conditions of Article Four and
Section 5.01 of this Indenture as they pertain to accounting matters and, if any
Default or Event of Default has come to their attention, specifying the nature
and period of existence thereof, it being understood that such independent
certified public accountants shall not be liable directly or indirectly to any
Person

60



--------------------------------------------------------------------------------



 



for any failure to obtain knowledge of any such Default or Event of Default. The
Company shall not be required to comply with the foregoing clause (b) with
respect to any fiscal year if such compliance would be contrary to the
recommendations of the American Institute of Certified Public Accountants so
long as the Company delivers to the Trustee within 120 days after the end of
such fiscal year an Officer’s Certificate stating that such compliance would be
so contrary and any facts particular to the Company that may have caused such
compliance to be so contrary.
     SECTION 4.18 Commission Reports and Reports to Holders. Whether or not the
Company is then required to file reports with the Commission, the Company shall
file with the Commission all such reports and other information as it would be
required to file with the Commission by Section 13(a) or 15(d) under the
Securities Exchange Act of 1934 if it were subject thereto. The Company shall
supply to the Trustee and to each Holder or shall supply to the Trustee for
forwarding to each such Holder who so requests, without cost to such Holder,
copies of such reports and other information, provided, however, that the
reports, information and other documents required to be filed and provided as
described hereunder shall be those of Holdings rather than the Company for so
long as (1) Holdings is a Guarantor of the Notes (or the Exchange Notes) and
(2) Holdings’ filing of such reports, information and other documents satisfies
the requirements of Rule 3-10 of Regulation S-X under the Exchange Act. The
Company shall also comply with the other provisions of TIA Section 314(a) to the
extent required thereby. Delivery of such reports, information and documents to
the Trustee is for informational purposes only and the Trustee’s receipt of such
shall not constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).
     SECTION 4.19 Waiver of Stay, Extension or Usury Laws. The Company covenants
(to the extent that it may lawfully do so) that it will not at any time insist
upon, or plead, or in any manner whatsoever claim or take the benefit or
advantage of, any stay or extension law or any usury law or other law wherever
enacted, now or at any time hereafter in force, or that may affect the covenants
or the performance of this Indenture; and (to the extent that it may lawfully do
so) the Company hereby expressly waives all benefit or advantage of any such law
and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.
ARTICLE FIVE
SUCCESSOR CORPORATION
     SECTION 5.01 When Company May Merge, etc. (a) Neither Holdings nor the
Company will consolidate with, merge with or into, or sell, convey, transfer,
lease or otherwise dispose of all or substantially all its property and assets
(as an entirety or substantially an entirety in one transaction or a series of
related transactions) to, any Person or permit any Person to merge with or into
it unless:
     (1) it shall be the continuing Person, or the Person (if other than it)
formed by such consolidation or into which it is merged or that acquired or
leased such property and assets, (the “Surviving Person”), shall be a
corporation

61



--------------------------------------------------------------------------------



 



organized and validly existing under the laws of the United States of America or
any jurisdiction thereof and shall expressly assume, by a supplemental
indenture, executed and delivered to the Trustee, all of the Company’s
obligations under this Indenture and the Notes and the Security Documents, in
the case of a transaction involving the Company, or all of Holdings’ obligations
under this Indenture and its Note Guarantee and the Security Documents, in the
case of a transaction involving Holdings;
     (2) immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing;
     (3) in the case of a transaction involving the Company, immediately after
giving effect to such transaction on a pro forma basis, the Company, or the
Surviving Person, as the case may be, could Incur at least $1.00 of Indebtedness
under the first paragraph of Section 4.03(a), provided that this clause
(3) shall not apply to a consolidation, merger or sale of all (but not less than
all) the assets of the Company if all Liens and Indebtedness of the Company or
the Surviving Person, as the case may be, and its Restricted Subsidiaries
outstanding immediately after such transaction would have been permitted (and
all such Liens and Indebtedness, other than Liens and Indebtedness of the
Company and its Restricted Subsidiaries outstanding immediately prior to the
transaction, shall be deemed to have been Incurred) for all purposes of this
Indenture;
     (4) it delivers to the Trustee an officers’ certificate (attaching the
arithmetic computations to demonstrate compliance with clause (3)) and Opinion
of Counsel, in each case stating that such consolidation, merger or transfer and
such supplemental indenture complies with this provision and that all conditions
precedent provided for herein relating to such transaction have been complied
with; and
     (5) the Guarantor, unless the Guarantor is the Person party to such
transaction under this Section 5.01, shall have by amendment to its Note
Guarantee confirmed that its Note Guarantee shall apply to the obligations of
the Company or the Surviving Person, as the case may be, in accordance with the
Notes and this Indenture;
provided, however, that clause (3) above does not apply (i) if, in the good
faith determination of the Board of Directors of the Company or Holdings, as the
case may be, whose determination shall be evidenced by a Board Resolution, the
principal purpose of such transaction is to change the state of incorporation of
the Company or Holdings, as the case may be, and any such transaction shall not
have as one of its purposes the evasion of the foregoing limitations or (ii) to
any merger or consolidation of any Restricted Subsidiary with or into the
Company or any sale, conveyance, transfer, lease or disposition of assets from
any Restricted Subsidiary to the Company.
     (b) Each Subsidiary Guarantor (other than any Subsidiary Guarantor whose
Note Guarantee is to be released in accordance with the terms of this Indenture)
will not, and the

62



--------------------------------------------------------------------------------



 



Company will not cause or permit any Subsidiary Guarantor to, consolidate with
or merge with or into any Person other than the Company or any other Subsidiary
Guarantor or permit any Person other than the Company or any other Subsidiary
Guarantor to merge with or into it, unless:
     (1) the entity formed by or surviving any such consolidation or merger (if
other than the Subsidiary Guarantor) is a corporation organized and validly
existing under the laws of the United States of America or any jurisdiction
thereof;
     (2) such entity assumes by a supplemental indenture, executed and delivered
to the Trustee, all the Subsidiary Guarantor’s obligations under this Indenture
and its Note Guarantee and the Security Documents;
     (3) immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing; and
     (4) immediately after giving effect to such transaction and the use of any
net proceeds therefrom on a pro forma basis, the Company could satisfy the
provisions of clause (3) of Section 5.01(a).
All the Guarantees so issued shall in all respects have the same legal rank and
benefit under this Indenture as the Guarantees theretofore and thereafter issued
in accordance with the terms of this Indenture as though all of such Guarantees
had been issued at the date of the execution hereof.
     Except as set forth in Articles Four and Five, and notwithstanding clause
(3) of Section 5.01(a), nothing contained in this Indenture or in any of the
Notes shall prevent any consolidation or merger of a Guarantor with or into the
Company or another Guarantor, or shall prevent any sale or conveyance of the
property of a Guarantor as an entirety or substantially as an entirety to the
Company or another Guarantor.
     SECTION 5.02 Successor Substituted. (a) Upon any consolidation or merger,
or any sale, conveyance, transfer, lease or other disposition of all or
substantially all of the property and assets of the Company in accordance with
Section 5.01 of this Indenture, the successor Person formed by such
consolidation or into which the Company is merged or to which such sale,
conveyance, transfer, lease or other disposition is made shall succeed to, and
be substituted for, and may exercise every right and power of, the Company under
this Indenture with the same effect as if such successor Person had been named
as the Company herein; provided that the Company shall not be released from its
obligation to pay the principal of, premium, if any, or interest on the Notes in
the case of a lease of all or substantially all of its property and assets.
ARTICLE SIX
DEFAULT AND REMEDIES
     SECTION 6.01 Events of Default. Any of the following events shall
constitute an “Event of Default” hereunder with respect to the Notes:

63



--------------------------------------------------------------------------------



 



     (a) default in the payment of principal of (or premium, if any, on) any
Note when the same becomes due and payable at maturity, upon acceleration,
redemption or otherwise;
     (b) default in the payment of interest on any Note when the same becomes
due and payable, and such default continues for a period of 30 days;
     (c) default in the performance or breach of Article Five or the failure to
make or consummate an Offer to Purchase in accordance with Section 4.11 or
Section 4.12;
     (d) the Company or any Guarantor defaults in the performance of or breaches
any other covenant or agreement in this Indenture or under the 2010 Notes or the
2008 Notes, as the case may be, (other than a default specified in clause (a),
(b) or (c) above) and such default or breach continues for a period of 60
consecutive days after written notice by the Trustee or the Holders of 25% or
more in aggregate principal amount of the 2010 Notes or the 2008 Notes, as the
case may be;
     (e) there occurs with respect to any issue or issues of Indebtedness of the
Company, any Guarantor or any Significant Subsidiary having an outstanding
principal amount of $10 million or more in the aggregate for all such issues of
all such Persons, whether such Indebtedness now exists or shall hereafter be
created, (I) an event of default that has caused the holder thereof to declare
such Indebtedness to be due and payable prior to its Stated Maturity and such
Indebtedness has not been discharged in full or such acceleration has not been
rescinded or annulled within 30 days of such acceleration and/or (II) the
failure to make a principal payment at the final (but not any interim) fixed
maturity and such defaulted payment shall not have been made, waived or extended
within 30 days of such payment default;
     (f) any final judgment or order (not covered by insurance) for the payment
of money in excess of $10 million in the aggregate for all such final judgments
or orders against all such Persons (treating any deductibles, self-insurance or
retention as not so covered) shall be rendered against the Company, any
Guarantor or any Significant Subsidiary and shall not be paid or discharged, and
there shall be any period of 60 consecutive days following entry of the final
judgment or order that causes the aggregate amount for all such final judgments
or orders outstanding and not paid or discharged against all such Persons to
exceed $10 million during which a stay of enforcement of such final judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;
     (g) a court having jurisdiction in the premises enters a decree or order
for (A) relief in respect of the Company, any Guarantor or any Significant
Subsidiary in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, (B) appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
the Company, any Guarantor or any Significant Subsidiary or for all or
substantially all of the property and assets of the Company, any Guarantor or
any Significant Subsidiary or (C) the winding up or liquidation of the affairs
of the Company, any Guarantor or any Significant Subsidiary and, in each case,
such decree or order shall remain unstayed and in effect for a period of 60
consecutive days;

64



--------------------------------------------------------------------------------



 



     (h) the Company, any Guarantor or any Significant Subsidiary (A) commences
a voluntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or consents to the entry of an order for relief
in an involuntary case under any such law, (B) consents to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of the Company, any Guarantor or any
Significant Subsidiary or for all or substantially all of the property and
assets of the Company, any Guarantor or any Significant Subsidiary or
(C) effects any general assignment for the benefit of creditors;
     (i) any Guarantor repudiates its obligations under its Note Guarantee or,
except as permitted by this Indenture, any Note Guarantee is determined to be
unenforceable or invalid or shall for any reason cease to be in full force and
effect; or
     (j) unless all the Collateral has been released from the Second Priority
Liens in accordance with the provisions of the Security Documents, default by
Holdings, the Company or any Significant Subsidiary in the performance of the
Security Documents, or the occurrence of any event, which adversely affects the
enforceability, validity, perfection or priority of the Second Priority Lien on
a material portion of the Collateral granted to the Collateral Agent for the
benefit of the Trustee and the Holders, the repudiation or disaffirmation by
Holdings, the Company or any Significant Subsidiary of its material obligations
under the Security Documents or the determination in a judicial proceeding that
the Security Documents are unenforceable or invalid against Holdings, the
Company or any Significant Subsidiary party thereto for any reason with respect
to a material portion of the Collateral (which default, repudiation,
disaffirmation or determination is not rescinded, stayed or waived by the
Persons having such authority pursuant to the Security Documents or otherwise
cured within 60 days after the Company receives notice thereof specifying such
occurrence from the Trustee of the Holders of at least 25% of the outstanding
principal amount of the 2010 Notes or the 2008 Notes, as the case may be, voting
as a separate class with respect to such Notes and demanding that such default
be remedied).
     SECTION 6.02 Acceleration. If an Event of Default (other than an Event of
Default specified in clause (g) or (h) of Section 6.01 that occurs with respect
to the Company or any Guarantor) occurs and is continuing under this Indenture,
the Trustee or the Holders of at least 25% in aggregate principal amount of the
2010 Notes or the 2008 Notes, as the case may be, then outstanding and voting as
a separate class with respect to such Notes, by written notice to the Company
(and to the Trustee if such notice is given by the Holders), may, and the
Trustee at the request of such Holders shall, declare the principal of, premium,
if any, and accrued interest on the 2010 Notes or the 2008 Notes, as the case
may be, to be immediately due and payable. Upon a declaration of acceleration,
such principal of, premium, if any, and accrued interest shall be immediately
due and payable. In the event of a declaration of acceleration because an Event
of Default set forth in clause (e) of Section 6.01 has occurred and is
continuing, such declaration of acceleration shall be automatically rescinded
and annulled if the event of default triggering such Event of Default pursuant
to clause (e) shall be remedied or cured by the Company, the relevant Guarantor
or the relevant Significant Subsidiary or waived by the holders of the relevant
Indebtedness within 60 days after the declaration of acceleration with respect
thereto. If an Event of Default specified in clause (g) or (h) of Section 6.01
occurs with respect to the Company or any Guarantor, the principal of, premium,
if any, and accrued

65



--------------------------------------------------------------------------------



 



interest on the Notes then outstanding shall automatically become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holder.
     The Holders of a majority in principal amount of the outstanding 2010 Notes
or the 2008 Notes, as the case may be, voting as a separate class with respect
to such Notes by written notice to the Company and to the Trustee, may waive all
past defaults and rescind and annul a declaration of acceleration and its
consequences if all existing Events of Default with respect to their respective
class of Notes other than the non-payment of the principal of, premium, if any,
and accrued interest on their respective class of Notes that have become due
solely by such declaration of acceleration, have been cured or waived and the
rescission would not conflict with any judgment or decree of a court of
competent jurisdiction.
     SECTION 6.03 Other Remedies. If an Event of Default occurs and is
continuing, the Trustee may, and at the direction of the Holders of a majority
in principal amount of the outstanding 2010 Notes or the 2008 Notes, as the case
may be, voting as a separate class with respect to such Notes shall, pursue any
available remedy by proceeding at law or in equity to collect the payment of
principal of, premium, if any, or interest on their respective class of Notes or
to enforce the performance of any provision of their respective Notes or this
Indenture.
     The Trustee may maintain a proceeding even if it does not possess any of
the Notes or does not produce any of them in the proceeding.
     SECTION 6.04 Waiver of Past Defaults. Subject to Sections 6.02, 6.07 and
9.02, the Holders of a majority in principal amount of the outstanding 2010
Notes or the 2008 Notes, as the case may be, voting as a separate class with
respect to such Notes, by notice to the Company and the Trustee, may on behalf
of the Holders of all of such Notes, (a) waive an existing Default or Event of
Default and its consequences, except a Default in the payment of principal of,
premium, if any, or interest on any of such Notes, as the case may be, as
specified in clause (a) or (b) of Section 6.01 or in respect of a covenant or
provision of this Indenture which cannot be modified or amended without the
consent of the Holder of each outstanding 2010 Note or 2008 Note, as the case
may be, affected and (b) rescind any such acceleration with respect to the 2010
Notes or 2008 Notes, as the case may be, and its consequences if rescission
would not conflict with any judgment or decree of a court of competent
jurisdiction. Upon any such waiver, such Default shall cease to exist, and any
Event of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other Default or Event of Default or impair any right consequent thereto.
     SECTION 6.05 Control by Majority. The Holders of a majority in aggregate
principal amount of the outstanding 2010 Notes or the 2008 Notes, as the case
may be, voting as a separate class with respect to such Notes may direct the
time, method and place of conducting any proceeding for any remedy available to
the Trustee or exercising any trust or power conferred on the Trustee; provided
that the Trustee may refuse to follow any direction that conflicts with law or
this Indenture, that may involve the Trustee in personal liability, or that the
Trustee determines in good faith may be unduly prejudicial to the rights of
Holders of Notes not joining in the giving of such direction; and provided
further, that the Trustee may take any other action it deems proper that is not
inconsistent with any such direction received from Holders of Notes.

66



--------------------------------------------------------------------------------



 



     SECTION 6.06 Limitation on Suits. A Holder of any Note may not institute
any proceeding, judicial or otherwise, with respect to this Indenture or the
Notes, or for the appointment of a receiver or trustee, or for any other remedy
hereunder, unless:
     (i) the Holder has previously given the Trustee written notice of a
continuing Event of Default with respect to the Notes;
     (ii) the Holders of at least 25% in aggregate principal amount of the
outstanding 2010 Notes or the 2008 Notes, as the case may be, voting as a
separate class with respect to such Notes shall have made a written request to
the Trustee to pursue such remedy;
     (iii) such Holder or Holders offer the Trustee indemnity reasonably
satisfactory to the Trustee against any costs, liability or expense;
     (iv) the Trustee does not comply with the request within 60 days after
receipt of the request and the offer of indemnity; and
     (v) during such 60-day period, the Holders of a majority in aggregate
principal amount of the outstanding 2010 Notes or the 2008 Notes, as the case
may be, voting as a separate class with respect to such Notes does not give the
Trustee a direction that is inconsistent with the request.
     For purposes of Section 6.05 of this Indenture and this Section 6.06, the
Trustee shall comply with TIA Section 316(a) in making any determination of
whether the Holders of the required aggregate principal amount of outstanding
2010 Notes or 2008 Notes, as the case may be, has concurred in any request or
direction of the Trustee to pursue any remedy available to the Trustee or the
Holders with respect to this Indenture or the Notes or otherwise under the law.
     A Holder may not use this Indenture to prejudice the rights of another
Holder of Notes or to obtain a preference or priority over such other Holder.
     SECTION 6.07 Rights of Holders to Receive Payment. Notwithstanding any
other provision of this Indenture, the right of any Holder of a Note to receive
payment of the principal of, premium, if any, or interest on, such Note or to
bring suit for the enforcement of any such payment, on or after the due date
expressed in the Notes, shall not be impaired or affected without the consent of
such Holder.
     SECTION 6.08 Collection Suit by Trustee. If an Event of Default in payment
of principal, premium or interest of any 2010 Note or 2008 Notes, as the case
may be, specified in clause (a) or (b) of Section 6.01 occurs and is continuing,
the Trustee may recover judgment in its own name and as trustee of an express
trust against the Company or any other obligor of that class of Note for the
whole amount of principal, premium, if any, and accrued interest remaining
unpaid, together with interest on overdue principal, premium, if any, and, to
the extent that payment of such interest is lawful, interest on overdue
installments of interest, in each case at the rate specified in such Notes, and
such further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

67



--------------------------------------------------------------------------------



 



     SECTION 6.09 Trustee May File Proofs of Claim. The Trustee may file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel, and any other amounts due the Trustee under
Section 7.07) and the Holders allowed in any judicial proceedings relative to
the Company (or any other obligor of the Notes), its creditors or its property
and shall be entitled and empowered to collect and receive any monies,
securities or other property payable or deliverable upon conversion or exchange
of the Notes or upon any such claims and to distribute the same, and any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Holder to make such payments to the Trustee and, in the event that the Trustee
shall consent to the making of such payments directly to the Holders, to pay to
the Trustee any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 7.07. Nothing herein contained shall be
deemed to empower the Trustee to authorize or consent to, or accept or adopt on
behalf of any Holder, any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder thereof, or to
authorize the Trustee to vote in respect of the claim of any Holder in any such
proceeding.
     SECTION 6.10 Priorities. If the Trustee collects any money pursuant to this
Article Six, it shall pay out the money in the following order:
     First: to the Trustee for all amounts due under Section 7.07;
     Second: to Holders for amounts then due and unpaid for principal of,
premium, if any, and interest on the 2010 Notes and 2008 Notes in respect of
which or for the benefit of which such money has been collected, ratably,
without preference or priority of any kind, according to the amounts due and
payable on such Notes for principal, premium, if any, and interest,
respectively; and
     Third: to the Company or as a court of competent jurisdiction may direct.
     The Trustee, upon prior written notice to the Company, may fix a record
date and payment date for any payment to Holders pursuant to this Section 6.10.
     SECTION 6.11 Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court may require any party litigant
in such suit to file an undertaking to pay the costs of the suit, and the court
may assess reasonable costs, including reasonable attorneys’ fees and expenses,
against any party litigant in the suit having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.11
does not apply to a suit by the Trustee, a suit by a Holder pursuant to
Section 6.07, or a suit by Holders of more than 10% in principal amount of the
outstanding 2010 Notes or 2008 Notes, as the case may be.
     SECTION 6.12 Restoration of Rights and Remedies. If the Trustee or any
Holder has instituted any proceeding to enforce any right or remedy under this
Indenture and

68



--------------------------------------------------------------------------------



 



such proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Trustee or to such Holder, then, and in every such
case, subject to any determination in such proceeding, the Company, the Trustee
and the Holders shall be restored severally and respectively to their former
positions hereunder and thereafter all rights and remedies of the Company,
Trustee and the Holders shall continue as though no such proceeding had been
instituted.
     SECTION 6.13 Rights and Remedies Cumulative. Except as otherwise provided
with respect to the replacement or payment of mutilated, destroyed, lost or
wrongfully taken Notes in Section 2.09, no right or remedy herein conferred upon
or reserved to the Trustee or to the Holders is intended to be exclusive of any
other right or remedy, and every right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.
     SECTION 6.14 Delay or Omission not Waiver. No delay or omission of the
Trustee or of any Holder to exercise any right or remedy accruing upon any Event
of Default shall impair any such right or remedy or constitute a waiver of any
such Event of Default or an acquiescence therein. Every right and remedy given
by this Article Six or by law to the Trustee or to the Holders may be exercised
from time to time, and as often as may be deemed expedient, by the Trustee or by
the Holders, as the case may be.
ARTICLE SEVEN
TRUSTEE
     SECTION 7.01 Duties of Trustee. (a) If an Event of Default has occurred and
is continuing, the Trustee shall exercise the rights and powers vested in it by
this Indenture and use the same degree of care and skill in their exercise as a
prudent Person would exercise or use under the circumstances in the conduct of
such Person’s own affairs; provided that if an Event of Default occurs and is
continuing, the Trustee will be under no obligation to exercise the rights or
powers under this Indenture at the request or direction of any of the Holders
unless such Holders have offered to the Trustee indemnity or security reasonably
satisfactory to the Trustee against loss, liability or expense.
     (b) Except during the continuance of an Event of Default:
     (i) the Trustee undertakes to perform such duties and only such duties as
are specifically set forth in this Indenture and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and
     (ii) in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates, opinions or orders furnished to the
Trustee and conforming to the requirements of this Indenture. However, in the
case of any such certificates or opinions that by any provisions hereof are
specifically required to be furnished to the Trustee, the Trustee shall examine
such certificates and opinions to determine whether or not they

69



--------------------------------------------------------------------------------



 



conform on their face to the requirements of this Indenture (but need not
confirm or investigate the accuracy of mathematical calculations or other facts
stated therein).
     (c) The Trustee may not be relieved from liability for its own negligent
action, its own negligent failure to act or its own willful misconduct, except
that:
     (i) this paragraph does not limit the effect of paragraph (b) of this
Section;
     (ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and
     (iii) the Trustee shall not be liable with respect to any action it takes
or omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05.
     (d) No provision of this Indenture shall require the Trustee to expend or
risk its own funds or otherwise incur financial liability in the performance of
any of its duties hereunder or in the exercise of any of its rights or powers,
if it shall have reasonable grounds to believe that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.
     (e) Every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the Trustee shall be subject to the
provisions of this Section and to the provisions of the TIA.
     SECTION 7.02 Certain Rights of Trustee. Subject to Section 7.01 and to TIA
Sections 315(a) through (d):
     (i) the Trustee may conclusively rely, and shall be protected in acting or
refraining from acting, upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document believed by it
to be genuine and to have been signed or presented by the proper person;
     (ii) before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel, which shall conform to
Section 12.04. The Trustee shall not be liable for any action it takes or omits
to take in good faith in reliance on such certificate or opinion;
     (iii) the Trustee may execute any of the trusts or powers hereunder or
under the Security Documents or perform any duties hereunder or thereunder
either directly or by or through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any attorney or agent appointed
with due care by it hereunder or thereunder;
     (iv) the Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request or direction of any of
the Holders of

70



--------------------------------------------------------------------------------



 



Notes unless such Holders shall have offered to the Trustee security or
indemnity reasonably satisfactory to it against the costs, expenses (including
reasonable attorney’s fees and expenses) and liabilities that might be incurred
by it in compliance with such request or direction;
     (v) the Trustee shall not be liable for any action it takes or omits to
take in good faith that it believes to be authorized or within its rights or
powers, provided that the Trustee’s conduct does not constitute negligence or
bad faith;
     (vi) the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Company personally or by agent or attorney at
the cost of the Company, and shall incur no liability or additional liability by
reason of such inquiry or investigation;
     (vii) the Trustee may consult with counsel of its selection and the advice
of such counsel or any opinion of such counsel shall be full and complete
authorization and protection in respect to any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon;
     (viii) the Trustee shall not be deemed to have notice of any Default or
Event of Default unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice of any event which is in fact such a
Default is received by the Trustee at the Corporate Trust Office of the Trustee,
and such notice references the 2010 Notes or 2008 Notes, as the case may be, and
this Indenture;
     (ix) the rights, privileges, protections, immunities and benefits given to
the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
(including as Collateral Agent) hereunder and under the Security Documents, and
to each agent, custodian and other Person employed to act hereunder and
thereunder;
     (x) the Trustee may request that the Company deliver an Officers’
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officers’ Certificate may be signed by any person authorized to sign an
Officers’ Certificate, including any person specified as so authorized in any
such certificate previously delivered and not superseded; and
     (xi) any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Order, and any resolution of the Board of
Directors shall be sufficiently evidenced by a Board Resolution; and

71



--------------------------------------------------------------------------------



 



     (xii) in no event shall the Trustee be responsible or liable for special,
indirect or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.
     SECTION 7.03 Individual Rights of Trustee. The Trustee, in its individual
or any other capacity, may become the owner or pledgee of Notes and may
otherwise deal with the Company or its Affiliates with the same rights it would
have if it were not the Trustee. Any Agent may do the same with like rights.
However, the Trustee is subject to TIA Sections 310(b) and 311.
     SECTION 7.04 Trustee’s Disclaimer. The Trustee (i) makes no representation
as to the validity or adequacy of this Indenture or the Notes, (ii) shall not be
accountable for the Company’s use or application of the proceeds from the Notes
and (iii) shall not be responsible for any statement in the Notes other than its
certificate of authentication.
     SECTION 7.05 Notice of Default. If any Default or any Event of Default with
respect to the 2010 Notes or 2008 Notes, as the case may be, occurs and is
continuing and if such Default or Event of Default is known to the Trustee, the
Trustee shall mail to each Holder of 2010 Notes or 2008 Notes, as the case may
be, the manner and to the extent provided in TIA Section 313(c) notice of the
Default or Event of Default within 60 days after it occurs, unless such Default
or Event of Default has been cured; provided, however, that, except in the case
of a default in the payment of the principal of, premium, if any, or interest on
any 2010 Note or 2008 Note, as the case may be, the Trustee shall be protected
in withholding such notice if and so long as the board of directors, the
executive committee or a trust committee of directors and/or Responsible
Officers of the Trustee in good faith determine that the withholding of such
notice is in the interest of the Holders of the respective class of Notes.
     SECTION 7.06 Reports by Trustee to Holders. Within 60 days after each
May 15, beginning with May 15, 2008, the Trustee shall mail to each Holder as
provided in TIA Section 313(c) a brief report dated as of such May 15, if
required by TIA Section 313(a). The Trustee shall also comply with TIA Section
313(b).
     A copy of each report at the time of its mailing to the Holders of Notes
shall be mailed to the Company and filed with the Commission and each stock
exchange on which the Notes are listed in accordance with TIA Section 313(d).
The Company shall promptly notify the Trustee when the Notes are listed on any
stock exchange or of any delisting thereof.
     SECTION 7.07 Compensation and Indemnity. The Company or the Guarantor shall
pay to the Trustee such compensation as shall be agreed upon in writing for its
services hereunder. The compensation of the Trustee shall not be limited by any
law on compensation of a trustee of an express trust. The Company shall
reimburse the Trustee (including when it is acting as an Agent or as the
Collateral Agent) upon request for all reasonable disbursements, expenses and
advances incurred or made by the Trustee without negligence or bad faith on its
part. Such expenses shall include the reasonable compensation and expenses of
the Trustee’s (including when it is acting as an Agent or as the Collateral
Agent)

72



--------------------------------------------------------------------------------



 



agents and counsel, except for such disbursement and expenses as shall be
determined to have been caused by its own negligence or willful misconduct.
     The Company and the Guarantor shall indemnify the Trustee, jointly and
severally, (including when it is acting as an Agent or as the Collateral Agent)
for, and hold it harmless against, any loss, liability, claim, damage or
expense, including taxes (other than taxes based upon, measured by or determined
by the income of the Trustee), incurred by it without negligence or willful
misconduct on its part in connection with the acceptance or administration of
this Indenture and the Security Documents and its duties under this Indenture,
the Notes and the Security Documents, including the costs and expenses of
defending itself against any claim (whether asserted by the Company, a Holder or
any other Person) or liability and of complying with any process served upon it
or any of its officers in connection with the acceptance, exercise or
performance of any of its powers or duties under this Indenture, the Notes and
the Security Documents. The Trustee shall notify the Company promptly of any
claim of which the Trustee has received written notice and for which it may seek
indemnity. Failure by the Trustee to so notify the Company shall not relieve the
Company of its obligations hereunder, unless the Company is materially
prejudiced thereby. The Company shall defend the claim and the Trustee shall
cooperate in the defense. Unless otherwise set forth herein, the Trustee may
have separate counsel and the Company shall pay the reasonable fees and expenses
of such counsel. The Company need not pay for any settlement made without its
consent, which consent shall not be unreasonably withheld. The Company need not
reimburse any expense or indemnity against any loss or liability incurred by the
Trustee through negligence or willful misconduct.
     To secure the Company’s payment obligations in this Section 7.07, the
Trustee shall have a lien prior to the Notes on all money or property held or
collected by the Trustee, in its capacity as Trustee, except money or property
held in trust to pay principal of, premium, if any, and interest on particular
Notes.
     If the Trustee incurs expenses or renders services after the occurrence of
an Event of Default specified in clause (g) or (h) of Section 6.01, the expenses
and the compensation for the services will be intended to constitute expenses of
administration under Title 11 of the United States Bankruptcy Code or any
applicable federal or state law for the relief of debtors.
     The provisions of this Section 7.07 shall survive the resignation or
removal of the Trustee and the termination of this Indenture.
     The Trustee shall comply with the provisions of TIA Section 313(b)(2) to
the extent applicable.
     SECTION 7.08 Replacement of Trustee. A resignation or removal of the
Trustee and appointment of a successor Trustee shall become effective only upon
the successor Trustee’s acceptance of appointment as provided in this
Section 7.08.
     The Trustee may resign at any time by so notifying the Company in writing
at least 30 days prior to the date of the proposed resignation. The Holders of a
majority in principal amount of the outstanding 2010 Notes or 2008 Notes, as the
case may be, voting as a separate class with respect to such Notes may remove
the Trustee by so notifying the Trustee in writing

73



--------------------------------------------------------------------------------



 



and may appoint a successor Trustee with the consent of the Company. The Company
may remove the Trustee if: (i) the Trustee is no longer eligible under Section
7.10; (ii) the Trustee is adjudged a bankrupt or an insolvent; (iii) a receiver
or other public officer takes charge of the Trustee or its property; or (iv) the
Trustee becomes incapable of acting.
     If the Trustee resigns or is removed, or if a vacancy exists in the office
of Trustee for any reason, the Company shall promptly appoint a successor
Trustee. If the successor Trustee does not deliver its written acceptance
required by the next succeeding paragraph of this Section 7.08 within 30 days
after the retiring Trustee resigns or is removed, the retiring Trustee, the
Company or the Holders of a majority in principal amount of the outstanding 2010
Notes or 2008 Notes, as the case may be, voting as a separate class with respect
to such Notes may, at the expense of the Company, petition any court of
competent jurisdiction for the appointment of a successor Trustee.
     A successor Trustee shall deliver a written acceptance of its appointment
to the retiring Trustee and to the Company. Promptly after the delivery of such
written acceptance, subject to the lien provided in Section 7.07, (i) the
retiring Trustee shall transfer all property held by it as Trustee to the
successor Trustee, (ii) the resignation or removal of the retiring Trustee shall
become effective and (iii) the successor Trustee shall have all the rights,
powers and duties of the Trustee under this Indenture. A successor Trustee shall
mail notice of its succession to each Holder. No successor Trustee shall accept
its appointment unless at the time of such acceptance such successor Trustee
shall be qualified and eligible under this Article.
     If the Trustee is no longer eligible under Section 7.10 or shall fail to
comply with TIA Section 310(b), any Holder of Notes who satisfies the
requirements of TIA Section 310(b) may petition any court of competent
jurisdiction for the removal of the Trustee and the appointment of a successor
Trustee. If at any time the Trustee shall cease to be eligible in accordance
with the provisions of this Section 7.08, the Trustee shall resign promptly in
the manner and with the effect provided in this Section with respect to the
Notes.
     The Company shall give notice of any resignation and any removal of the
Trustee and each appointment of a successor Trustee to all Holders of Notes.
     Each notice shall include the name of the successor Trustee and the address
of its Corporate Trust Office.
     Notwithstanding replacement of the Trustee pursuant to this Section 7.08,
the Company’s obligation under Section 7.07 shall continue for the benefit of
the retiring Trustee.
     SECTION 7.09 Successor Trustee by Merger, Etc. If the Trustee consolidates
with, merges or converts into, or transfers all or substantially all of its
corporate trust business to, another corporation or national banking
association, the resulting, surviving or transferee corporation or national
banking association without any further act shall be the successor Trustee with
the same effect as if the successor Trustee had been named as the Trustee
herein, provided such corporation shall be otherwise qualified and eligible
under this Article.
     In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture, any of the Notes

74



--------------------------------------------------------------------------------



 



shall have been authenticated but not delivered, any such successor to the
Trustee may adopt the certificate of authentication of any predecessor trustee,
and deliver such Notes so authenticated; and in case at that time any of the
Notes shall not have been authenticated, any successor to the Trustee may
authenticate such Notes either in the name of any predecessor hereunder or in
the name of the successor to the Trustee; and in all such cases such
certificates shall have the full force that it is anywhere in the Notes or in
this Indenture provided that the certificate of the Trustee shall have.
     SECTION 7.10 Eligibility. This Indenture shall always have a Trustee who
satisfies the requirements of TIA Section 310(a)(1). The Trustee shall have a
combined capital and surplus of at least $25 million as set forth in its most
recent published annual report of condition that is subject to the requirements
of applicable federal or state supervising or examining authority. If at any
time the Trustee shall cease to be eligible in accordance with the provisions of
this Section, the Trustee shall resign immediately in the manner and with the
effect specified in this Article. The Trustee is subject to TIA Section 310(b).
     SECTION 7.11 Money Held In Trust. The Trustee shall not be liable for
interest on any money received by it except as the Trustee may agree with the
Company. Money held in trust by the Trustee need not be segregated from other
funds except to the extent required by law.
     SECTION 7.12 Preferential Collection of Claims Against Company. The Trustee
shall comply with TIA Section 311(a), excluding any creditor relationship listed
in TIA Section 311(b). A Trustee who has resigned or been removed shall be
subject to TIA Section 311(a) to the extent indicated therein.
     SECTION 7.13 Appointment of Co-Trustees or Co-Collateral Agents. (a) At any
time, for the purpose of meeting any legal requirement of any jurisdiction in
which any part of the Collateral may at the time be located, the Trustee shall
have the power and may execute and deliver all instruments necessary to appoint
one or more persons to act as a co-trustee, separate trustee, co-collateral
agent or separate collateral agent, in respect of all or any part of the
Collateral, and to vest in such person, in such capacity and for the benefit of
the Holders, such title to the Collateral, or any part thereof, such powers,
duties, obligations, rights and trusts as the Trustee may consider necessary or
desirable. No co-trustee, separate trustee, co-collateral agent or separate
collateral agent hereunder shall be required to meet the terms of eligibility as
a successor trustee under Section 7.10 and no notice to Holders of the
appointment of any co-trustee, separate trustee, co-collateral agent or separate
collateral agent shall be required.
     (b) Every separate trustee, co-trustee, separate collateral agent or
co-collateral agent shall, to the extent permitted by law, be appointed and act
subject to the following provisions and conditions:
     (i) all rights, powers, duties and obligations conferred or imposed upon
the Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee, co-trustee, separate collateral agent or
co-collateral agent jointly (it being understood that such separate trustee,
co-trustee, separate collateral agent

75



--------------------------------------------------------------------------------



 



or co-collateral agent is not authorized to act separately without the Trustee
joining in such act), except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed the Trustee
shall be incompetent or unqualified to perform such act or acts, in which event
such rights, powers, duties and obligations (including the holding of title to
the Collateral or any portion thereof in any such jurisdiction) shall be
exercised and performed singly by such separate trustee, co-trustee, separate
collateral agent, or co-collateral agent, but solely at the direction of the
Trustee;
     (ii) no trustee, co-trustee, separate collateral agent or co-collateral
agent hereunder shall be personally liable by reason of any act or omission of
any other trustee, co-trustee, separate collateral agent or co-collateral agent
hereunder; and
     (iii) the Trustee may at any time accept the resignation of or remove any
separate trustee, co-trustee, separate collateral agent or co-collateral agent.
     (c) Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees, co-trustees,
separate collateral agents and co-collateral agents, as effectively as if given
to each of them. Every instrument appointing any separate trustee, co-trustee,
separate collateral agent or co-collateral agent shall refer to this Indenture
and the conditions of this Section. Each separate trustee, co-trustee, separate
collateral agent and co-collateral agent upon its acceptance of the trusts
conferred, shall be vested with the estates or property specified in its
instrument of appointment, either jointly with the Trustee or separately, as may
be provided therein, subject to all the provisions of this Indenture,
specifically including every provision of this Indenture relating to the conduct
of, affecting the liability of, or affording protection or rights (including the
rights to compensation, reimbursement and indemnification hereunder) to, the
Trustee. Every such instrument shall be filed with the Trustee.
ARTICLE EIGHT
DISCHARGE OF INDENTURE
     SECTION 8.01 Termination of Company’s and Guarantor’s Obligations. (a) This
Indenture shall cease to be of further effect (except that the Company’s and the
Guarantor’s obligations under Section 7.07 and the Trustee’s and Paying Agent’s
obligations under Section 8.03 shall survive), and the Trustee, on demand of the
Company, shall execute proper instruments acknowledging the satisfaction and
discharge of this Indenture, when:
     (i) either
     (A) all outstanding Notes theretofore authenticated and issued (other than
destroyed, lost or stolen Notes that have been replaced or paid pursuant to
Section 4.01) have been delivered to the Trustee for cancellation; or
     (B) all outstanding Notes not theretofore delivered to the Trustee for
cancellation:
     (1) have become due and payable,

76



--------------------------------------------------------------------------------



 



     (2) will become due and payable at their Stated Maturity within one year,
or
     (3) will be scheduled for redemption by their terms within one year,
     and the Company, in the case of clause (i), (ii) or (iii) above, has
deposited or caused to be deposited with the Trustee as funds (immediately
available to the Holders in the case of clause (i)) in trust for such purpose an
amount of cash or, in the case of clause (ii) or (iii), U.S. Government
Obligations or a combination thereof which, together with earnings thereon, will
be sufficient, in the case of clause (ii) or (iii), in the opinion of a
nationally recognized firm of independent public accountants expressed in a
written certification thereof delivered to the Trustee, to pay and discharge the
entire indebtedness on such Notes for principal, premium, if any, and accrued
and unpaid interest to the date of such deposit (in the case of Notes which have
become due and payable) or to the Stated Maturity or Redemption Date, as the
case may be;
     (1) the Company has paid all other sums payable by it hereunder; and
     (2) the Company has delivered to the Trustee an Officers’ Certificate
stating that all conditions precedent to satisfaction and discharge of this
Indenture have been complied with, together with an Opinion of Counsel to the
same effect.
     (b) The Company and the Guarantor may, subject as provided herein,
terminate all of their obligations under this Indenture (a “Legal Defeasance”)
if:
     (1) the Company has irrevocably deposited or caused to be irrevocably
deposited with the Trustee as trust funds in trust for the purpose of making the
following payments dedicated solely to the benefit of the Holders (i) cash in an
amount, or (ii) U.S. Government Obligations or (iii) a combination thereof,
sufficient, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee, to pay, without consideration of the reinvestment of any such amounts
and after payment of all taxes or other charges or assessments in respect
thereof payable by the Trustee, the principal of, premium, if any, and accrued
and unpaid interest on the Notes on the Stated Maturity of such payments in
accordance with the terms of this Indenture and the Notes, and to pay all other
sums payable by it hereunder; provided that the Trustee shall have been
irrevocably instructed to apply such money and/or the proceeds of such U.S.
Government Obligations to the payment of said principal, premium, if any, and
interest with respect to the Notes as the same shall become due;
     (2) the Company has delivered to the Trustee an Officers’ Certificate
stating that all conditions precedent to the Legal Defeasance contemplated by
this provision have been complied with, and an Opinion of Counsel to the same
effect;
     (3) immediately after giving effect to such deposit on a pro forma basis,
no Event of Default or event that after the giving of notice or lapse of time or
both would become an Event of Default, shall have occurred and be continuing on
the date of such deposit or, during the period ending on the 123rd day after the

77



--------------------------------------------------------------------------------



 



date of such deposit (it being understood that this condition shall not be
deemed satisfied until the expiration of such period);
     (4) the Company shall have delivered to the Trustee (1) either an Opinion
of Counsel to the effect that, based on (and accompanied by a copy of) a ruling
of the Internal Revenue Service unless there has been a change in U.S. Federal
income tax law occurring after the date of this Indenture such that a ruling is
no longer required, the Holders of Notes will not recognize income, gain or loss
for U.S. Federal income tax purposes as a result of the Company’s exercise of
its option under this Section 8.01(b) and will be subject to U.S. Federal income
tax on the same amounts, in the same manner and at the same times as would have
been the case if such option had not been exercised; or a ruling directed to the
Trustee received from the Internal Revenue Service to the same effect as the
aforementioned Opinion of Counsel and (2) an Opinion of Counsel to the effect
that the creation of the defeasance trust does not violate the Investment
Company Act of 1940 after the passage of 123 days and following the deposit
(except, with respect to any trust funds for the account of any Holder of Notes
who may be deemed to be an “insider” for purposes of the United States
Bankruptcy Code, after one year following the deposit), the trust funds will not
be subject to the effect of Section 547 of the United States Bankruptcy Code or
Section 15 of the New York Debtor and Creditor Law;
     (5) if at such time either the 2010 Notes or 2008 Notes are listed on a
national securities exchange, the Company has delivered to the Trustee an
opinion of counsel to the effect that such Notes will not be delisted as a
result of such deposit, defeasance and discharge.
     (6) such deposit and discharge will not result in a breach or violation of,
or constitute a default under, any other agreement or instrument to which the
Company or any of its Subsidiaries is bound; and
     (7) such deposit and discharge shall not cause the Trustee to have a
conflicting interest as defined in TIA Section 310(b).
     In such event, payment of the Notes may not be accelerated because of an
Event of Default, Article Ten and the other provisions of this Indenture shall
cease to be of further effect (except as provided in the next succeeding
paragraph), and the Trustee, on demand of the Company, shall execute proper
instruments acknowledging satisfaction and discharge under this Indenture.
     However, the Company’s (and, to the extent applicable, the Guarantor’s)
obligations in Sections 2.03, 2.04, 2.05, 2.06, 2.07, 2.08, 2.09, 2.14, 4.01,
4.02, 7.08 and 8.04 and the Trustee’s and Paying Agent’s obligations in
Section 8.03 shall survive until the Notes are no longer outstanding.
Thereafter, only the Company’s and the Guarantor’s obligations in Section 7.07
and the Trustee’s and Paying Agent’s obligations in Section 8.03 shall survive
such satisfaction and discharge.

78



--------------------------------------------------------------------------------



 



     After such irrevocable deposit made pursuant to this Section 8.01(b) and
satisfaction of the other conditions set forth herein, the Trustee, on demand of
the Company, shall execute proper instruments acknowledging satisfaction and
discharge under this Indenture.
     (c) The Company and the Guarantor may, subject as provided herein, be
released from their respective obligations to comply with, and shall have no
liability in respect of any term, condition or limitation, set forth in
Section 4.03 through Section 4.12 and Section 4.14 through Section 4.19, clauses
(3) and (4) of Section 5.01, clause (c) of Section 6.01 with respect to such
clauses (3) and (4) of Section 5.01, clause (d) of Section 6.01 with respect to
such other covenants and clauses (d) and (e) of Section 6.01 and in Article Ten,
and such omission to comply with Section 4.03 through Section 4.12 and
Section 4.14 through Section 4.19, clauses (3) and (4) of Section 5.01, clause
(c) of Section 6.01 with respect to such clauses (3) and (4) of Section 5.01,
clause (d) of Section 6.01 with respect to such other covenants and clauses
(d) and (e) of Section 6.01 and in Article Ten shall not constitute an Event of
Default under Section 6.01 (“Covenant Defeasance”), with the remainder of this
Indenture and such Notes unaffected thereby if:
     (1) the Company has irrevocably deposited or caused to be irrevocably
deposited with the Trustee as trust funds in trust for the purpose of making the
following payments dedicated solely to the benefit of the Holders (i) cash in an
amount, or (ii) U.S. Government Obligations or (iii) a combination thereof,
sufficient, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee, to pay, without consideration of the reinvestment of any such amounts
and after payment of all taxes or other charges or assessments in respect
thereof payable by the Trustee, the principal of and premium, if any, and
accrued and unpaid interest on the Notes on the Stated Maturity of such payments
in accordance with the terms of this Indenture and the Notes and to pay all
other sums payable by it hereunder; provided that the Trustee shall have been
irrevocably instructed to apply such money and/or the proceeds of such U.S.
Government Obligations to the payment of said principal, premium, if any, and
accrued and unpaid interest with respect to the Notes as the same shall become
due;
     (2) the Company has delivered to the Trustee an Officers’ Certificate
stating that all conditions precedent to the Covenant Defeasance contemplated by
this provision have been complied with, and an Opinion of Counsel to the same
effect;
     (3) immediately after giving effect to such deposit on a pro forma basis,
no Default or Event of Default or event that after the giving of notice or lapse
of time or both would become an Event of Default shall have occurred and be
continuing on the date of such deposit or, during the period ending on the 123rd
day after the date of such deposit (it being understood that this condition
shall not be deemed satisfied until the expiration of such period);
     (4) the Company shall have delivered to the Trustee (1) either an Opinion
of Counsel (which may be subject to customary assumptions and

79



--------------------------------------------------------------------------------



 



limitations) to the effect that, based on (and accompanied by a copy of) a
ruling of the Internal Revenue Service unless there has been a change in U.S.
Federal income tax law occurring after the date of this Indenture such that a
ruling is no longer required, the Holders of Notes will not recognize income,
gain or loss for U.S. Federal income tax purposes as a result of the Company’s
exercise of its option under this Section 8.01(c) and will be subject to U.S.
Federal income tax on the same amount, in the same manner and at the same times
as would have been the case if such option had not been exercised; or a ruling
directed to the Trustee received from the Internal Revenue Service to the same
effect as the aforementioned Opinion of Counsel and (2) an Opinion of Counsel
(which may be subject to customary assumptions and limitations) to the effect
that the creation of the defeasance trust does not violate the Investment
Company Act of 1940 after the passage of 123 days and following the deposit
(except, with respect to any trust funds for the account of any Holder of Notes
who may be deemed to be an “insider” for purposes of the United States
Bankruptcy Code, after one year following the deposit), the trust funds will not
be subject to the effect of Section 547 of the United States Bankruptcy Code or
Section 15 of the New York Debtor and Creditor Law;
     (5) such Covenant Defeasance will not result in a breach or violation of,
or constitute a default under, any other agreement or instrument to which the
Company or any of its Subsidiaries is bound; and
     (6) such Covenant Defeasance shall not cause the Trustee to have a
conflicting interest as defined in TIA Section 310(b).
     (d) In order to have money available on a payment date to pay principal of
or premium, if any, or accrued and unpaid interest on the Notes, the U.S.
Government Obligations shall be payable as to principal or interest on or before
such payment date in such amounts as will provide the necessary money.
     (e) The Company may exercise its Legal Defeasance option under
Section 8.01(b) notwithstanding its prior exercise of its Covenant Defeasance
option under Section 8.01(c).
     SECTION 8.02 Application Of Trust Money. The Trustee or a trustee
satisfactory to the Trustee and the Company shall hold in trust money or U.S.
Government Obligations deposited with it pursuant to Section 8.01. It shall
apply the deposited money and the money from U.S. Government Obligations through
the Paying Agent and in accordance with this Indenture to the payment of
principal of, premium, if any, and accrued and unpaid interest on the Notes with
respect to which the deposit was made.
     SECTION 8.03 Repayment to Company. The Trustee and the Paying Agent shall
promptly pay to the Company upon written request any excess money or securities
held by them at any time. Subject to the requirements of any applicable
abandoned property laws, the Trustee and the Paying Agent shall pay to the
Company upon written request any money held by them for the payment of
principal, premium, if any, or accrued and unpaid

80



--------------------------------------------------------------------------------



 



interest that remains unclaimed for two years after the date upon which such
payment shall have become due; provided, however, that the Company shall have
either caused notice of such payment to be mailed to each Holder entitled
thereto no less than 30 days prior to such repayment or within such period shall
have published such notice in a financial newspaper of widespread circulation
published in The City of New York.
     After payment to the Company, Holders entitled to the money must look to
the Company for payment as general creditors unless an applicable abandoned
property law designates another Person, and all liability of the Trustee and the
Paying Agent with respect to such money shall cease.
     SECTION 8.04 Reinstatement. If the Trustee or the Paying Agent is unable to
apply any money or U.S. Government Obligations in accordance with Section 8.01
by reason of any legal proceeding or by reason of any order or judgment of any
court or governmental authority enjoining, restraining or otherwise prohibiting
such application, the obligations of the Company and the Guarantor under this
Indenture and the Notes shall be revived and reinstated as though no deposit had
occurred pursuant to Section 8.01 until such time as the Trustee or the Paying
Agent is permitted to apply all such money or U.S. Government Obligations in
accordance with Section 8.01; provided, however, that if the Company or the
Guarantor has made any payment of principal of or interest on any Notes because
of the reinstatement of its obligations, the Company or the Guarantor, as the
case may be, shall be subrogated to the rights of the Holders of such Notes to
receive such payment from the money or U.S. Government Obligations held by the
Trustee or the Paying Agent.
ARTICLE NINE
AMENDMENTS, SUPPLEMENTS AND WAIVERS
     SECTION 9.01 Without Consent of Holders. The Company, when authorized by a
resolution of its Board of Directors (as evidenced by a Board Resolution
delivered to the Trustee), the Guarantor and the Trustee may amend or supplement
this Indenture and the Security Documents or the 2010 Notes or 2008 Notes, as
the case may be, without notice to or the consent of any Holder:
     (1) to cure any ambiguity, defect or inconsistency in this Indenture;
     (2) to comply with Article Five or Section 4.07;
     (3) to comply with any requirements of the Commission in connection with
the qualification of this Indenture under the TIA;
     (4) to evidence and provide for the acceptance of appointment hereunder by
a successor Trustee;
     (5) to provide for uncertificated Notes in addition to or in place of
certificated Notes;
     (6) to make any change that, in the good faith opinion of the Board of
Directors, does not materially and adversely affect the rights of any Holders;

81



--------------------------------------------------------------------------------



 



     (7) add any additional assets as Collateral; or
     (8) release Collateral from the Lien of this Indenture and the Security
Documents when permitted or required by this Indenture or the Security Documents
and to otherwise give effect to Section 11.03.
     SECTION 9.02 With Consent of Holders. Subject to Sections 6.04 and 6.07 and
without prior notice to the Holders, the Company, when authorized by its Board
of Directors (as evidenced by a Board Resolution delivered to the Trustee), the
Guarantor and the Trustee may amend this Indenture, the 2010 Notes or 2008
Notes, as the case may be, and the Security Documents with the written consent
of the Holders of a majority in aggregate principal amount of the 2010 Notes or
2008 Notes, as the case may be, then outstanding affected by such amendment, and
the Holders of a majority in aggregate principal amount of the 2010 Notes or
2008 Notes, as the case may be, then outstanding affected by written notice to
the Trustee may waive future compliance by the Company with any provision of
this Indenture, their respective Notes or the Security Documents.
     Notwithstanding the provisions of this Section 9.02, without the consent of
each Holder affected, an amendment or waiver, including a waiver pursuant to
Section 6.04, may not:
     (i) change the Stated Maturity of the principal of, or any installment of
interest on, any Note;
     (ii) reduce the principal amount of, premium, if any, or interest on any
Note;
     (iii) change the optional redemption dates or optional redemption prices of
the Notes from that stated under Article Three;
     (iv) change any place or currency of payment of principal of, premium, if
any, or interest on, any Note;
     (v) impair the right to institute suit for the enforcement of any payment
on or after the Stated Maturity (or, in the case of redemption, on or after the
Redemption Date) of any Note;
     (vi) reduce the percentage or principal amount of outstanding Notes the
consent of whose Holders is necessary to modify or amend this Indenture or to
waive compliance with certain provisions of or certain Defaults under this
Indenture;
     (vii) waive a default in the payment of principal of, premium, if any, or
interest on, any Note;
     (viii) release any Guarantor from its Note Guarantee, except as provided
under this Indenture; or
     (ix) amend, change or modify the obligation of the Company to make and
consummate an Offer to Purchase under Section 4.11 after the obligation to make
such Offer to Purchase has arisen or the obligation of the Company to make and
consummate

82



--------------------------------------------------------------------------------



 



an Offer to Purchase under Section 4.12 after a Change of Control has occurred,
including, in each case, amending, changing or modifying any definition relating
thereto.
     It shall not be necessary for the consent of the Holders under this
Section 9.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it shall be sufficient if such consent approves the
substance thereof.
     After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Company shall mail to the Holders affected thereby a notice
briefly describing the amendment, supplement or waiver. The Company will mail
supplemental indentures to Holders upon request. Any failure of the Company to
mail such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such supplemental indenture or waiver.
     SECTION 9.03 Revocation and Effect of Consent. Until an amendment or waiver
becomes effective, a consent to it by a Holder is a continuing consent by the
Holder and every subsequent Holder of a Note or portion of a Note that evidences
the same debt as the Note of the consenting Holder, even if notation of the
consent is not made on any Note. However, any such Holder or subsequent Holder
may revoke the consent as to its Note or portion of its Note. Such revocation
shall be effective only if the Trustee receives the notice of revocation before
the date the amendment, supplement or waiver becomes effective. An amendment,
supplement or waiver shall become effective on receipt by the Trustee of written
consents from the Holders of the requisite percentage in principal amount of the
outstanding Notes.
     The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to consent to any amendment,
supplement or waiver. If a record date is fixed, then, notwithstanding the last
two sentences of the immediately preceding paragraph, those persons who were
Holders at such record date (or their duly designated proxies) and only those
persons shall be entitled to consent to such amendment, supplement or waiver or
to revoke any consent previously given, whether or not such persons continue to
be Holders after such record date. No such consent shall be valid or effective
for more than 90 days after such record date.
     After an amendment, supplement or waiver becomes effective, it shall bind
every Holder unless it is of the type described in the second paragraph of
Section 9.02. In case of an amendment or waiver of the type described in the
second paragraph of Section 9.02, the amendment or waiver shall bind each Holder
who has consented to it and every subsequent Holder of a Note that evidences the
same indebtedness as the Note of the consenting Holder.
     SECTION 9.04 Notation on or Exchange Of Notes. If an amendment, supplement
or waiver changes the terms of a Note, the Trustee may require the Holder to
deliver such Note to the Trustee. At the Company’s expense, the Trustee may
place an appropriate notation on the Note about the changed terms and return it
to the Holder and the Trustee may place an appropriate notation on any Note
thereafter authenticated. Alternatively, if the Company or the Trustee so
determines, the Company in exchange for the Note shall issue and the Trustee
shall authenticate a new Note that reflects the changed terms. Failure to make
the appropriate notation, or issue a new Note, shall not affect the validity and
effect of such amendment, supplement or waiver.

83



--------------------------------------------------------------------------------



 



     SECTION 9.05 Trustee to Sign Amendments, Etc. The Trustee shall be provided
with, and shall be fully protected in relying upon, an Opinion of Counsel and an
Officer’s Certificate, each stating that the execution of any amendment,
supplement or waiver authorized pursuant to this Article Nine is authorized or
permitted by this Indenture and by the Intercreditor Agreement and that it will
be valid and binding upon the Company. Subject to the preceding sentence, the
Trustee shall sign such amendment, supplement or waiver if the same does not
adversely affect the rights, duties, liabilities or immunities of the Trustee.
Notwithstanding the foregoing sentence, the Trustee may execute any such
amendment, supplement or waiver, even if it affects the Trustee’s own rights,
duties or immunities under this Indenture or otherwise.
     SECTION 9.06 Conformity With Trust Indenture Act. Every amendment to this
Indenture and supplemental indenture executed pursuant to this Article Nine
shall conform to the requirements of the TIA as then in effect.
ARTICLE TEN
GUARANTEE
     SECTION 10.01 Guarantee. Subject to this Article Ten, the Guarantor hereby
fully and unconditionally guarantees to each Holder of a Note and to the Trustee
and its successors and assigns, irrespective of the validity and enforceability
of this Indenture, the Notes or the obligations of the Company hereunder or
thereunder, that: (a) the principal of, premium, if any, and interest on the
Notes will be promptly paid in full when due, whether at maturity, by
acceleration, redemption or otherwise, and interest on the overdue principal of,
premium, if any, and interest on the Notes, if any, if lawful, and all other
obligations of the Company to the Holders or the Trustee hereunder or thereunder
will be promptly paid in full or performed, all in accordance with the terms
hereof and thereof; and (b) in the case of any extension of time of payment or
renewal of any Notes or any of such other obligations, that the same will be
promptly paid in full when due or performed in accordance with the terms of the
extension or renewal, whether at stated maturity, by acceleration or otherwise.
Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Guarantor shall be obligated to pay the same
immediately. The Guarantor agrees that this is a guarantee of payment and not a
guarantee of collection.
     The Guarantor hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Company, any action
to enforce the same or any other circumstance that might otherwise constitute a
legal or equitable discharge or defense of a guarantor. The Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands whatsoever
and covenant that this Guarantee shall not be discharged except by complete
performance of the obligations contained in the Notes and this Indenture.
     If any Holder or the Trustee is required by any court or otherwise to
return to the Company, the Guarantor or any custodian, trustee, liquidator or
other similar official acting in

84



--------------------------------------------------------------------------------



 



relation to either the Company or the Guarantor, any amount paid by either to
the Trustee or such Holder, this Guarantee, to the extent theretofore
discharged, shall be reinstated in full force and effect.
     The Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. The Guarantor
further agrees that, as between the Holders and the Trustee, (x) the maturity of
the obligations guaranteed hereby may be accelerated as provided in Article Six
for the purposes of this Guarantee, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any declaration of acceleration of
such obligations as provided in Article Six, such obligations (whether or not
due and payable) shall forthwith become due and payable by the Guarantor for the
purpose of this Guarantee.
     SECTION 10.02 Limitation on Guarantor Liability. The Guarantor, and by its
acceptance of Notes, each Holder, hereby confirms that it is the intention of
all such parties that the Guarantee not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar federal or state law to
the extent applicable to any Guarantee. To effectuate the foregoing intention,
the Trustee, the Holders and the Guarantor hereby irrevocably agree that the
obligations of the Guarantor under its Guarantee and this Article Ten shall be
limited to the maximum amount as will, after giving effect to such maximum
amount and all other contingent and fixed liabilities of the Guarantor that are
relevant under such laws, result in the obligations of such Guarantor under its
Guarantee to not constitute a fraudulent transfer or conveyance.
     SECTION 10.03 Execution And Delivery Of The Guarantee. To evidence its
Guarantee set forth in Section 10.01, the Guarantor hereby agrees that a
notation of such Guarantee, substantially in the form included in the Note
annexed hereto as Exhibit A-1 and Exhibit A-2, shall be endorsed by an Officer
of such Guarantor on each Note authenticated and delivered by the Trustee and
that this Indenture shall be executed on behalf of such Guarantor by its
President, any Vice President, Secretary or Treasurer.
     The Guarantor hereby agrees that its Guarantee set forth in Section 10.01
shall remain in full force and effect notwithstanding any failure to endorse on
each Note a notation of such Guarantee.
     If an Officer whose signature is on this Indenture or on the Guarantee no
longer holds that office at the time the Trustee authenticates the Note on which
a Guarantee is endorsed, the Guarantee shall be valid nevertheless.
     The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Guarantee set forth in this
Indenture on behalf of the Guarantor.
     In the event that the Company creates or acquires any new Subsidiaries
subsequent to the date of this Indenture, if required by Section 4.07, the
Company shall cause

85



--------------------------------------------------------------------------------



 



such Subsidiaries to execute supplemental indentures to this Indenture and
Guarantees in accordance with Section 4.07 and this Article Ten, to the extent
applicable.
ARTICLE ELEVEN
COLLATERAL AND SECURITY DOCUMENTS
     SECTION 11.01 Collateral and Security Documents. (a) In order to secure the
due and punctual payment of the Notes, the Company and Holdings have entered
into the Security Agreement and the other Security Documents to create the
Junior Liens on the Collateral in accordance with the terms thereof. Pursuant to
the provisions of the Security Agreement, the other Security Documents and this
Indenture, the rights and remedies of the Trustee and the Holders of the Notes
in the Collateral shall be subordinate and subject to the rights and remedies of
the holders of the Senior Liens in accordance with the terms of the
Intercreditor Agreement and the other Security Documents. The terms “Senior
Lender Claims” and “Noteholder Claims” as used in this Indenture shall have the
meanings given to them in the Intercreditor Agreement.
     (b) Each Holder of a Note, by accepting such Note, agrees to all of the
terms and provisions of the Security Agreement and the other Security Documents.
     (c) The Company shall not, and shall not cause or permit any Guarantor to,
intentionally grant a Lien on any of its Collateral to the collateral agent
under the Credit Agreement for the benefit of the lenders under the Credit
Agreement unless a Junior Lien is created contemporaneously in favor of the
Collateral Agent for the benefit of the Trustee (on behalf of the Trustee and
the Holders of the Notes) with respect to such property or assets.
     (d) The Collateral Agent is hereby authorized and directed to enter into
the Intercreditor Agreement and the Security Agreement, and to execute such
agreements as attorney-in-fact on behalf of the Holders, and take any and all
actions required or permitted by the terms hereof and thereof.
     SECTION 11.02 Application of Proceeds of Collateral. Upon any realization
upon the Collateral by the Collateral Agent, the proceeds thereof shall be
applied in accordance with the terms of the Intercreditor Agreement and the
terms hereof.
     SECTION 11.03 Possession, Use and Release of Collateral. (a) Unless an
Event of Default shall have occurred and be continuing, subject to the terms of
the Security Documents, the Company and the Guarantor will have the right to
remain in possession and retain exclusive control of the Collateral securing the
Notes and the Guarantee (other than any cash, securities, obligations and cash
equivalents constituting part of the Collateral and under the control of the
Collateral Agent in accordance with the provisions of the Security Documents and
other than as set forth in the Security Documents), to freely operate the
Collateral and to collect, invest and dispose of any income thereon.
     (b) Each Holder, by accepting such Note, acknowledges that (i) the Security
Documents shall provide that so long as any Senior Lender Claims (or any
commitments or letters of credit in respect thereof) are outstanding, the
holders of Senior Lender Claims shall have the exclusive right and authority to
determine the release, sale, or other disposition with

86



--------------------------------------------------------------------------------



 



respect to the Collateral and to change, waive or vary the Security Documents,
and (ii) the Trustee or Holders will not be entitled to take any action
whatsoever with respect to the Collateral and the holders of the Senior Lender
Claims may (x) direct the Collateral Agent to take, or may take on behalf of the
Collateral Agent, actions with respect to the Collateral (including the release
of the Collateral and the manner of realization) without the consent of the
Holders or the Trustee and (y) agree to modify the Security Documents, without
the consent of the Holders or the Trustee, to secure additional Indebtedness and
additional secured creditors in accordance with the terms hereof and thereof.
Subject to the terms of the Security Documents, if at any time or from time to
time Collateral that also secures the Senior Lender Claims is released or
otherwise disposed of pursuant to the terms of the relevant governing documents,
as applicable, such Collateral securing the Notes and any Guarantee shall be
automatically released or disposed of; provided, however, that if an Event of
Default under this Indenture exists as of the date on which the Senior Lender
Claims are repaid in full, the Collateral securing the Notes and the Guarantee
shall not be released until such Event of Default and all other Events of
Default shall have been cured or otherwise waived except to the extent such
Collateral was disposed of in order to repay the Senior Lender Claims. Each
Holder of a Note, by accepting such Note, directs the Collateral Agent to take
such actions as directed by the holders of the Senior Lender Claims in
accordance with this Section 11.03(b).
     (c) At such time as (i) the Senior Lender Claims have been paid in full in
cash in accordance with the terms thereof, and all commitments and letters of
credit thereunder have been terminated, or (ii) the holders of Senior Lender
Claims have released their Senior Liens on all or any portion of the Collateral,
the Junior Liens on the Collateral shall also be automatically released to the
same extent; provided, however, that (x) in the case of clause (i) of this
sentence, if an Event of Default under this Indenture exists as of the date on
which the Senior Lender Claims are repaid in full or terminated as described in
clause (i), the Junior Liens on the Collateral shall not be released except to
the extent the Collateral or any portion thereof was disposed of in order to
repay the Senior Lender Claims secured by the Collateral, and thereafter, the
Trustee (acting at the direction of the Holders of a majority of outstanding
principal amount of Notes) shall have the right to direct the Collateral Agent
to foreclose upon the Collateral (but in such event, the Junior Liens shall be
released when such Event of Default and all other Events of Default under this
Indenture cease to exist), or (y) in the case of clause (ii) of this sentence,
if the Senior Lender Claims (or any portion thereof) are thereafter secured by
assets that would constitute Collateral, the Notes and the Guarantee shall then
be secured by a Junior Lien on such Collateral, to the same extent provided
pursuant to the Security Documents as then in effect immediately prior to the
release of the Liens on the Collateral. If the Company subsequently enters into
a new Credit Agreement or other Senior Lender Claims that are secured by assets
of the Company and/or its Restricted Subsidiaries of the type constituting
Collateral, then the Notes shall be secured at such time by a Junior Lien on the
collateral securing such Senior Lender Claims (to the extent such assets are of
the type that constitute Collateral) to the same extent (in all material
respects) and with the same (in all material respects) priorities, consent
rights and provisions regarding release of Collateral and other provisions set
forth in the Security Documents as then in effect immediately prior to the
release of the Liens on the Collateral.
     (d) Notwithstanding the provisions set forth in this Section 11.03, the
Company and its Subsidiaries may, without any release or consent by the
Collateral Agent or the

87



--------------------------------------------------------------------------------



 



Trustee, perform a number of activities in the ordinary course in respect of the
Collateral to the extent permitted pursuant to the Security Documents and this
Indenture.
     SECTION 11.04 Opinion of Counsel. So long as the Security Documents have
not been terminated in accordance with the terms thereof, the Company shall
deliver to the Trustee, so long as such delivery is required by Section 314(b)
of the TIA, on the Closing Date and thereafter, at least annually, within
30 days of June 1 of each year (commencing with June 1, 2004), an Opinion of
Counsel either stating that in the opinion of such counsel, such action has been
taken with respect to the recording, filing, rerecording and refiling of this
Indenture or any Security Document as is necessary to maintain the Security
Interests, and reciting the details of such action, or stating that in the
opinion of such counsel, no such action is necessary to maintain such Security
Interests.
     SECTION 11.05 Further Assurances. The Company and the Guarantor shall, at
its own expense, make, execute, endorse, acknowledge, file and/or deliver to the
Collateral Agent from time to time such lists, descriptions and designations of
its Collateral, warehouse receipts, receipts in the nature of warehouse
receipts, bills of lading, documents of title, vouchers, invoices, schedules,
confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the Security Interests, which are appropriate or
advisable or which the Collateral Agent under the Security Documents may deem
reasonably appropriate or advisable to perfect, preserve or protect its Security
Interest in the Collateral.
     The Company and Guarantor shall, at their own expense, with respect to
Collateral securing Noteholder Claims, promptly after the Closing Date take all
action to ensure that the corresponding actions (including actions with respect
to the granting of security interests and liens and the perfection thereof),
execution and delivery of documents and instruments with respect to collateral
securing the obligations under the Credit Agreement are taken with respect to
the Collateral, including without limitation, (x) delivering to the Collateral
Agent additional Security Documents and other documents and (y) taking all other
action, as may be required pursuant to that certain Letter Agreement dated as
the Closing Date among the Company and Bank of America, N.A., as Administrative
Agent (the “Post Closing Letter”), corresponding to the security documents and
the other documents required to be delivered pursuant to the Post Closing
Letter, in each such case at such times as are set forth therein.
     SECTION 11.06 Trust Indenture Act Requirements. The release of any
Collateral from the Junior Lien of any of the Security Documents or the release
of, in whole or in part, the Junior Liens created by any of the Security
Documents, will not be deemed to impair the Security Interests in contravention
of the provisions hereof if and to the extent the Collateral or Junior Liens are
released pursuant to the applicable Security Documents and pursuant to the terms
hereof. Each Holder of the Notes acknowledges that a release of Collateral or
Liens strictly in accordance with the terms of the Security Documents and the
terms hereof will not be deemed for any purpose to be an impairment of the
Security Documents or otherwise contrary to the terms of this Indenture. So long
as any Senior Lender Claims are outstanding, the Company and the Guarantor shall
comply with TIA Section 314(d) relating to the release of property or securities
from the Junior Lien hereof but only to the extent required by the TIA.

88



--------------------------------------------------------------------------------



 



     SECTION 11.07 Suits to Protect Collateral. Subject to the provisions of the
Security Documents, the Trustee shall have the authority to direct the
Collateral Agent to institute and to maintain such suits and proceedings as the
Trustee may deem expedient to prevent any impairment of the Collateral by any
acts that may be unlawful or in violation of any of the Security Documents or
this Indenture, and such suits and proceedings as the Trustee may deem expedient
to preserve or protect its interests and the interests of the Holders of the
Notes in the Collateral (including suits or proceedings to restrain the
enforcement of or compliance with any legislative or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of, or compliance with, such enactment, rule or order would
impair the Security Interests or be prejudicial to the interests of the Holders
of the Notes).
     SECTION 11.08 Purchaser Protected. In no event shall any purchaser in good
faith or other transferee of any property purported to be released hereunder be
bound to ascertain the authority of the Trustee to direct the Collateral Agent
to execute the release or to inquire as to the satisfaction of any conditions
required by the provisions hereof for the exercise of such authority or to see
to the application of any consideration given by such purchaser or other
transferee; nor shall any purchaser or other transferee of any property or
rights permitted to be sold by this Article Eleven, be under obligation to
ascertain or inquire into the authority of the Company or any Guarantor, as
applicable, to make any such sale or other transfer.
     SECTION 11.09 Powers Exerciseable by Receiver or Trustee. In case the
Collateral shall be in the possession of a receiver or trustee, lawfully
appointed, the powers conferred in this Article Eleven upon the Company or any
Guarantor, as applicable, with respect to the release, sale or other disposition
of such property may be exercised by such receiver or trustee, and an instrument
signed by such receiver or trustee shall be deemed the equivalent of any similar
instrument of the Company or any Guarantor, as applicable, or of any officer or
officers thereof required by the provisions of this Article Eleven.
     SECTION 11.10 Release Upon Termination of Company’s Obligations. In the
event that the Company delivers an Officers’ Certificate and Opinion of Counsel
certifying that its obligations under this Indenture have been satisfied and
discharged by complying with the provisions of Article Eight, the Trustee shall
(i) execute, deliver and authorize such releases, termination statements and
other instruments (in recordable form, where appropriate) as the Company or any
Guarantor, as applicable, may reasonably request to evidence the termination of
the Security Interests created by the Security Documents and (ii) not be deemed
to hold the Security Interests for its benefit and the benefit of the Holders of
the Notes.
     SECTION 11.11 Limitation On Duty Of Trustee In Respect Of Collateral
     (a) Beyond the exercise of reasonable care in the custody thereof, the
Trustee shall have no duty as to any Collateral in its possession or control or
in the possession or control of any agent or bailee or any income thereon or as
to preservation of rights against prior parties or any other rights pertaining
thereto and the Trustee shall not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any security interest in the Collateral. The Trustee shall be
deemed to have exercised reasonable care in the custody of the Collateral in its
possession if the Collateral is accorded treatment substantially

89



--------------------------------------------------------------------------------



 



equal to that which it accords its own property and shall not be liable or
responsible for any loss or diminution in the value of any of the Collateral, by
reason of the act or omission of any carrier, forwarding agency or other agent
or bailee selected by the Trustee in good faith.
     The Trustee shall not be responsible for the existence, genuineness or
value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any action or omission to act on its part
hereunder, except to the extent such action or omission constitutes gross
negligence, bad faith or willful misconduct on the part of the Trustee, for the
validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title of the Company to the
Collateral, for insuring the Collateral or for the payment of taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of
the Collateral. The Trustee shall have no duty to ascertain or inquire as to the
performance or observance of any of the terms of this Indenture or the Security
Documents by the Company or the Collateral Agent.
     SECTION 11.12 Authorization of Trustee. The Trustee is hereby authorized to
enter into, or cause any co-collateral agent to enter into, any Security
Document or any other document necessary or appropriate in connection with any
such Security Document. The Trustee shall have no duty to act outside of the
United States in respect of any Collateral located in any jurisdiction other
than the United States (“Foreign Collateral”) but shall to the extent required
to create Liens on the Foreign Collateral, or on part thereof, for the benefit
of the Holders and at the specific request of and consultation with the Issuer
and the Guarantor, appoint for and on behalf of the Holders one of more
co-collateral agents to act on behalf of the Holders with respect to such
Foreign Collateral.
ARTICLE TWELVE
MISCELLANEOUS
     SECTION 12.01 Trust Indenture Act of 1939. Prior to the effectiveness of
the Registration Statement, this Indenture shall incorporate and be governed by
the provisions of the TIA that are required to be part of and to govern
indentures qualified under the TIA. After the effectiveness of the Registration
Statement, this Indenture shall be subject to the provisions of the TIA that are
required to be a part of this Indenture and shall, to the extent applicable, be
governed by such provisions. If any provision of this Indenture limits,
qualifies or conflicts with the duties imposed by the TIA Section 318(c), the
imposed duties shall control.
     SECTION 12.02 Notices. Any notice or communication shall be sufficiently
given if in writing and delivered in person, mailed by first-class mail or sent
by telecopier transmission addressed as follows:

90



--------------------------------------------------------------------------------



 



if to the Company or the Guarantor:
American Color Graphics, Inc.
100 Winners Circle
Brentwood, Tennessee 37027
Attention: Secretary
Fax: 615-377-0331
if to the Trustee:
The Bank of New York Trust Company, N.A.
100 Ashford Center North
Suite 520
Atlanta, Georgia
Attention: Corporate Trust Administration
Fax: 770-698-5195
     The Company, the Guarantor or the Trustee by notice to the others may
designate additional or different addresses for subsequent notices or
communications.
     Any notice or communication mailed to a Holder shall be mailed to it at its
address as it appears on the Security Register by first-class mail and shall be
sufficiently given to him if so mailed within the time prescribed. Any notice or
communication shall also be so mailed to any Person described in TIA
Section 313(c), to the extent required by the TIA. Copies of any such
communication or notice to a Holder shall also be mailed to the Trustee and each
Agent at the same time.
     Failure to mail a notice or communication to a Holder as provided herein or
any defect in any such notice or communication shall not affect its sufficiency
with respect to other Holders. Except for a notice to the Trustee, which is
deemed given only when received, and except as otherwise provided in this
Indenture, if a notice or communication is mailed in the manner provided in this
Section 12.02, it is duly given, whether or not the addressee receives it.
     Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee, but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.
     In case by reason of the suspension of regular mail service or by reason of
any other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Trustee shall constitute
a sufficient notification for every purpose hereunder.
     Holders may communicate pursuant to TIA Section 312(b) with other Holders
with respect to their rights under this Indenture or the Notes. The Company, the
Trustee, the Registrar and anyone else shall have the protection of TIA
Section 312(c).

91



--------------------------------------------------------------------------------



 



     SECTION 12.03 Certificate And Opinion As To Conditions Precedent.
     Upon any request or application by the Company to the Trustee to take or
refrain from taking any action under this Indenture, the Company shall furnish
to the Trustee:
     (i) an Officers’ Certificate stating that, in the opinion of the signers,
all conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with; and
     (ii) an Opinion of Counsel stating that, all such conditions precedent have
been complied with, provided that no such opinion shall be required in
connection with any initial issuance of the Notes.
     SECTION 12.04 Statements Required in Certificate or Opinion. Each
certificate or opinion with respect to compliance with a condition or covenant
provided for in this Indenture (other than pursuant to Section 4.19) shall
include:
     (i) a statement that each person signing such certificate or opinion has
read such covenant or condition and the definitions herein relating thereto;
     (ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statement or opinion contained in such certificate
or opinion is based;
     (iii) a statement that, in the opinion of each such person, he has made
such examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
     (iv) a statement as to whether or not, in the opinion of each such person,
such condition or covenant has been complied with; provided, however, that, with
respect to matters of fact, an Opinion of Counsel may rely on an Officers’
Certificate or certificates of public officials.
     SECTION 12.05 Rules by Trustee, Paying Agent or Registrar. The Trustee,
Paying Agent or Registrar may make reasonable rules for its functions.
     SECTION 12.06 Payment Date Other Than a Business Day. If an Interest
Payment Date, Redemption Date, Payment Date, Stated Maturity or date of maturity
of any Note shall not be a Business Day, then payment of principal of, premium,
if any, or interest on such Note, as the case may be, need not be made on such
date, but may be made on the next succeeding Business Day with the same force
and effect as if made on the Interest Payment Date, Payment Date or Redemption
Date, or at the Stated Maturity or date of maturity of such Note; provided that
no interest shall accrue for the intervening period.
     SECTION 12.07 Governing Law. This Indenture, the Notes and the Guarantee
shall be governed and construed in accordance with the laws of the State of New
York. The Trustee, the Company, the Guarantor and the Holders agree to submit to
the

92



--------------------------------------------------------------------------------



 



jurisdiction of the courts of the State of New York in any action or proceeding
arising out of or relating to this Indenture, the Notes or the Guarantee.
     SECTION 12.08 No Adverse Interpretation of Other Agreements. This Indenture
may not be used to interpret another indenture, loan or debt agreement of the
Company, the Guarantor or any Subsidiary of the Company. Any such indenture,
loan or debt agreement may not be used to interpret this Indenture.
     SECTION 12.09 No Recourse Against Others. No recourse for the payment of
the principal of, premium, if any, or interest on any of the Notes, or for any
claim based thereon or otherwise in respect thereof, and no recourse under or
upon any obligation, covenant or agreement of the Company or the Guarantor
contained in this Indenture or in any of the Notes, or because of the creation
of any Indebtedness represented thereby, shall be had against any incorporator
or against any past, present or future partner, stockholder, other equityholder,
officer, director, employee or controlling person, as such, of the Company, the
Guarantor or any successor Person, either directly or through the Company, the
Guarantor or any successor Person, whether by virtue of any constitution,
statute or rule of law, or by the enforcement of any assessment or penalty or
otherwise; it being expressly understood that all such liability is hereby
expressly waived and released as a condition of, and as a consideration for, the
execution of this Indenture and the issue of the Notes.
     SECTION 12.10 Successors. All agreements of the Company and the Guarantor
in this Indenture and the Notes shall bind their respective successors. All
agreements of the Trustee in this Indenture shall bind its successors.
     SECTION 12.11 Duplicate Originals. The parties may sign any number of
copies of this Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. One signed copy is sufficient to prove
this Indenture.
     SECTION 12.12 Separability. In case any provision in this Indenture or in
the Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
     SECTION 12.13 Table of Contents, Headings, Etc. The Table of Contents,
Cross-Reference Table and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof and shall in no way modify or restrict any of the terms
and provisions hereof.
     SECTION 12.14 No Liability for Clean-Up of Hazardous Materials. In the
event that the Trustee is required to acquire title to an asset for any reason,
or take any managerial action of any kind with regard thereto, in order to carry
out any fiduciary or trust obligation for the benefit of another, which in the
Trustee’s sole discretion may cause the Trustee to be considered an “owner or
operator” under the provisions of the Comprehensive Environmental Response,
Compensation and Liability Act (CERCLA), 42 U.S.C. Section 9601, et seq., or
otherwise cause the Trustee to incur liability under CERCLA or any other
federal, state or local law, the Trustee reserves the right to, instead of
taking such action, either resign as Trustee or arrange for the transfer of the
title or control of the asset to a court appointed receiver.

93



--------------------------------------------------------------------------------



 



     The Trustee shall not be liable to any person and shall be indemnified
jointly and severally by the Company and Guarantor for any environmental claims
or contribution actions under any federal, state or local law, rule or
regulation by reason of the Trustee’s actions and conduct as authorized,
empowered and directed hereunder or relating to the discharge, release or
threatened release of hazardous materials into the environment.
     Waiver of Jury Trial. EACH OF THE COMPANY AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS INDENTURE, THE NOTES OR THE TRANSACTION CONTEMPLATED HEREBY.
     SECTION 12.16 Force Majeure. In no event shall the Trustee be responsible
or liable for any failure or delay in the performance of it’s obligations
hereunder arising out of or caused by, directly or indirectly, forces beyond its
control, including, without limitation, strikes, work stoppages, accidents, acts
of war or terrorism, civil or military disturbances, nuclear or natural
catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services; it being
understood that the Trustee shall use reasonable efforts which are consistent
with the accepted practices in the banking industry to resume performance as
soon as practicable under the circumstances.
[signature page follows]

94



--------------------------------------------------------------------------------



 



SIGNATURES
     IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be
duly executed, all as of the date first written above.

            AMERICAN COLOR GRAPHICS, INC.
      By:           Name:   Stephen M. Dyott        Title:   Chief Executive
Officer     

            ACG HOLDINGS, INC.
      By:           Name:   Stephen M. Dyott        Title:   Chief Executive
Officer     

            THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee
      By:           Name:           Title:        

95



--------------------------------------------------------------------------------



 



EXHIBIT A-1
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS,
EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF, THE
HOLDER (1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT), (B) IT IS AN INSTITUTIONAL
ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) OF
REGULATION D UNDER THE SECURITIES ACT), OR (C) IT IS NOT A U.S. PERSON AND IS
ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATIONS
UNDER THE SECURITIES ACT, (2) AGREES THAT IT WILL NOT, WITHIN THE TIME PERIOD
REFERRED TO IN RULE 144(K) UNDER THE SECURITIES ACT AS IN EFFECT ON THE DATE OF
THE TRANSFER OF THIS NOTE, RESELL OR OTHERWISE TRANSFER THIS NOTE, EXCEPT (A) TO
THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) INSIDE THE UNITED STATES
TO AN INSTITUTIONAL ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES
TO THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS NOTE (THE FORM OF WHICH LETTER
CAN BE OBTAINED FROM THE TRUSTEE), AND, IF SUCH TRANSFER IS IN RESPECT OF AN
AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $100,000, AN OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT, (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT, (E) PURSUANT TO THE EXEMPTION
FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE),
OR (F) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
AND (3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE IS
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN CONNECTION
WITH ANY TRANSFER OF THIS NOTE WITHIN THE TIME PERIOD REFERRED TO IN RULE 144(K)
UNDER THE SECURITIES ACT AFTER THE ORIGINAL ISSUANCE OF THE NOTES, THE HOLDER
MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE REVERSE HEREOF RELATING TO THE
MANNER OF SUCH TRANSFER AND SUBMIT THIS CERTIFICATE TO THE TRUSTEE. IF THE
PROPOSED TRANSFEREE IS AN INSTITUTIONAL ACCREDITED INVESTOR, THE HOLDER MUST,
PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND THE COMPANY SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION”, “UNITED STATES”, AND “U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT. THE INDENTURE CONTAINS A PROVISION
REQUIRING THE TRUSTEE TO REFUSE
A-1

 



--------------------------------------------------------------------------------



 



TO REGISTER ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING
RESTRICTIONS.
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF THE DEPOSITORY TRUST COMPANY OR TO A SUCCESSOR THEREOF OR
SUCH SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
Section 2.08 OF THE INDENTURE.
A-2

 



--------------------------------------------------------------------------------



 



AMERICAN COLOR GRAPHICS, INC.
10% Senior Second Secured Note Due 2010
CUSIP Number:______
ISIN Number:________

             
No. ______
          $______________

     AMERICAN COLOR GRAPHICS, INC., a New York corporation (the “Company”),
which term includes any successor under the Indenture hereinafter referred to),
FOR VALUE RECEIVED, promises to pay to ___, or its registered assigns, the
principal sum of [AMOUNT OF NOTE] (   ) on June 15, 2010. The Notes will be
guaranteed by ACG HOLDINGS, INC. (“Holdings”, or the “Guarantor”).
     Interest Payment Dates: June 15 and December 15, commencing December 15,
2003.
     Regular Record Dates: June 1 and December 1.
     Reference is hereby made to the further provisions of this Note set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.
GUARANTEE
     For value received, ACG Holdings, Inc. hereby fully and unconditionally
guarantees, as principal obligor and not only as a surety, to the Holder of this
Note the cash payments in United States dollars of principal of, premium, if
any, and interest on this Note in the amounts and at the times when due and
interest on the overdue principal, premium, if any, and interest, if any, of
this Note, if lawful, and the payment or performance of all other obligations of
the Company under the Indenture or the Notes, to the Holder of this Note and the
Trustee, all in accordance with and subject to the terms and limitations of this
Note, Article Ten of the Indenture and this Guarantee. This Guarantee will
become effective in accordance with Article Ten of the Indenture and its terms
shall be evidenced therein. The validity and enforceability of the Guarantee
shall not be affected by the fact that it is not affixed to any particular Note.
This Guarantee will not become effective until the Trustee duly executes the
certificate of authentication of this Note.

A-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Note to be signed by
their duly authorized officers.

            AMERICAN COLOR GRAPHICS, INC.
      By:           Name:           Title:        

           
      By:           Name:           Title:        

            ACG HOLDINGS, INC.
      By:           Name:           Title:        

A-4 



--------------------------------------------------------------------------------



 



Trustee’s Certificate of Authentication
This is one of the Notes described in the within-mentioned Indenture.
Dated: _____________

            THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee
      By:           Authorized Signatory             

A-5 



--------------------------------------------------------------------------------



 



AMERICAN COLOR GRAPHICS, INC.
10% Senior Second Secured Note Due 2010
1. Principal and Interest.
     The Company will pay the principal of this Note on June 15, 2010.
     The Company promises to pay interest on the principal amount of this Note
on each Interest Payment Date, as set forth below, at the rate per annum shown
above.
     Interest will be payable semiannually (to the holders of record of the
Notes at the close of business on the June 1 or December 1 immediately preceding
the Interest Payment Date) on each Interest Payment Date, commencing
December 15, 2003.
     If an exchange offer (the “Exchange Offer”) registered under the Securities
Act is not consummated or a shelf registration statement (the “Shelf
Registration Statement”) under the Securities Act with respect to resales of the
Notes is not declared effective by the Commission, on or before January 3, 2004,
in accordance with the terms of the Registration Rights Agreement dated July 3,
2003, among the Company, the Guarantor and Morgan Stanley & Co. Incorporated,
Banc of America Securities LLC and Credit Suisse First Boston LLC, the annual
interest rate borne by the Notes shall be increased by 0.5% from the rate shown
above, accruing from January 3, 2004, payable in cash semiannually, in arrears,
on each Interest Payment Date, commencing June 15, 2004, until the Exchange
Offer is consummated or the Shelf Registration Statement is declared effective.
The Holder of this Note is entitled to the benefits of such Registration Rights
Agreement.
     Interest on the Notes will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from July 3, 2003;
provided that, if there is no existing default in the payment of interest and
this Note is authenticated between a Regular Record Date referred to on the face
hereof and the next succeeding Interest Payment Date, interest shall accrue from
such Interest Payment Date. Interest will be computed on the basis of a 360-day
year of twelve 30-day months.
     The Company shall pay interest on overdue principal and premium, if any,
and interest on overdue installments of interest, to the extent lawful, at the
interest rate borne by the Notes.
2. Method of Payment.
     The Company will pay interest (except defaulted interest) on the principal
amount of the Notes as provided above on each June 15 and December 15,
commencing December 15, 2003, to the persons who are Holders (as reflected in
the Security Register at the close of business on the June 1 or December 1
immediately preceding the Interest Payment Date), in each case, even if the Note
is cancelled on registration of transfer or registration of exchange after such
record date; provided that, with respect to the payment of principal, the
Company will make payment to the Holder that surrenders this Note to a Paying
Agent on or after June 15, 2010.

A-6 



--------------------------------------------------------------------------------



 



     The Company will pay principal, premium, if any, and as provided above,
interest in money of the United States that at the time of payment is legal
tender for payment of public and private debts. If a Holder give the Company
wire transfer instructions, the Company will pay all principal, premium and
interest on such Holder’s Notes in accordance with such Holder’s instructions.
If the Company is not given wire transfer instructions, payment of principal,
premium, if any, and interest will be made at the office or agency of the Paying
Agent, unless the Company elects to make interest payments by check mailed to
the Holders. It may mail an interest check to a Holder’s registered address (as
reflected in the Security Register). If a payment date is a date other than a
Business Day at a place of payment, payment may be made at that place on the
next succeeding day that is a Business Day and no interest shall accrue for the
intervening period.
3. Paying Agent and Registrar.
     Initially, the Trustee will act as authenticating agent, Paying Agent and
Registrar. The Company may change any authenticating agent, Paying Agent or
Registrar without notice. The Company, any Subsidiary or any Affiliate of any of
them may act as Paying Agent, Registrar or co-Registrar.
4. Guarantee.
     The payment of principal, premium (if any) and interest on the Notes is
guaranteed on a senior basis by the Guarantor pursuant to Article Ten of the
Indenture.
5. Indenture; Limitations.
     The Company issued the Notes under an Indenture dated as of July 3, 2003
(the “Indenture”), among the Company, the Guarantor and The Bank of New York
Trust Company, N.A. (the “Trustee”). Capitalized terms herein are used as
defined in the Indenture unless otherwise indicated. The terms of the Notes
include those stated in the Indenture and those made part of the Indenture by
reference to the Trust Indenture Act. The Notes are subject to all such terms,
and Holders are referred to the Indenture and the Trust Indenture Act for a
statement of all such terms. To the extent permitted by applicable law, in the
event of any inconsistency between the terms of this Note and the terms of the
Indenture, the terms of the Indenture shall control.
     The Notes are senior second secured obligations of the Company.
     The Company may, subject to Article Four of the Indenture and applicable
law, issue additional Notes under the Indenture.
6. Optional Redemption.
     The Notes are redeemable, at the Company’s option, in whole or in part, at
any time or from time to time, on or after June 15, 2007, and prior to maturity,
upon not less than 30 nor more than 60 days’ prior notice mailed by first class
mail to each Holder’s last address, as it appears in the Security Register, at
the following Redemption Prices (expressed in percentages of principal amount),
plus accrued and unpaid interest, if any, to the Redemption Date (subject to the
right of Holders of record on the relevant Regular Record Date that is on or
prior to the
A-7

 



--------------------------------------------------------------------------------



 



Redemption Date to receive interest due on an Interest Payment Date), if
redeemed during the 12-month period commencing June 15, of the years set forth
below:

          Year   Redemption Price  
2007
    105.0 %
2008
    102.5 %
2009
    100.0 %

     In addition, at any time prior to June 15, 2006, the Company may redeem, on
one or more occasions, up to 35% of the principal amount of the Notes with the
Net Cash Proceeds of one or more sales of its Capital Stock (other than
Disqualified Stock) at a Redemption Price (expressed as a percentage of
principal amount) of 110%, plus accrued and unpaid interest to the Redemption
Date (subject to the rights of Holders of record on the relevant Regular Record
Date that is prior to the Redemption Date to receive interest due on an Interest
Payment Date) provided that at least $150 million aggregate principal amount of
Notes remains outstanding after each such redemption and notice of any such
redemption is mailed within 60 days of each such sale of Capital Stock.
     Notes in original denominations larger than $1,000 may be redeemed in part.
7. Repurchase upon Change of Control.
     Upon the occurrence of any Change of Control, each Holder shall have the
right to require the repurchase of its Notes by the Company in cash pursuant to
the offer described in the Indenture at a purchase price equal to 101% of the
principal amount thereof plus accrued and unpaid interest, if any, to the date
of purchase (the “Payment Date”).
     A notice of such Change of Control will be mailed within 30 days after any
Change of Control occurs to each Holder at its last address as it appears in the
Security Register. Notes in original denominations larger than $1,000 may be
sold to the Company in part. On and after the Payment Date, interest ceases to
accrue on Notes or portions of Notes surrendered for purchase by the Company,
unless the Company defaults in the payment of the purchase price.
8. Denominations; Transfer; Exchange.
     The Notes are in registered form without coupons in denominations of $1,000
of principal amount and multiples of $1,000 in excess thereof. A Holder may
register the transfer or exchange of Notes in accordance with the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes and fees required by
law or permitted by the Indenture. The Registrar need not register the transfer
or exchange of any Notes selected for redemption. Also, it need not register the
transfer or exchange of any Notes for a period of 15 days before the day of
mailing of a notice of redemption of Notes selected for redemption.
9. Collateral.
     The Company’s obligations under the Notes and the Indenture are secured by
Second Priority Liens on the Collateral in accordance with the terms of the
Security Documents and
A-8

 



--------------------------------------------------------------------------------



 



Article Eleven of the Indenture. The rights and remedies of the Trustee and the
Holders of the Notes secured by the Second Priority Liens are limited by and
subject to the terms of the Security Documents.
10. Persons Deemed Owners.
     A Holder shall be treated as the owner of a Note for all purposes.
11. Unclaimed Money.
     If money for the payment of principal, premium, if any, or interest remains
unclaimed for two years, the Trustee and the Paying Agent will pay the money
back to the Company at its request. After that, Holders entitled to the money
must look to the Company for payment, unless an abandoned property law
designates another Person, and all liability of the Trustee and such Paying
Agent with respect to such money shall cease.
12. Discharge Prior to Redemption or Maturity.
     If the Company deposits with the Trustee money or U.S. Government
Obligations sufficient to pay the then outstanding principal of, premium, if
any, and accrued interest on the Notes (a) to redemption or maturity, the
Company will be discharged from the Indenture and the Notes, except, in certain
circumstances, for certain provisions thereof, and (b) to the Stated Maturity,
the Company will be discharged from certain covenants set forth in the
Indenture.
13. Amendment; Supplement; Waiver.
     Subject to certain exceptions, the Indenture or the Notes may be amended or
supplemented with the consent of the Holders of a majority in aggregate
principal amount of the Notes then outstanding, and any existing default or in
compliance with any provision may be waived with the consent of the Holders of a
majority in aggregate principal amount of the Notes then outstanding. Without
notice to or the consent of any Holder, the parties thereto may amend or
supplement the Indenture or the Notes to, among other things, cure any
ambiguity, defect or inconsistency and make any change that does not materially
and adversely affect the rights of any Holder.
14. Restrictive Covenants.
     The Indenture imposes certain limitations on the ability of the Company and
its Restricted Subsidiaries, among other things, to Incur additional
Indebtedness, make Restricted Payments, suffer to exist restrictions on the
ability of Restricted Subsidiaries to make certain payments to the Company,
issue Capital Stock of Restricted Subsidiaries, engage in transactions with
Affiliates, suffer to exist or incur Liens, enter into sale-leaseback
transactions, use the proceeds from Asset Sales, consolidate or transfer
substantially all of its assets. Within 120 days after the end of each fiscal
year, the Company shall deliver to the Trustee an Officers’ Certificate stating
whether or not the signers thereof know of any Default or Event of Default under
such restrictive covenants.
A-9

 



--------------------------------------------------------------------------------



 



15. Successor Persons.
     When a successor person or other entity assumes all the obligations of its
predecessor under the Notes and the Indenture, the predecessor person will be
released from those obligations.
16. Defaults and Remedies.
     Any of the following events constitutes an “Event of Default” under the
Indenture:
     (a) default in the payment of principal of (or premium, if any, on) any
Note when the same becomes due and payable at maturity, upon acceleration,
redemption or otherwise;
     (b) default in the payment of interest on any Note when the same becomes
due and payable, and such default continues for a period of 30 days;
     (c) default in the performance or breach of Article Five of the Indenture
or the failure to make or consummate an Offer to Purchase in accordance with
Section 4.11 or Section 4.12 of the Indenture;
     (d) the Company or any Guarantor defaults in the performance of or breaches
any other covenant or agreement in the Indenture or under the Notes (other than
a default specified in clause (a), (b) or (c) above) and such default or breach
continues for a period of 60 consecutive days after written notice by the
Trustee or the Holders of 25% or more in aggregate principal amount of the
Notes;
     (e) there occurs with respect to any issue or issues of Indebtedness of the
Company, any Guarantor or any Significant Subsidiary having an outstanding
principal amount of $10 million or more in the aggregate for all such issues of
all such Persons, whether such Indebtedness now exists or shall hereafter be
created, (I) an event of default that has caused the holder thereof to declare
such Indebtedness to be due and payable prior to its Stated Maturity and such
Indebtedness has not been discharged in full or such acceleration has not been
rescinded or annulled within 30 days of such acceleration and/or (II) the
failure to make a principal payment at the final (but not any interim) fixed
maturity and such defaulted payment shall not have been made, waived or extended
within 30 days of such payment default;
     (f) any final judgment or order (not covered by insurance) for the payment
of money in excess of $10 million in the aggregate for all such final judgments
or orders against all such Persons (treating any deductibles, self-insurance or
retention as not so covered) shall be rendered against the Company, any
Guarantor or any Significant Subsidiary and shall not be paid or discharged, and
there shall be any period of 60 consecutive days following entry of the final
judgment or order that causes the aggregate amount for all such final judgments
or orders outstanding and not paid or discharged against all such Persons to
exceed $10 million, during which a stay of enforcement of such final judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;
A-10

 



--------------------------------------------------------------------------------



 



     (g) a court having jurisdiction in the premises enters a decree or order
for (A) relief in respect of the Company, any Guarantor or any Significant
Subsidiary in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, (B) appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
the Company, any Guarantor or any Significant Subsidiary or for all or
substantially all the property and assets of the Company, any Guarantor or any
Significant Subsidiary or (C) the winding up or liquidation of the affairs of
the Company, any Guarantor or any Significant Subsidiary and, in each case, such
decree or order shall remain unstayed and in effect for a period of 60
consecutive days;
     (h) the Company, any Guarantor or any Significant Subsidiary (A) commences
a voluntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or consents to the entry of an order for relief
in an involuntary case under any such law, (B) consents to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of the Company, any Guarantor or any
Significant Subsidiary or for all or substantially all the property and assets
of the Company, any Guarantor or any Significant Subsidiary or (C) effects any
general assignment for the benefit of creditors;
     (i) any Guarantor repudiates its obligations under its Note Guarantee or,
except as permitted by the Indenture, any Note Guarantee is determined to be
unenforceable or invalid or shall for any reason cease to be in full force and
effect; or
     (j) unless all the Collateral has been released from the Second Priority
Liens in accordance with the provisions of the Security Documents, default by
Holdings, the Company or any Significant Subsidiary in the performance of the
Security Documents, or the occurrence of any event, which adversely affects the
enforceability, validity, perfection or priority of the Second Priority Lien on
a material portion of the Collateral granted to the Collateral Agent for the
benefit of the Trustee and the Holders, the repudiation or disaffirmation by
Holdings, the Company or any Significant Subsidiary of its material obligations
under the Security Documents or the determination in a judicial proceeding that
the Security Documents are unenforceable or invalid against Holdings, the
Company or any Significant Subsidiary party thereto for any reason with respect
to a material portion of the Collateral (which default, repudiation,
disaffirmation or determination is not rescinded, stayed or waived by the
Persons having such authority pursuant to the Security Documents or otherwise
cured within 60 days after the Company receives notice thereof specifying such
occurrence from the Trustee of the holders of at least 25% of the outstanding
principal amount of the Notes and demanding that such default be remedied).
     If an Event of Default, as defined in the Indenture, occurs and is
continuing, the Trustee may, and at the direction of the Holders of at least 25%
in aggregate principal amount of the Notes then outstanding shall, declare all
the Notes to be due and payable. If a bankruptcy or insolvency default with
respect to the Company occurs and is continuing, the Notes automatically become
due and payable. Holders may not enforce the Indenture or the Notes except as
provided in the Indenture. The Trustee may require indemnity satisfactory to it
before it enforces the Indenture or the Notes. Subject to certain limitations,
Holders of a majority in
A-11

 



--------------------------------------------------------------------------------



 



principal amount of the Notes then outstanding may direct the Trustee in its
exercise of any trust or power.
17. Trustee Dealings with the Company.
     The Trustee under the Indenture, in its individual or any other capacity,
may make loans to, accept deposits from and perform services for the Company or
its Affiliates and may otherwise deal with the Company or its Affiliates as if
it were not the Trustee.
18. Authentication.
     This Note shall not be valid until the Trustee or authenticating agent
signs the certificate of authentication on the other side of this Note.
19. CUSIP Numbers.
     Pursuant to a recommendation promulgated by the Committee on Uniform
Security Identification Procedures, the Company has caused CUSIP numbers to be
printed on the Notes and has directed the Trustee to use CUSIP numbers in
notices of redemption as a convenience to Holders. No representation is made as
to the accuracy of such numbers either as printed on the Notes or as contained
in any notice of redemption and reliance may be placed only on the other
identification numbers placed thereon.
20. Governing Law.
     This Note shall be governed by, and construed in accordance with, the laws
of the State of New York.
21. Abbreviations.
     Customary abbreviations may be used in the name of a Holder or an assignee,
such as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties),
JT TEN (= joint tenants with right of survivorship and not as tenants in
common), CUST (= Custodian) and U/G/M/A (= Uniform Gifts to Minors Act).
22. No Recourse Against Others.
     No recourse for the payment of the principal of, premium, if any, or
interest on any of the Notes or for any claim based thereon or otherwise in
respect thereof, and no recourse under or upon any obligation, covenant or
agreement of Holdings or the Company in this Indenture, or in any of the Notes
or because of the creation of any Indebtedness represented thereby, shall be had
against any incorporator, stockholder, officer, director, employee or
controlling person of Holdings or the Company or of any successor Person
thereof. Each Holder, by accepting the Notes, waives and releases all such
liability. The waiver and release are part of the consideration for the issuance
of the Notes. Such waiver may not be effective to waive liabilities under the
federal securities laws.
A-12

 



--------------------------------------------------------------------------------



 



     The Company will furnish a copy of the Indenture to any Holder upon written
request and without charge. Requests may be made to AMERICAN COLOR GRAPHICS,
INC., 100 Winners Circle, Brentwood, Tennessee 37027; Attention: Secretary.
A-13

 



--------------------------------------------------------------------------------



 



[FORM OF TRANSFER NOTICE]
     FOR VALUE RECEIVED the undersigned registered holder hereby sell(s),
ssign(s) and transfer(s) unto
INSERT TAXPAYER IDENTIFICATION NO.
 
Please print or typewrite name and address including zip code of assignee
 
the within Note and all rights thereunder, hereby irrevocably constituting and
appointing ______________________ attorney to transfer said Note on the books of
the Company with full power of substitution in the premises.
[THE FOLLOWING PROVISION TO BE INCLUDED
ON ALL NOTES OTHER THAN EXCHANGE NOTES,
UNLEGENDED OFFSHORE GLOBAL NOTES AND
UNLEGENDED OFFSHORE PHYSICAL NOTES]
     In connection with any transfer of this Note occurring prior to the date
that is the earlier of (i) the date the Shelf Registration Statement is declared
effective or (ii) the end of the period referred to in Rule 144(k) under the
Securities Act, the undersigned confirms that without utilizing any general
solicitation or general advertising:
[CHECK ONE]

o(a)   this Note is being transferred in compliance with the exemption from
registration under the Securities Act of 1933 provided by Rule 144A thereunder

OR

o(b)   this Note is being transferred other than in accordance with (a) above
and documents are being furnished that comply with the conditions of transfer
set forth in this Note and the Indenture.

If none of the foregoing boxes is checked, the Trustee or other Registrar shall
not be obligated to register this Note in the name of any Person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in Section 2.08 of the Indenture shall have
been satisfied.

      Date: ______  
________________________________________________________________________
NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

A-14

 



--------------------------------------------------------------------------------



 



TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED.
     The undersigned represents and warrants that it is purchasing this Note for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933 and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Company as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

     
Date: _________
  ____________________________________
NOTICE: To be executed by an executive officer

A-15

 



--------------------------------------------------------------------------------



 



OPTION OF THE HOLDER TO ELECT PURCHASE
     If you wish to have this Note purchased by the Company pursuant to
Section 4.11 or 4.12 of the Indenture, check the Box: o
     If you wish to have a portion of this Note purchased by the Company
pursuant to Section 4.11 or 4.12 of the Indenture, state the amount: $______.
Date:
Your Signature: _____________________________
(Sign exactly as your name appears on the other side of this Note)
Signature Guarantee: _____________________________

A-16 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS,
EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF, THE
HOLDER (1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT), (B) IT IS AN INSTITUTIONAL
ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) OF
REGULATION D UNDER THE SECURITIES ACT), OR (C) IT IS NOT A U.S. PERSON AND IS
ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATIONS
UNDER THE SECURITIES ACT, (2) AGREES THAT IT WILL NOT, WITHIN THE TIME PERIOD
REFERRED TO IN RULE 144(K) UNDER THE SECURITIES ACT AS IN EFFECT ON THE DATE OF
THE TRANSFER OF THIS NOTE, RESELL OR OTHERWISE TRANSFER THIS NOTE, EXCEPT (A) TO
THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) INSIDE THE UNITED STATES
TO AN INSTITUTIONAL ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES
TO THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS NOTE (THE FORM OF WHICH LETTER
CAN BE OBTAINED FROM THE TRUSTEE), AND, IF SUCH TRANSFER IS IN RESPECT OF AN
AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $100,000, AN OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT, (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT, (E) PURSUANT TO THE EXEMPTION
FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE),
OR (F) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
AND (3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE IS
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN CONNECTION
WITH ANY TRANSFER OF THIS NOTE WITHIN THE TIME PERIOD REFERRED TO IN RULE 144(K)
UNDER THE SECURITIES ACT AFTER THE ORIGINAL ISSUANCE OF THE NOTES, THE HOLDER
MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE REVERSE HEREOF RELATING TO THE
MANNER OF SUCH TRANSFER AND SUBMIT THIS CERTIFICATE TO THE TRUSTEE. IF THE
PROPOSED TRANSFEREE IS AN INSTITUTIONAL ACCREDITED INVESTOR, THE HOLDER MUST,
PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND THE COMPANY SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION”, “UNITED STATES”, AND “U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT. THE INDENTURE CONTAINS A PROVISION
REQUIRING THE TRUSTEE TO REFUSE
A-1

 



--------------------------------------------------------------------------------



 



TO REGISTER ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING
RESTRICTIONS.
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF THE DEPOSITORY TRUST COMPANY OR TO A SUCCESSOR THEREOF OR
SUCH SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 2.08 OF THE INDENTURE.

A-2 



--------------------------------------------------------------------------------



 



AMERICAN COLOR GRAPHICS, INC.
Senior Second Secured Note Due 2008
CUSIP Number:______
ISIN Number:________

         
No. ______
      $_________

     AMERICAN COLOR GRAPHICS, INC., a New York corporation (the “Company”),
which term includes any successor under the Indenture hereinafter referred to),
FOR VALUE RECEIVED, promises to pay to ___, or its registered assigns, the
principal sum of [AMOUNT OF NOTE] (   ) on March 15, 2008. The Notes will be
guaranteed by ACG HOLDINGS, INC. (“Holdings”, or the “Guarantor”).
     Reference is hereby made to the further provisions of this Note set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.
GUARANTEE
     For value received, ACG Holdings, Inc. hereby fully and unconditionally
guarantees, as principal obligor and not only as a surety, to the Holder of this
Note the cash payments in United States dollars of principal of, premium, if
any, on this Note in the amounts and at the times when due and the payment or
performance of all other obligations of the Company under the Indenture or the
Notes, to the Holder of this Note and the Trustee, all in accordance with and
subject to the terms and limitations of this Note, Article Ten of the Indenture
and this Guarantee. This Guarantee will become effective in accordance with
Article Ten of the Indenture and its terms shall be evidenced therein. The
validity and enforceability of the Guarantee shall not be affected by the fact
that it is not affixed to any particular Note. This Guarantee will not become
effective until the Trustee duly executes the certificate of authentication of
this Note.

A-3 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Note to be signed by
their duly authorized officers.

            AMERICAN COLOR GRAPHICS, INC.
      By:           Name:           Title:        

           
      By:           Name:           Title:        

            ACG HOLDINGS, INC.
      By:           Name:           Title:        

A-4 



--------------------------------------------------------------------------------



 



Trustee’s Certificate of Authentication
This is one of the Notes described in the within-mentioned Indenture.
Dated: _____________

            THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee
      By:           Authorized Signatory             

A-5

 



--------------------------------------------------------------------------------



 



AMERICAN COLOR GRAPHICS, INC.
Senior Second Secured Note Due 2008
1. Principal.
     The Company will pay the principal of this Note on March 15, 2008.
2. Method of Payment.
     The Company will not pay interest on the principal amount of the Notes.
     The Company will pay principal, premium, if any, in money of the United
States that at the time of payment is legal tender for payment of public and
private debts. If a Holder gives the Company wire transfer instructions, the
Company will pay all principal and premium, if any, on such Holder’s Notes in
accordance with such Holder’s instructions. If the Company is not given wire
transfer instructions, payment of principal and premium, if any, will be made at
the office or agency of the Paying Agent, unless the Company elects to make
interest payments by check mailed to the Holders. It may mail a check to a
Holder’s registered address (as reflected in the Security Register). If a
payment date is a date other than a Business Day at a place of payment, payment
may be made at that place on the next succeeding day that is a Business Day and
no interest shall accrue for the intervening period.
3. Paying Agent and Registrar.
     Initially, the Trustee will act as authenticating agent, Paying Agent and
Registrar. The Company may change any authenticating agent, Paying Agent or
Registrar without notice. The Company, any Subsidiary or any Affiliate of any of
them may act as Paying Agent, Registrar or co-Registrar.
4. Guarantee.
     The payment of principal and premium (if any) on the Notes is guaranteed on
a senior basis by the Guarantor pursuant to Article Ten of the Indenture.
5. Indenture; Limitations.
     The Company issued the Notes under an Indenture, as amended and restated,
dated as of November ___, 2007 (the “Indenture”), among the Company, the
Guarantor and The Bank of New York Trust Company, N.A. (the “Trustee”).
Capitalized terms herein are used as defined in the Indenture unless otherwise
indicated. The terms of the Notes include those stated in the Indenture and
those made part of the Indenture by reference to the Trust Indenture Act. The
Notes are subject to all such terms, and Holders are referred to the Indenture
and the Trust Indenture Act for a statement of all such terms. To the extent
permitted by applicable law, in the event of any inconsistency between the terms
of this Note and the terms of the Indenture, the terms of the Indenture shall
control.
     The Notes are senior second secured obligations of the Company.
A-6

 



--------------------------------------------------------------------------------



 



     The Company may, subject to Article Four of the Indenture and applicable
law, issue additional Notes under the Indenture.
6. Optional Redemption.
     The Notes are redeemable, at the Company’s option, in whole or in part, at
any time or from time to time, on or prior to maturity, upon not less than 30
nor more than 60 days’ prior notice mailed by first class mail to each Holder’s
last address, as it appears in the Security Register, at the Redemption Price
(expressed as a percentage of principal amount) of 100% to the Redemption Date
     Notes in original denominations larger than $1.00 may be redeemed in part.
7. Repurchase upon Change of Control.
     Upon the occurrence of any Change of Control, each Holder shall have the
right to require the repurchase of its Notes by the Company in cash pursuant to
the offer described in the Indenture at a purchase price equal to 101% of the
principal amount thereof plus accrued and unpaid interest, if any, to the date
of purchase (the “Payment Date”).
     A notice of such Change of Control will be mailed within 30 days after any
Change of Control occurs to each Holder at its last address as it appears in the
Security Register. Notes in original denominations larger than $1.00 may be sold
to the Company in part.
8. Denominations; Transfer; Exchange.
     The Notes are in registered form without coupons in denominations of $1.00
of principal amount and multiples of $1.00 in excess thereof. A Holder may
register the transfer or exchange of Notes in accordance with the Indenture. The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes and fees required by
law or permitted by the Indenture. The Registrar need not register the transfer
or exchange of any Notes selected for redemption. Also, it need not register the
transfer or exchange of any Notes for a period of 15 days before the day of
mailing of a notice of redemption of Notes selected for redemption.
9. Collateral.
     The Company’s obligations under the Notes and the Indenture are secured by
Second Priority Liens on the Collateral in accordance with the terms of the
Security Documents and Article Eleven of the Indenture. The rights and remedies
of the Trustee and the Holders of the Notes secured by the Second Priority Liens
are limited by and subject to the terms of the Security Documents.
10. Persons Deemed Owners.
     A Holder shall be treated as the owner of a Note for all purposes.
A-7

 



--------------------------------------------------------------------------------



 



11. Unclaimed Money.
     If money for the payment of principal and premium, if any, remains
unclaimed for two years, the Trustee and the Paying Agent will pay the money
back to the Company at its request. After that, Holders entitled to the money
must look to the Company for payment, unless an abandoned property law
designates another Person, and all liability of the Trustee and such Paying
Agent with respect to such money shall cease.
12. Discharge Prior to Redemption or Maturity.
     If the Company deposits with the Trustee money or U.S. Government
Obligations sufficient to pay the then outstanding principal of and premium, if
any, on the Notes (a) to redemption or maturity, the Company will be discharged
from the Indenture and the Notes, except, in certain circumstances, for certain
provisions thereof, and (b) to the Stated Maturity, the Company will be
discharged from certain covenants set forth in the Indenture.
13. Amendment; Supplement; Waiver.
     Subject to certain exceptions, the Indenture or the Notes may be amended or
supplemented with the consent of the Holders of a majority in aggregate
principal amount of the Notes then outstanding, and any existing default or in
compliance with any provision may be waived with the consent of the Holders of a
majority in aggregate principal amount of the Notes then outstanding. Without
notice to or the consent of any Holder, the parties thereto may amend or
supplement the Indenture or the Notes to, among other things, cure any
ambiguity, defect or inconsistency and make any change that does not materially
and adversely affect the rights of any Holder.
14. Restrictive Covenants.
     The Indenture imposes certain limitations on the ability of the Company and
its Restricted Subsidiaries, among other things, to Incur additional
Indebtedness, make Restricted Payments, suffer to exist restrictions on the
ability of Restricted Subsidiaries to make certain payments to the Company,
issue Capital Stock of Restricted Subsidiaries, engage in transactions with
Affiliates, suffer to exist or incur Liens, enter into sale-leaseback
transactions, use the proceeds from Asset Sales, consolidate or transfer
substantially all of its assets. Within 120 days after the end of each fiscal
year, the Company shall deliver to the Trustee an Officers’ Certificate stating
whether or not the signers thereof know of any Default or Event of Default under
such restrictive covenants.
15. Successor Persons.
     When a successor person or other entity assumes all the obligations of its
predecessor under the Notes and the Indenture, the predecessor person will be
released from those obligations.
16. Defaults and Remedies.
     Any of the following events constitutes an “Event of Default” under the
Indenture:

A-8 



--------------------------------------------------------------------------------



 



     (a) default in the payment of principal of (or premium, if any, on) any
Note when the same becomes due and payable at maturity, upon acceleration,
redemption or otherwise;
     (b) default in the payment of interest on any Note when the same becomes
due and payable, and such default continues for a period of 30 days;
     (c) default in the performance or breach of Article Five of the Indenture
or the failure to make or consummate an Offer to Purchase in accordance with
Section 4.11 or Section 4.12 of the Indenture;
     (d) the Company or any Guarantor defaults in the performance of or breaches
any other covenant or agreement in the Indenture or under the Notes (other than
a default specified in clause (a), (b) or (c) above) and such default or breach
continues for a period of 60 consecutive days after written notice by the
Trustee or the Holders of 25% or more in aggregate principal amount of the
Notes;
     (e) there occurs with respect to any issue or issues of Indebtedness of the
Company, any Guarantor or any Significant Subsidiary having an outstanding
principal amount of $10 million or more in the aggregate for all such issues of
all such Persons, whether such Indebtedness now exists or shall hereafter be
created, (I) an event of default that has caused the holder thereof to declare
such Indebtedness to be due and payable prior to its Stated Maturity and such
Indebtedness has not been discharged in full or such acceleration has not been
rescinded or annulled within 30 days of such acceleration and/or (II) the
failure to make a principal payment at the final (but not any interim) fixed
maturity and such defaulted payment shall not have been made, waived or extended
within 30 days of such payment default;
     (f) any final judgment or order (not covered by insurance) for the payment
of money in excess of $10 million in the aggregate for all such final judgments
or orders against all such Persons (treating any deductibles, self-insurance or
retention as not so covered) shall be rendered against the Company, any
Guarantor or any Significant Subsidiary and shall not be paid or discharged, and
there shall be any period of 60 consecutive days following entry of the final
judgment or order that causes the aggregate amount for all such final judgments
or orders outstanding and not paid or discharged against all such Persons to
exceed $10 million, during which a stay of enforcement of such final judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;
     (g) a court having jurisdiction in the premises enters a decree or order
for (A) relief in respect of the Company, any Guarantor or any Significant
Subsidiary in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, (B) appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
the Company, any Guarantor or any Significant Subsidiary or for all or
substantially all the property and assets of the Company, any Guarantor or any
Significant Subsidiary or (C) the winding up or liquidation of the affairs
A-9

 



--------------------------------------------------------------------------------



 



of the Company, any Guarantor or any Significant Subsidiary and, in each case,
such decree or order shall remain unstayed and in effect for a period of 60
consecutive days;
     (h) the Company, any Guarantor or any Significant Subsidiary (A) commences
a voluntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or consents to the entry of an order for relief
in an involuntary case under any such law, (B) consents to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of the Company, any Guarantor or any
Significant Subsidiary or for all or substantially all the property and assets
of the Company, any Guarantor or any Significant Subsidiary or (C) effects any
general assignment for the benefit of creditors;
     (i) any Guarantor repudiates its obligations under its Note Guarantee or,
except as permitted by the Indenture, any Note Guarantee is determined to be
unenforceable or invalid or shall for any reason cease to be in full force and
effect; or
     (j) unless all the Collateral has been released from the Second Priority
Liens in accordance with the provisions of the Security Documents, default by
Holdings, the Company or any Significant Subsidiary in the performance of the
Security Documents, or the occurrence of any event, which adversely affects the
enforceability, validity, perfection or priority of the Second Priority Lien on
a material portion of the Collateral granted to the Collateral Agent for the
benefit of the Trustee and the Holders, the repudiation or disaffirmation by
Holdings, the Company or any Significant Subsidiary of its material obligations
under the Security Documents or the determination in a judicial proceeding that
the Security Documents are unenforceable or invalid against Holdings, the
Company or any Significant Subsidiary party thereto for any reason with respect
to a material portion of the Collateral (which default, repudiation,
disaffirmation or determination is not rescinded, stayed or waived by the
Persons having such authority pursuant to the Security Documents or otherwise
cured within 60 days after the Company receives notice thereof specifying such
occurrence from the Trustee of the holders of at least 25% of the outstanding
principal amount of the Notes and demanding that such default be remedied).
     If an Event of Default, as defined in the Indenture, occurs and is
continuing, the Trustee may, and at the direction of the Holders of at least 25%
in aggregate principal amount of the Notes then outstanding shall, declare all
the Notes to be due and payable. If a bankruptcy or insolvency default with
respect to the Company occurs and is continuing, the Notes automatically become
due and payable. Holders may not enforce the Indenture or the Notes except as
provided in the Indenture. The Trustee may require indemnity satisfactory to it
before it enforces the Indenture or the Notes. Subject to certain limitations,
Holders of a majority in principal amount of the Notes then outstanding may
direct the Trustee in its exercise of any trust or power.
A-10

 



--------------------------------------------------------------------------------



 



17. Trustee Dealings with the Company.
     The Trustee under the Indenture, in its individual or any other capacity,
may make loans to, accept deposits from and perform services for the Company or
its Affiliates and may otherwise deal with the Company or its Affiliates as if
it were not the Trustee.
18. Authentication.
     This Note shall not be valid until the Trustee or authenticating agent
signs the certificate of authentication on the other side of this Note.
19. CUSIP Numbers.
     Pursuant to a recommendation promulgated by the Committee on Uniform
Security Identification Procedures, the Company has caused CUSIP numbers to be
printed on the Notes and has directed the Trustee to use CUSIP numbers in
notices of redemption as a convenience to Holders. No representation is made as
to the accuracy of such numbers either as printed on the Notes or as contained
in any notice of redemption and reliance may be placed only on the other
identification numbers placed thereon.
20. Governing Law.
     This Note shall be governed by, and construed in accordance with, the laws
of the State of New York.
21. Abbreviations.
     Customary abbreviations may be used in the name of a Holder or an assignee,
such as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties),
JT TEN (= joint tenants with right of survivorship and not as tenants in
common), CUST (= Custodian) and U/G/M/A (= Uniform Gifts to Minors Act).
22. No Recourse Against Others.
     No recourse for the payment of the principal of or premium, if any, on any
of the Notes or for any claim based thereon or otherwise in respect thereof, and
no recourse under or upon any obligation, covenant or agreement of Holdings or
the Company in this Indenture, or in any of the Notes or because of the creation
of any Indebtedness represented thereby, shall be had against any incorporator,
stockholder, officer, director, employee or controlling person of Holdings or
the Company or of any successor Person thereof. Each Holder, by accepting the
Notes, waives and releases all such liability. The waiver and release are part
of the consideration for the issuance of the Notes. Such waiver may not be
effective to waive liabilities under the federal securities laws.
     The Company will furnish a copy of the Indenture to any Holder upon written
request and without charge. Requests may be made to AMERICAN COLOR GRAPHICS,
INC., 100 Winners Circle, Brentwood, Tennessee 37027; Attention: Secretary.

A-11 



--------------------------------------------------------------------------------



 



[FORM OF TRANSFER NOTICE]
     FOR VALUE RECEIVED the undersigned registered holder hereby sell(s),
ssign(s) and transfer(s) unto
INSERT TAXPAYER IDENTIFICATION NO.
 
Please print or typewrite name and address including zip code of assignee
 
the within Note and all rights thereunder, hereby irrevocably constituting and
appointing ______________________ attorney to transfer said Note on the books of
the Company with full power of substitution in the premises.
[THE FOLLOWING PROVISION TO BE INCLUDED
ON ALL NOTES OTHER THAN EXCHANGE NOTES,
UNLEGENDED OFFSHORE GLOBAL NOTES AND
UNLEGENDED OFFSHORE PHYSICAL NOTES]
     In connection with any transfer of this Note occurring prior to the date
that is the earlier of (i) the date the Shelf Registration Statement is declared
effective or (ii) the end of the period referred to in Rule 144(k) under the
Securities Act, the undersigned confirms that without utilizing any general
solicitation or general advertising:
[CHECK ONE]

o(a)   this Note is being transferred in compliance with the exemption from
registration under the Securities Act of 1933 provided by Rule 144A thereunder

OR

o(b)   this Note is being transferred other than in accordance with (a) above
and documents are being furnished that comply with the conditions of transfer
set forth in this Note and the Indenture.

If none of the foregoing boxes is checked, the Trustee or other Registrar shall
not be obligated to register this Note in the name of any Person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in Section 2.08 of the Indenture shall have
been satisfied.

      Date: ______  
_________________________________________________________
   
NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

A-12

 



--------------------------------------------------------------------------------



 



TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED.
     The undersigned represents and warrants that it is purchasing this Note for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933 and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Company as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

      Date: ______  
___________________________
NOTICE: To be executed by an executive officer

A-13

 



--------------------------------------------------------------------------------



 



OPTION OF THE HOLDER TO ELECT PURCHASE
     If you wish to have this Note purchased by the Company pursuant to
Section 4.11 or 4.12 of the Indenture, check the Box: o
     If you wish to have a portion of this Note purchased by the Company
pursuant to Section 4.11 or 4.12 of the Indenture, state the amount: $_________.
Date:
Your Signature: _____________________________
(Sign exactly as your name appears on the other side of this Note)
Signature Guarantee: _____________________________
A-14

 



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF CERTIFICATE
_______,_____
The Bank of New York Trust Company, N.A.
101 Barclay Street
Floor 8 West
New York, New York 10286
Attention: Corporate Trust Administration

      Re:  
American Color Graphics, Inc. (the “Company”)
   
10% Senior Second Secured Notes Due 2010 (the “Notes”)

Dear Sirs:
     This letter relates to U.S. $___ principal amount of Notes represented by a
Note (the “Legended Note”) which bears a legend outlining restrictions upon
transfer of such Legended Note. Pursuant to Section 2.02 of the Indenture dated
as of July 3, 2003 (the “Indenture”) relating to the Notes, we hereby certify
that we are (or we will hold such securities on behalf of) a person outside the
United States to whom the Notes could be transferred in accordance with Rule 904
of Regulation S promulgated under the U.S. Securities Act of 1933. Accordingly,
you are hereby requested to exchange the legended certificate for an unlegended
certificate representing an identical principal amount of Notes, all in the
manner provided for in the Indenture.
     You, the Company and the Guarantor are entitled to rely upon this letter
and are irrevocably authorized to produce this letter or a copy hereof to any
interested party in any administrative or legal proceedings or official inquiry
with respect to the matters covered hereby. Terms used in this certificate have
the meanings set forth in Regulation S.

            Very truly yours,

[Name of Holder]
      By:           Authorized Signature             

B-1

 



--------------------------------------------------------------------------------



 



Exhibit C
[FORM OF TRANSFER NOTICE]
     FOR VALUE RECEIVED the undersigned registered holder hereby sell(s),
assign(s) and transfer(s) unto
Insert Taxpayer Identification No.
 
Please print or typewrite name and address including zip code of assignee
 
the within Note and all rights thereunder, hereby irrevocably constituting and
appointing __________________________ attorney to transfer said Note on the
books of the Company with full power of substitution in the premises.
[THE FOLLOWING PROVISION TO BE INCLUDED
ON ALL NOTES OTHER THAN EXCHANGE NOTES,
UNLEGENDED OFFSHORE GLOBAL NOTES AND
UNLEGENDED OFFSHORE PHYSICAL NOTES]
     In connection with any transfer of this Note occurring prior to the date
which is the earlier of (i) the date the Shelf Registration Statement is
declared effective or (ii) the end of the period referred to in Rule 144(k)
under the Securities Act, the undersigned confirms that without utilizing any
general solicitation or general advertising that:
[Check One]

o(a)   this Note is being transferred in compliance with the exemption from
registration under the Securities Act of 1933 provided by Rule 144A thereunder.

OR

o(b)   his Note is being transferred other than in accordance with
(a) above            and documents are being furnished which comply with the
conditions of transfer set forth in this Note and the Indenture.

If none of the foregoing boxes is checked, the Trustee or other Registrar shall
not be obligated to register this Note in the name of any Person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in Section 2.08 of the Indenture shall have
been satisfied.
C-1

 



--------------------------------------------------------------------------------



 



      Date: ______  
_____________________________________________
NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED.
     The undersigned represents and warrants that it is purchasing this Note for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “QUALIFIED INSTITUTIONAL BUYER”
within the meaning of Rule 144A under the Securities Act of 1933 and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Company as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

      Date: _________  
_______________________________________
NOTICE: To be executed by an executive officer

C-2 



--------------------------------------------------------------------------------



 



Exhibit D
Form of Certificate to be Delivered in
Connection with Transfers Pursuant to Regulation S
____,___
The Bank of New York Trust Company, N.A.
101 Barclay Street
Floor 8 West
New York, New York 10286
Attention: Corporate Trust Administration

      Re:  
American Color Graphics, Inc. (the “Company”)
   
10% Senior Second Secured Notes Due 2010 (the “Notes”)

Dear Sirs:
     In connection with our proposed sale of U.S.$___ aggregate principal amount
of the Notes, we confirm that such sale has been effected pursuant to and in
accordance with Regulation S under the Securities Act of 1933 and, accordingly,
we represent that:
     (1) the offer of the Notes was not made to a person in the United States;
     (2) at the time the buy order was originated, the transferee was outside
the United States or we and any person acting on our behalf reasonably believed
that the transferee was outside the United States;
     (3) no directed selling efforts have been made by us in the United States
in contravention of the requirements of Rule 903(b) or Rule 904(b) of
Regulation S, as applicable; and
     (4) the transaction is not part of a plan or scheme to evade the
registration requirements of the U.S. Securities Act of 1933.
     You, the Company and the Guarantor are entitled to rely upon this letter
and are irrevocably authorized to produce this letter or a copy hereof to any
interested party in any administrative or legal proceedings or official inquiry
with respect to the matters covered hereby. Terms used in this certificate have
the meanings set forth in Regulation S.

            Very truly yours,

[Name of Transferor]
      By:           Authorized Signature             

D-1



--------------------------------------------------------------------------------



 



Exhibit E
Form of Certificate to be Delivered in
Connection with Transfers to Non-QIB Accredited Investors
_______,_____
The Bank of New York Trust Company, N.A.
101 Barclay Street
Floor 8 West
New York, New York 10286
Attention: Corporate Trust Administration

      Re:  
American Color Graphics, Inc. (the “Company”)
   
10% Senior Second Secured Notes Due 2010 (the “Notes”)

Dear Sirs:
     In connection with our proposed purchase of $___ aggregate principal amount
of the Notes, we confirm that:
     1. We understand that any subsequent transfer of the Notes is subject to
certain restrictions and conditions set forth in the Indenture dated as of
July 3, 2003 (the “Indenture”) relating to the Notes and the undersigned agrees
to be bound by, and not to resell, pledge or otherwise transfer the Notes except
in compliance with such restrictions and conditions and the Securities Act of
1933, amended (the “Securities Act”).
     2. We understand that the offer and sale of the Notes have not been
registered under the Securities Act, and that the Notes may not be offered or
sold except as permitted in the following sentence. We agree, on our own behalf
and on behalf of any accounts for which we are acting as hereinafter stated,
that if we should sell any Notes within the time period referred to in Rule
144(k) of the Securities Act, we will do so only (A) to the Company or any
subsidiary thereof, (B) in accordance with Rule 144A under the Securities Act to
a “qualified institutional buyer” (as defined therein), (C) to an institutional
“accredited investor” (as defined below) that, prior to such transfer, furnishes
(or has furnished on its behalf by a U.S. broker-dealer) to you and to the
Company a signed letter substantially in the form of this letter and, if such
transfer is in respect of an aggregate principal amount of less than $100,000,
an opinion of counsel acceptable to the Company that such transfer is in
compliance with the Securities Act, (D) outside the United States in accordance
with Rule 904 of Regulation S under the Securities Act, (E) pursuant to the
exemption from registration provided by Rule 144 under the Securities Act (if
available) or (F) pursuant to an effective registration statement under the
Securities Act, and we further agree to provide to any person purchasing any of
the Notes from us a notice advising such purchaser that resales of the Notes are
restricted as stated herein.
     3. We understand that, on any proposed resale of any Notes, we will be
required to furnish to you and the Company such certifications, legal opinions
and other information as you and the Company may reasonably require to confirm
that the proposed sale

E-1



--------------------------------------------------------------------------------



 



complies with the foregoing restrictions. We further understand that the Notes
purchased by us will bear a legend to the foregoing effect.
     4. We are an institutional “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and
have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of our investment in the Notes, and
we and any accounts for which we are acting are each able to bear the economic
risk of our or its investment.
     5. We are acquiring the Notes purchased by us for our own account or for
one or more accounts (each of which is an institutional “accredited investor”)
as to each of which we exercise sole investment discretion.
     You, the Company and the Guarantor are entitled to rely upon this letter
and are irrevocably authorized to produce this letter or a copy hereof to any
interested party in any administrative or legal proceedings or official inquiry
with respect to the matters covered hereby.

            Very truly yours,
[Name of Transferee]
      By:           Authorized Signature             

E-2